Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 1 of 150 PageID #:3056




                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant CMJ

CORP. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

CMJ CORP. to comply with the requirements of BIPA as to the collection, storage and use of

biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

BEM pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

violation pursuant to 740 MCS 14/20(1) in the event the court finds that Defendant CMJ CORP.

violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

premises.

                                     COUNT L7001— CMJ CORP.
                                  Violation of 740 ILCS 14/15(e)(2)
            Failure to Use Same Standard as Other Confidential and Sensitive Information
                               (On Behalf of Plaintiffs and the Class)

       650. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       651. Defendant CMJ CORP. is a company organized under the laws of the State of

Illinois. Defendant CMJ CORP. is therefore a "private entity" pursuant to BIPA.

       652. Defendant CMJ CORP. is a private entity that collects biometric information from

McDonald' s workers.

       653. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

disclosure all biometric identifiers and biometric information in a manner that is the same as or

more protective than the manner in which the private entity stores, transmits, and protects other

confidential and sensitive information." 740 ILCS 14/15(e)(2).


                                                149



                                                                                      Exhibit U - Page 151 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 2 of 150 PageID #:3057




         654.    The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant CMJ CORP. or its agents through,

 inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

         655. Defendant CMJ CORP. collection and storage of the plaintiffs' and class members'

 biometric data was not done in a manner that was the same as or more protective than the manner

 in which it stores, transmits, and protects other confidential and sensitive information, as required

 by 740 ILCS 14/15(e)(2).

         656. Defendant CMJ CORP. collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant CMJ

 CORP. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

 CMJ CORP. to comply with the requirements of BIPA as to the collection, storage and use of

 biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

 BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant CMJ CORP.

violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation




                                                 150



                                                                                     Exhibit U - Page 152 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 3 of 150 PageID #:3058




expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

premises.


                       COUNT LXXIE DND WIT7EL      WIT7ELENTERPRISES,
                                                             ENTERPRISES,INC.   INC.
                                      Violation of
                                      Violation of 740
                                                   740 ILCS
                                                        ILCS14/15(a)
                                                               14/15(a)
                        FailuretotoProperly
                        Failure     ProperlyEstablish
                                              Establish
                                                      Publicly-Available
                                                         Publicly-AvailablePolicy
                                                                              Policy
                                  (On Behalf
                                  (On BehalfofofPlaintiffs
                                                 Plaintiffsand
                                                            andthe
                                                                 theClass)
                                                                     Class)

        657. Plaintiffs incorporate the foregoing' allegations as if fully set forth herein.

        658. Defendant DND WITZEL ENTERPRISES, INC. is a company organized under the

laws of the State of Illinois. Defendant DND WITZEL ENTERPRISES, INC. is therefore a

"private entity" pursuant to BIPA.

        659. Defendant DND wruhl , ENTERPRISES, INC. is a private entity that collects

biometric information from McDonald's workers.

       660. BIPA requires private entities in possession of biometric information to "develop a

written policy, made available to the public, establishing a retention schedule and guidelines for

permanently destroying biometric identifiers and biometric information when the initial purpose

for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

       661. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant DND WITZEL ENTERPRISES,

INC. or its agents through, inter alia, copying/recording of their respective finger prints / palm

scans and possibly other individnal biometric data points.

       662. Defendant DND wrrzEL ENTERPRISES, INC. did not properly develop a

written policy, made available to the public, establishing a retention schedule and guidelines for

permanently destroying biometric identifiers and biometric information when the initial purpose




                                                151



                                                                                      Exhibit U - Page 153 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 4 of 150 PageID #:3059




 for collecting or obtaining such identifiers or information was satisfied or within 3 years of the

 individual's last interaction with the private entity, whichever occurred first.

        663.    Defendant DND WITZEL ENTERPRISES, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant DND

WITZEL ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class

by requiring Defendant DND WITZEL ENTERPRISES, INC. to comply with the requirements of

BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant DND WITZEL ENTERPRISES, INC. violations of B]PA were negligent;

(5) reasonable attorneys' fees and costs 'and other litigation expense pursuant to 740 ILCS

14/20(3); and (6) for any other relief deemed appropriate in the premises.

                     COUNT LX IV— DND WITZEL ENTERPRISES, INC.
                                 Violation of 740 ILCS 14/15(a)
        Failure to Comply with Established Retention Schedule and Destruction Guidelines
                              (On Behalf of Plaintiffs and the Class)

        664.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                 152



                                                                                      Exhibit U - Page 154 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 5 of 150 PageID #:3060




        665. Defendant DND WITZFL ENTERPRISES, INC. is a company organised under the

laws of the State of Illinois. Defendant DND WITZEL ENTERPRISES, INC. is therefore a

"private entity" pursuant to BIPA.

        666. Defendant DND WITZEL ENTERPRISES, INC. is a private entity that collects

biometric information from McDonald's workers.

        667. BIPA requires private entities in possession of biometric information to "develop a

written policy, made available to the public, establishing a retention schedule and guidelines for

permanently destroying biometric identifiers and biometric information when the initial purpose

for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first" 7401LCS 14/15(a).

       668. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

information must comply with its established retention schedule and destruction guidelines." 735

ILCS 14/15(a).

       669. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant DND WITZEL ENTERPRISES,

INC. or its agents through, inter alia, copying/recording of their respective finger prints / palm

scans and possibly other individual biometric data points.

       670. Defendant DND WITZEL ENTERPRISES, INC. did not comply with its

established retention schedule and destruction guidelines.

       671. Defendant DND WITZEL ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,




                                               153



                                                                                     Exhibit U - Page 155 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 6 of 150 PageID #:3061




 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights
                                                                                        rightsof
                                                                                               of

 each plaintiff and class member to control this information.
 each

                                                               proposed class members,
                 WHEREFORE, individually, and on behalf of the proposed       members,the
                                                                                       the

 plaintiffs pray for: (1) certification of this case as a class action pursuant
                                                                       pursuanttoto735
                                                                                    735ILCS   5/2-801, et
                                                                                        ILCS5/2-801,

                                                                  declaration that Defendant DND
       appointing the undersigned counsel as class counsel; (2) a declaration
 seq., appointing

 WITZEL ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

 injunctive and equitable relief as is necessary to protect the interests
 injunctive                                                     interestsof
                                                                          ofthe
                                                                             theplaintiffs
                                                                                 plaintiffsand
                                                                                            andthethe
                                                                                                    class
                                                                                                      class

    requiring Defendant DND WITZEL ENTERPRISES, INC. to comply
 by requiring                                                  with the requirements
                                                        comply with     requirementsofof

 BIPA as to the collection, storage and use of biometric data; (4) statutory damagesofof $5,000.00
                                                                   statutorydamages

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS
 for                                                                ILCS 14/20(2),
                                                                         14/20(2), or
                                                                                   oralternatively,
                                                                                      alternatively,

                                                                                         the court
 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the
 statutory

 finds that Defendant DND WITZEL ENTERPRISES, INC. violations of BIPA were neglig t;
                                                   violations of

                attorneys' fees and costs and other litigation expense
 (5) reasonable attorneys'                                             pursuant to 740 ILCS
                                                               expense pursuant

 14/20(3); and (6) for any other relief deemed appropriate in the premises.
                                                                  premises.

                         COUNT LXXV—
                         COUNT  LXXV—DND   DNDWITZEL
                                                 WITZELENTERPRISES,
                                                            ENTERPRISES,     INC.
                                                                               INC.
                                  Violation of
                                  Violation  of 740
                                                740 ILCS
                                                     ILCS14/115(b)(1)
                                                           14/115(b)(1)
                            FailuretotoInform
                            Failure     InformofofCollection
                                                   Collectionand/or
                                                               and/orStorage
                                                                       Storage
                                (On Behalf
                                (On   Behalfof
                                             ofPlaintiffs
                                                Plaintiffsand
                                                           andthe
                                                                theClass)
                                                                    Class)

        672.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        673.    Defendant DND WITZEL ENTERPRISES, INC. is a company organized under the

                                                     ENTERPRISES, INC. is therefore
 laws of the State of Illinois. Defendant DND WITZEL ENTERPRISES,         thereforeaa

"private entity" pursuant to BIPA.
"private

        674.    Defendant DND WITZEL ENTERPRISES, INC. is a private entity that collects
                                                            privateentity

biometric information from McDonald's workers.




                                                   154



                                                                                        Exhibit U - Page 156 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 7 of 150 PageID #:3062




        675. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: (1) informs the subject . . in writing that a

biometric identifier or biometric information is being collected or stored . . ." 740 ILCS

            (emphasis added).
14/15(b)(1) (emphasis

        676.    The plaintiffs and the Class axe Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant DND WIT7FL ENTERPRISES,

INC. or its agents through, inter alia, copying/recording of their respective finger prints and

possibly other individual biometric data points.

        677. Defendant DND WITZEL ENTERPRISES, INC. collection and storage of the

plaintiffs' and class member's biometric data was done without properly informing the plaintiffs

and class members in writing that a biometric identifier or biometric information was being

collected or stored.

        678. Defendant DND WITLbL ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this infounation.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant DND

WITLbL ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class

by requiring Defendant DND WITZEL ENIERPRISES, INC. to comply with the requirements of




                                                 155



                                                                                        Exhibit U - Page 157 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 8 of 150 PageID #:3063




 BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant DND WITZEL ENTERPRISES, INC. violations of BIPA were negligent;

 (5) reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILLS

 14/20(3); and (6) for any other relief deemed appropriate in the premises.

                      COUNT LXXVI— DND WITZEL ENTERPRISES, INC.
                                   Violation of 740 ILCS 14/I5(b)(2)
                    Failure to Inform of the Specific Purpose and Length of Term
                                 (On Behalf of Plaintiffs and the Class)

        679.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        680.   Defendant DND WITZEL ENTERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant DND WITZEL ENTERPRISES, INC. is therefore a

"private entity" pursuant to BIPA.

        681.   Defendant DND WITZEL ENTERPRISES, INC. is a private entity that collects

biometric information from McDonald's workers.

        682.   BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: (2) informs the subject . in writing of the

specific purpose and length of term for which a biometric identifier or biometric information is

being collected, stored, and used." 740 ILCS 14/1 5(b)(2) (emphasis added).

        683.   The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant DND WITZEL ENTERPRISES,

INC. or its agents through, inter alia, copying/recording of their respective finger prints and

possibly other individual biometric data points.



                                                 156



                                                                                      Exhibit U - Page 158 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 9 of 150 PageID #:3064




        684. Defendant DND WITZEL ENTERPRISES, INC. failed to properly inform the

plaintiffs or the class members in writing of the specific purpose and length of terms for which

their biometric data was to be stored and used, as they were required to do under 740 ILCS

14115(b)(2).

        685. Defendant DND WITZEL ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant
                                                                      pursuanttoto735  ILCS 5/2-801, et
                                                                                   735ILCS

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant DND

WITZEL ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class

by requiring
   requiringDefendant
             DefendantDND
                       DNDWITZRI,
                           WITZRI,ENTERPRISES,
                                    ENTERPRISES,
                                               INC.INC.
                                                    to comply
                                                        to comply
                                                              withwith
                                                                  the requirements
                                                                       the requirements
                                                                                   of of

BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

for the intentional and reckless violation of BIPA pursuant to 740 MCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court
                                                                                            court

finds that Defendant DND WITZEL ENTERPRISES, INC. violations of BIPA were negligent;

(5) reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS

14/20(3); and (6) for any other relief deemed appropriate in the premises.
                                                                 premises.

                       COUNT LXXVII—
                       COUNT LXXVII—DND   DNDWITZFL
                                               WITZFLENTERPRISES,
                                                          ENTERPRISES,  INC.
                                                                          INC.
                                Violation of
                                Violation     740 ILLS 14/15(b)(3)
                                           of 740
                                FailuretotoObtain
                                Failure     ObtainWritten
                                                    WrittenRelease
                                                              Release
                              (On Behalf
                              (On Behalfof ofPlaintiffs
                                             Plaintiffsand
                                                        andthe
                                                             theClass)
                                                                 Class)

       686. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.


                                                 157



                                                                                       Exhibit U - Page 159 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 10 of 150 PageID #:3065




         687. Defendant DND WITZEL ENTERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant DND WITZEL ENTERPRISES, INC. is therefore a

 "privateentity"
 "private         pursuant to BIPA.
          entity"pursuant

         688. Defendant DND WITZEL EN I ERPRISES, INC. is a private entity that collects

 biometric information from McDonald's workers.

        689. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

           receive through trade, or otherwise obtain a person's or a customer's biometric
 purchase,receive
 purchase,

 identifiers or biometric information, unless it first: . . . (3) receives a written release executed by
 identifiers

 the subject
 the             the biometric identifier or biometric information . . 740 ILCS 14/15(b)(3)
     subjectofofthe

 (emphasis added).
 (emphasis added).

                                                       citizens that had their "biometric
        690. The plaintiffs and the Class are Illinois citizens

 information" collected and stored by McDonald's / Defendant DND WIT/EL ENTERPRISES,
 information"

 INC. or its agents through, inter alia, copying/recording of their respective finger prints and

possibly other individual biometric data points.
possibly

        691. Defendant DND WITZEL ENTERPRISES, INC. collection and storage of the
                                                                   storageof

plaintiffs' and class members' biometric data was systematic and done without first obtaining the

writtenrelease
written         required by 740 ILCS 14/15(b)(3).
        releaserequired

        692. Defendant
             DefendantDND
                       DNDWITZEL
                          WITZELENTERPRISES,
                                 ENTERPRISES,INC.
                                               INC.
                                                  collection,
                                                     collection, storage and use of the
                                                              storage

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrievedeach
aggrieved eachplaintiff
               plaintiffand
                         andclass
                              classmember
                                    memberas as provided in BMA and further violated the rights of
                                             provided

each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed
                                                              proposedclass
                                                                       classmembers,
                                                                            members,the
                                                                                      the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS
plaintiffs                                                                                 5/2-801, et
                                                                                      ILCS 5/2-801,




                                                 158




                                                                                       Exhibit U - Page 160 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 11 of 150 PageID #:3066




seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant DND

WITZEL ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class

by requiring Defendant DND WIT/ h.(. ENTERPRISES, INC. to comply with the requirements of

BJPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 IT CS 14/20(1) in the event the court

finds that Defendant DND WITZEL ENTERPRISES, INC. violations of BIPA were negligent;

(5) reasonable attorneys' fees and costs and other litigation expense pursnnnt to 740 ILCS

14/20(3); and (6) for any other relief deemed appropriate in the premises.

                  COUNT LXXVDI— DND WITZEL ENTERPRISES, INC.
                                               acs 14/15(d)
                              Violation of 740 acs
                   Unauthorized Disclosure Redisclosnre / Dissemination
                          (On Behalf of Plaintiffs and the Class)

       693. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       694. Defendant DND WITZEL ENTERPRISES, INC. is a company organized under the

laws of the State of Illinois. Defendant DND WITZEL ENTERPRISES, INC. therefore a "private

entity" pursuant to BIPA.

       695. Defendant DND WITZEL ENTERPRISES, INC. is a private entity that collects

biometric information from many associated workers.

       696. BIPA makes it unlawful for any private entity in possession of a biometric identifier

or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's or

customer's biometric identifier or biometric information . . . ." 740 ILCS 114/15(d).

       697. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant DND WITZEL ENTERPRISES,


                                                 159



                                                                                       Exhibit U - Page 161 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 12 of 150 PageID #:3067




 INC. or its agents through, inter alia, copying/recording of their respective                prints and

 possibly other individual biometric data points.

         698. On information and belief, Defendant DND WITZEL ENTERPRISES, INC.

 disclosed, redisclosed, or disseminated the biometric information of plaintiffs and the class

 members to, through, and/or among others, including but not limited to other McDonald's entities

 or persons associated with McDonald's.

         699. Stating further, while not necessary to pleading these claims, DND WITZEL

 ENTERPRISES, INC. did not have consent to such disclosure, redisclosure, or dissemination as

 discussed by BIPA. 740 ILSC 14/15(d)(1).

         700. Defendant DND WITZEL ENTERPRISES, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant DND

 WITZEL ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

 injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class

 by requiring Defendant DND WITZEL ENTERPRISES, INC. to comply with the requirements of

 BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant DND WITLEL ENTERPRISES, INC. violations of BIPA were negligent;




                                                  160




                                                                                       Exhibit U - Page 162 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 13 of 150 PageID #:3068




 (5)      nable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS

 14/20(3); and (6) for any other relief deemed appropriate in the premises.

                       COUNT 1,300X— DND WITZEL ENTERPRISES, INC.
                                Violation of 740 ILCS 14/15(e)(1)
                           Failure to Use Reasonable Standard of Care
                              (On Behalf of Plaintiffs and the Class)

        701. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        702. Defendant DND WI lZEL ENTERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant DND WITZEL ENTERPRISES, INC. is therefore a

         entity" pursuant to BIPA.
"privateentity"
"private

        703. Defendant DND WITZEL ENTERPRISES, INC. is a private entity that collects

biometric information from McDonald's workers.

        704. BIPA requires a private entity to, inter alia, ."store, transmit, and protect from

disclosure all biometric identifiers and biometric information using the reasonable standard of care

within the private entity's industry . ." 740 ILCS 14/15(e).

        705.   The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant DND WIT/.t-,L ENTERPRISES,

     or its agents through, inter alia, copying/recording of their respective finger prints and
INC. or
INC.

possibly other individual biometric data points.
possibly

       706. Defendant DND WITZEL ENTERPRISES, INC. collection and storage of the

plaintiffs' and class members' biometric data was systematic and done without storing,
plaintiffs'

transmitting, and/or protecting from disclosure all biometric identifiers and biometric information
transmitting,

using the reasonable standard of care within its industry as required by 740 ILCS 14/15(e)(1).

       707. Defendant DND WITZEL ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,


                                               161



                                                                                    Exhibit U - Page 163 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 14 of 150 PageID #:3069




 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

                 for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et
 plaintiffs pray for:

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant DND

 WITLEL ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

 injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the
                                                                                                the class

 by requiring Defendant DND WITZEL ENTERPRISES, INC. to comply with the requirements of

 BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,
                                                                                      alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant DND WITLEL ENTERPRISES, INC. violations of BIPA were negligent;

 (5) reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS

 14/20(3); and (6) for any other relief deemed appropriate in the premises.

                       COUNT LXXX— DND WITZFL ENTERPRISES, INC.
                                 Violation of 740 ILCS 14/15(e)(2)
           Failure to Use Same Standard as Other Confidential and Sensitive Information
                              (On Behalf of Plaintiffs and the Class)

        708.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        709.    Defendant DND WITZEL ENTERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant DND WITZEL ENTERPRISES, INC. is therefore a

"private entity" pursuant to BIPA.

        710.    Defendant DND WITZEL ENTERPRISES, INC. is a private entity that collects

biometric information from McDonald's workers.




                                                 162



                                                                                       Exhibit U - Page 164 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 15 of 150 PageID #:3070




        711. BIM requires a private entity to, inter alia, "store, transmit, and protect from

disclosure all biometric identifiers and biometric information in a manner that is the same as or

more protective than the manner in which the private entity stores, transmits, and protects other

confidential and sensitive information." 740 ILCS 14/15(e)(2).

        712. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant DND WITZEL ENTERPRISES,

INC. or its agents through, inter alia, copying/recording of their respective finger prints and

possibly other individnal biometric data points.

        713. Defendant DND WITZEL ENTERPRISES, INC. collection and storage of the

plaintiffs' and class members' biometric data was not done in a manner that was the same as or

more protective than the manner in which it stores, transmits, and protects other confidential and

sensitive information, as required by 740 ILCS 14/15(e)(2).

        714. Defendant DND WITZET, ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

                WBEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant DND

WITZEL ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class

by requiring Defendant DND WITZEL ENTERPRISES, INC. to comply with the requirements of

BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00




                                                 163



                                                                                        Exhibit U - Page 165 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 16 of 150 PageID #:3071




 for the intentional and reckless violation of BIPA pursuant to 740 LLCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant DND WITLbL ENTERPRISES, INC. violations of BIPA were negligent;

 (5) reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS

 14/20(3); and (6) for any other relief deemed appropriate in the premises.


                                COUNT LXXXI — ES1 EL FOODS, INC.
                                      Violation of 740 ILCS 14/15(a)
                         Failure to Properly Establish Publicly-Available Policy
                                  (On Behalf of Plaintiffs and the Class)

         715. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         716. Defendant ESTEL FOODS, INC. is a company organized under the laws of the

 State of Illinois. Defendant ESTEL FOODS, INC. is therefore a "private entity" pursuant to BIPA.

        717. Defendant ES FEL FOODS, INC. is a private entity that collects biometric

 information from McDonald's workers.

        718. BIPA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

        719. The plaintiffs and the Class are Illinois citizens that had their "biometric
 information" collected and stored by McDonald's / Defendant ESTEL FOODS, INC. or its agents

 through, inter alia, copying/recording of their respective finger prints / palm scans and possibly

 other individual biometric data points.




                                                 164



                                                                                     Exhibit U - Page 166 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 17 of 150 PageID #:3072




        720.    Defendant ES1EL FOODS, INC. did not properly develop a written policy, made

available to the public, establishing a retention schedule and guidelines for permanently destroying

biometric identifiers and biometric information when the initial purpose for collecting or obtaining

such identifiers or information was satisfied or within 3 years of the
                                                                   the individual's last interaction

with the private entity, whichever occurred first.

        721.    Defendant ESTEL FOODS, INC. collection, storage and use of the plaintiffs' and

class members' biometric identifiers, information or data as described
                                                             describedherein,
                                                                       herein,aggrieved
                                                                               aggrieved each

plaintiff and class member as provided in BIPA and further violated
                                                           violated the
                                                                     therights      each plaintiff and
                                                                         rightsofofeach

class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the
                                                             proposedclass

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 512-801, et

seq., appointing the undersigned counselasas class counsel; (2) a declaration that Defendant ESTEL
                     undersignedcounsel

FOODS, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

                                                                 plaintiffs and the class by requiring
equitable relief as is necessary to protect the interests of the plaintiffs

Defendant ES I.EL FOODS, INC. to comply with the requirements
                                                 requirementsofofBIPA
                                                                  BIPAasastotothethe
                                                                                   collection,
                                                                                     collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or
                                                          or alternatively, statutory damages of
                                                             alternatively,statutory

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

ES1EL FOODS, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILCS 14/2 0(3); and (6) for any other relief deemed

appropriate in the premises.

                            COUNT LIDOCEI—
                            COUNT    LIDOCEI—ES   ESTEL
                                                      TELFOODS,
                                                           FOODS,  INC.
                                                                     INC.
                                  Violation of
                                  Violation of 740
                                               740 ILCS
                                                    ILCS14/15(a)
                                                           14/15(a)
        FailuretotoComply
        Failure    Complywith
                          withEstablished
                               EstablishedRetention
                                            RetentionSchedule
                                                        Schedule
                                                               andand
                                                                    Destruction
                                                                        Destruction
                                                                                Guidelines
                                                                                    Guidelines
                              (On Behalf
                              (On BehalfofofPlaintiffs
                                             Plaintiffsand
                                                        andthe
                                                             theClass)
                                                                 Class)



                                                165



                                                                                      Exhibit U - Page 167 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 18 of 150 PageID #:3073




         722.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.
                                                                                         herein.

         723.                                              organized under the laws of the
                  Defendant ESTEL FOODS, INC. is a company organized

 State of Illinois. Defendant ESTEL FOODS, INC. is therefore a "private
                                                               "privateentity"
                                                                        entity"pursuant
                                                                                 pursuant
                                                                                        to to

 BIPA.

         724.   Defendant ES1EL FOODS, INC. is a private
                                                 privateentity
                                                         entitythat
                                                                thatcollects
                                                                     collectsbiometric
                                                                               biometric

 information from McDonald's workers.

         725.   BIPA requires private entities in possession of biometric information     "develop a
                                                                          informationtoto"develop

 written policy, made available to the public, establishing a retention schedule and
                                                                                 and guidelines
                                                                                     guidelinesfor
                                                                                                for

 permanently destroying biometric identifiers and biometric information when
                                                                        when the
                                                                             theinitial
                                                                                 initialpurpose
                                                                                         purpose

 for collecting or obtaining such identifiers or information has been satisfied or within
                                                                                   within 33 years
                                                                                             yearsofof

 the individual's last interaction with the private entity, whichever occurs first." 740 ILCS
                                                                                         ILCS 14/15(a).
                                                                                              14/15(a).

         726.                                                         subpoena issued by a court
                BIPA further provides that "Absent a valid warrant or subpoena

 of competent jurisdiction, a private entity in possession of biometric identifiers
                                                                        identifiersor
                                                                                    orbiometric
                                                                                       biometric

 information must comply with its established retention schedule and destruction
                                                                     destructionguidelines."
                                                                                 guidelines."735
                                                                                              735

 ILLS 14/15(a).

         727.                                             citizens that had their "biometric
                The plaintiffs and the Class are Illinois citizens

 information" collected and stored by McDonald's / Defendant ESTEL FOODS, INC. or its agents

 through, inter alia, copying/recording of their respective finger prints / palm scans and possibly

 other individual biometric data points.

         728.   Defendant ESTEL FOODS, INC. did not comply with its established retention

 schedule and destruction guidelines.

         729.                                           storage and use of the
                Defendant ESTEL FOODS, INC. collection, storage                plaintiffs' and
                                                                           the plaintiffs'

 class members' biometric identifiers, information or data as described herein, aggrieved each
                                                                        herein,aggrieved



                                                   166



                                                                                        Exhibit U - Page 168 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 19 of 150 PageID #:3074




plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant ES'l EL

FOODS, INC. actions, as pled herein, violate BIPA, 740 ILLS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant ESTEL FOODS, INC. to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of
                                                             alternatively,statutory

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

      FOODS, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs
ESTELFOODS,
ESTEL

and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                              COUNT L3000:11—
                              COUNT     L3000:11—ESTELESTELFOODS,
                                                              FOODS,INC.INC.
                                  Violation of
                                  Violation  of 740
                                                740 ILCS
                                                     ILCS114/1  15(b)(1)
                                                             4/115(b)(1)
                            FailuretotoInform
                            Failure     InformofofCollection
                                                   Collectionand/or
                                                               and/orStorage
                                                                       Storage
                                (On Behalf
                                (On   Behalfof
                                             ofPlaintiffs
                                                Plaintiffsand
                                                           andthe
                                                                theClass)
                                                                    Class)

       730.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       731.    Defendant ESTEL FOODS, INC. is a company organized under the laws of the

                                                               "private entity" pursuant to BIPA.
State of Illinois. Defendant ES'1EL FOODS, INC. is therefore a "private

       732.    Defendant ESTEL FOODS, INC. is a private entity that collects biometric
                                                privateentity

information from McDonald's workers.

       733.    BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric



                                                 /67




                                                                                      Exhibit U - Page 169 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 20 of 150 PageID #:3075




  identifiers or biometric information, unless it first: (1) informs the subject . .     writing that a

  biometric identifier or biometric information is being collected or stored . . . ." 740 ILCS

 14/15(b)(1) (emphasis added).

         734. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant ESTEL FOODS, INC. or its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

         735. Defendant ESTEL FOODS, INC. collection and storage of the plaintiffs' and class

 member's biometric data was done without properly informing the plaintiffs and class members in

 writing that a biometric identifier or biometric information was being collected or stored.

         736. Defendant ES1EL FOODS, INC. collection, storage and use of the plaintiffs' and

 class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BI PA and further violated the rights of each plaintiff and

 class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant ESTEL

 FOODS, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant ESTEL FOODS, INC. to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant



                                                 168




                                                                                       Exhibit U - Page 170 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 21 of 150 PageID #:3076




 ESTEL FOODS, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14t20(3); and (6) for any other relief deemed

 appropriate in the premises.

                              COUNT LXXXIV— ES1 EL FOODS, INC.
                                   Violation of 740 ILCS 14/15(b)(2)
                    Failure to Inform of the Specific Purpose and Length of Term
                                 (On Behalf of Plaintiffs and the Class)

        737. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        738. Defendant ESTEL FOODS, INC. is a company organized under the laws of the

State of Illinois. Defendant ESTEL FOODS, INC. is therefore a "private entity" pursuant to BIPA.

        739. Defendant ES IEL FOODS, INC. is a private entity that collects biometric

information from McDonald's workers.

                                            private entity to, inter alia, "collect, capture,
        740. BIPA makes it unlawful for any private

                                                       person's or a customer's biometric
purchase, receive through trade, or otherwise obtain a person's

identifiers or biometric information, unless it first: (2) informs the subject . . . in writing of the

specific purpose and length of term for which a biometric identifier or biometric information is

being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

       741. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant ESTEL FOODS, INC. or its agents

through, inter alia, copying/recording of their respective finger prints and possibly other individual
                                                           finger prints

biometric data points.

       742. Defendant ESTEL FOODS, INC. failed to properly inform the plaintiffs or the class

members in writing of the specific purpose and length of terms for which their biometric data was

to be stored and used, as they were required to do under 740 ILCS 14/15(b)(2).




                                                169



                                                                                      Exhibit U - Page 171 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 22 of 150 PageID #:3077




        743. Defendant ESTEL FOODS, INC. collection, storage and use of the plaintiffs' and

 class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5t2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant ES1EL

 FOODS, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant ESTEL FOODS, INC. to comply with the requirements of BIPA as to the collection,

                                                  damages of $5,000.00 for the intentional and
 storage and use of biometric data; (4) statutory damages

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 ES1EL FOODS, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                                COUNT LXXXV— ES1 EL        EL FOODS
                                                              FOODSINC. INC.
                                   Violation of
                                   Violation  of 740
                                                 740 ILCS
                                                      ILCS14/15(b)(3)
                                                             14/15(b)(3)
                                   FailuretotoObtain
                                   Failure     ObtainWritten
                                                       Written Release
                                                                 Release
                                 (On Behalf
                                 (On Behalfof ofPlaintiffs
                                                Plaintiffsand
                                                            andthe
                                                                 theClass)
                                                                     Class)

        744. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        745. Defendant ES [EL FOODS, INC. is a company organized under the laws of the

State of Illinois. Defendant ESTEL FOODS, INC. is therefore a "private entity" pursuant to BIPA.

                          [EL FOODS, INC. is a private entity that collects biometric
        746. Defendant ES [EL

information from McDonald's workers.


                                                 170




                                                                                      Exhibit U - Page 172 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 23 of 150 PageID #:3078




        747. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric
purchase,

identifiers or biometric information, unless it first: . . . (3) receives a written release executed by

the subject of the biometric identifier or biometric information . . . ." 740 ILLS 14/15(b)(3)

(emphasis added).
          added).

        748. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant ES I EL FOODS, INC. or its agents

through, inter alia, copying/recording of their respective finger prints and possibly other individual
through,

biometric data points.

        749. Defendant ESTEL FOODS, INC. collection and storage of the plaintiffs' and class

members' biometric data was systematic and done without first obtaining the written
                                                                            writtenrelease
                                                                                    release

requiredby
required by740
            740ILCS
                ILCS14/15(b)(3).
                     14/15(b)(3).

        750. Defendant
             DefendantES
                       ESIEL  FOODS, INC. collection, storage and use of the plaintiffs' and
                          IELFOODS,

class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant ESTEL

FOODS, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant ESTEL FOODS, INC. to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and




                                                171



                                                                                      Exhibit U - Page 173 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 24 of 150 PageID #:3079




                                                              alternatively, statutory damages of
 reckless violation of BIPA pursuant to 740 ILCS 14t20(2), or alternatively,

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant
           per violation

       FOODS, INC. violations of BIPA were negligent; (5) reasonable
 ESTELFOODS,
 ESTEL                                                    reasonableattorneys'
                                                                     attorneys'fees    and costs
                                                                                 feesand

 and other litigation expense pursuant to 740 ILLS 14/20(3); and
                                                             and (6)
                                                                  (6) for
                                                                       forany
                                                                           anyother
                                                                               otherrelief
                                                                                      reliefdeemed
                                                                                              deemed

 appropriate in the
 appropriate    the premises.
                    premises.

                                COUNT LXXXVI—
                                COUNT    LXXXVI—ESTEL ESTELFOODS,
                                                               FOODS,INC. INC.
                                      Violation of
                                      Violation of 740
                                                   740 ILCS
                                                        ILCS14/15(d)
                                                               14/15(d)
                          UnauthorizedDisclosure
                          Unauthorized  Disclosure/ Redisclosure
                                                    / Redisclosure/ Dissemination
                                                                     / Dissemination
                                  (On Behalf
                                  (On  Behalfof
                                              ofPlaintiffs
                                                 Plaintiffsand
                                                            andthe
                                                                 theClass)
                                                                      Class)

         751.    Plaintiffs incorporate the foregoing allegations
                                                      allegationsas
                                                                  asififfully
                                                                         fullyset
                                                                               setforth
                                                                                   forthherein.
                                                                                         herein.

         752.    Defendant ESTEL FOODS, INC. is a company organized
                 Defendant                                organizedunder
                                                                    underthe
                                                                           thelaws
                                                                                lawsofofthethe

 State of Illinois. Defendant ESTEL FOODS, INC. therefore a "private
                                                            "privateentity"
                                                                     entity"pursuant to to BIPA.
                                                                              pursuant

         753.    Defendant ES1EL FOODS, INC. is a private entity
                                                          entity that
                                                                  thatcollects
                                                                       collectsbiometric
                                                                                biometric

 information from many associated workers.

         754.    BIPA makes it unlawful for any private entity in possession of a biometric identifier
                                                                  possession of

 or biometric information to, inter alia, "disclose, redisclose, or other disseminate
                                                                          disseminateaaperson's
                                                                                        person'soror

 customer'sbiometric
 customer's biometricidentifier
                       identifier
                                or or
                                   biometric
                                      biometric
                                             information
                                                information
                                                         . . . .". .740
                                                                     . ." ILCS 11 11 4/1 5(d).
                                                                          740 ILCS

         755.    The plaintiffs
                 The plaintiffsand
                                andthe
                                    theClass
                                        Classare
                                               are
                                                 Illinois
                                                    Illinois
                                                          citizens
                                                             citizens
                                                                   thatthat
                                                                         hadhad
                                                                             theirtheir
                                                                                   "biometric
                                                                                        "biometric

 information"collected
 information" collectedand
                        andstored
                             stored
                                  by by
                                     McDonald's
                                        McDonald's
                                                / Defendant
                                                   / Defendant
                                                            ESTEL
                                                               ESTEL
                                                                  FOODS,
                                                                     FOODS,   or or its agents
                                                                         INC. INC.      agents

 through,inter
 through, interalia,
                alia,copying/recording
                      copying/recordingof their
                                          of their
                                                respective
                                                   respective
                                                           finger
                                                               finger
                                                                  prints
                                                                      prints
                                                                         and possibly
                                                                              and possibly
                                                                                      other other
                                                                                            individual
                                                                                                  individual

 biometricdata
 biometric datapoints.
                points.

         756.    On information
                 On informationand
                                andbelief,
                                    belief,Defendant
                                            DefendantESTEL
                                                       ESTEL
                                                           FOODS,
                                                             FOODS,
                                                                  INC.
                                                                     INC.  disclosed, redisciosed,
                                                                       disclosed,

 or disseminated the biometric information of plaintiffs and the class members to, through, and/or

 among others, including but not limited to other McDonald's entities or persons associated with

 McDonald's.



                                                   172




                                                                                          Exhibit U - Page 174 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 25 of 150 PageID #:3080




        757. Stating further, while not necessary to pleading these claims, ES l'EL FOODS, INC.

did not have consent to such disclosure, redisclosure, or dissemination as discussed by BIPA. 740

ILSC 14115(d)(1).

        758. Defendant ESTEL FOODS, INC. collection, storage and use of the plaintiffs' and

class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant ESTEL

FOODS, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant ES1EL FOODS, INC. to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

ESTEL FOODS, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                               COUNT LXXXVII— ESTEL FOODS, INC.
                                    Violation of 740 ILCS 14/15(e)(1)
                               Failure to Use Reasonable Standard of Care
                                  (On Behalf of Plaintiffs and the Class)

       759. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                173



                                                                                      Exhibit U - Page 175 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 26 of 150 PageID #:3081




         760.    Defendant ES IEL FOODS, INC. is a company organized under the laws of the

 State of Illinois. Defendant ESI EL FOODS, INC. is therefore a "private entity" pursuant to BIPA.

         761.    Defendant ES I EL FOODS, INC. is a private entity that collects biometric
                                          INC. is

 information from McDonald's workers.
                             workers.

         762.    BIPA requires
                      requiresaaprivate
                                 privateentity
                                         entityto,to, inter aLia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information using the reasonable standard of care

 within the private entity's
                    entity'sindustry   ...." 740 ILCS 14/15(e).
                             industry...."

         763.   The plaintiffs and the Class are Illinois citizens that had their "biometric

              collected and stored by McDonald's / Defendant ESTEL FOODS, INC. or its agents
 information" collected

                                  rding of their respective finger prints and possibly other individual
 through, inter alia, copying/recording

 biometric data points.
                points.

         764.   Defendant ESTEL FOODS, INC. collection and storage of the plaintiffs' and class

 members' biometric data was systematic and done without storing, transmitting, and/or protecting

 from disclosure all biometric identifiers and biometric information using the reasonable standard

                    industry as required by 740 1LCS 14/15(e)(1).
 of care within its industry

         765.   Defendant ES EL FOODS, INC. collection, storage and use of the plaintiffs' and

 class members' biometric identifiers, information or data as described herein, aggrieved each
                biometricidentifiers,

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant ESTEL

             actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and
 FOODS, INC. actions,




                                                 174



                                                                                      Exhibit U - Page 176 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 27 of 150 PageID #:3082




equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant ESTEL FOODS, INC. to comply with the requirements of BTA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

ESI EL FOODS, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                           COUNT LXXXVITE— ESTEL FOODS, INC.
                                Violation of 740 ILCS 14/15(e)(2)
          Failure to Use Same Standard as Other Confidential and Sensitive Information
                             (On Behalf of Plaintiffs and the Class)

        766. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        767. Defendant ESTEL FOODS, INC. is a company organized under the laws of the

State of Illinois. Defendant ESTEL FOODS, INC. is therefore a "private entity". pursuant to

BIPA.

        768. Defendant ESTEL FOODS, INC. is a private entity that collects biometric

information from McDonald's workers.

        769. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

disclosure all biometric identifiers and biometric information in a manner that is the same as or

more protective than the manner in which the private entity stores, transmits, and protects other

confidential and sensitive information." 740 ILCS 14/15(e)(2).

        770. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant ESTEL FOODS, INC. or its agents




                                                175



                                                                                      Exhibit U - Page 177 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 28 of 150 PageID #:3083




 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

         771.   Defendant ESTEL FOODS, INC. collection and storage of the plaintiffs' and class

 members' biometric data was not done in a manner that was the same as or more protective than

 the manner in which it stores, transmits, and protects other confidential and sensitive information,

 as required by 740 ILCS 14/15(e)(2).

         772.   Defendant ES IEL FOODS, INC. collection, storage and use of the plaintiffs' and

 class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for; (1) certification of this case as a class action pursuant to 735 ILCS 5t2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant ESTEL

 FOODS, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring
                                                                                              requiring

 Defendant ESTEL FOODS, INC. to comply with the requirements of BIPA as to the collection,
                                                                               collection,

         and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and
 storageand
 storage

 reckless violation of BIPA pursuant to 740 LIES 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

                                                                     attorneys' fees and costs
 ESTEL FOODS, INC. violations of BIPA were negligent; (5) reasonable attorneys'

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed
                                                                     for any

 appropriate in the premises.


                   COUNT UMW( F & F rNVESTMENTS OF ILLINOIS, INC.



                                                 176




                                                                                      Exhibit U - Page 178 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 29 of 150 PageID #:3084




                                      Violation of 740 ILLS 14/15(a)
                         Failure to Properly Establish Publicly-Available Policy
                                  (On Behalf of Plaintiffs and the Class)

        773. Plaintiffs incorporate the foregoing &legations as if fully set forth herein.

        774. Defendant F & F INVESTMENTS OF ILLINOIS, INC. is a company organized

under the laws of the State of Illinois. Defendant F & F INVESTMENTS OF ILLINOIS, INC. is

therefore a "private entity" pursuant to BIPA.

        775. Defendant F & F INVESTMENTS OF ILLINOIS, INC. is a private entity that

collects biometric information from McDonald's workers.

        776. BIPA requires private entities in possession of biometric information to "develop a

written policy, made available to the public, establishing a retention schedule and guidelines for

permanently destroying biometric identifiers and biometric information when the initial purpose

for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

        777. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant F & F INVESTMENTS OF

ILLINOIS, INC. or its agents through, inter alia, copying/recording of their respective finger prints

/ palm scans and possibly other individual biometric data points.

        778. Defendant F & F INVESTMENTS OF ILLINOIS, INC. did not properly develop

a written policy, made available to the public, establishing a retention schedule and guidelines for

permanently destroying biometric identifiers and biometrie information when the initial purpose

for collecting or obtaining such identifiers or information was satisfied or within 3 years of the

individual's last interaction with the private entity, whichever occurred first.




                                                 177



                                                                                      Exhibit U - Page 179 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 30 of 150 PageID #:3085




         779. Defendant F & F INVESTMENTS OF IT ,LINOIS, INC. collection, storage and use

 of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant F & F

 INVESTMENTS OF ILLINOIS, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et

 seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and

 the class by requiring Defendant F & F INVESTMENTS OF ILLINOIS, INC. to comply with the

 requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory damages

 of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or

 alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the

 event the court finds that Defendant F & F INVESTMENTS OF ILLINOIS, INC. violations of

 BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation expense

 pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the premises.

                     COUNT XC— F & F INVESTMENTS OF ILLINOIS, INC.
                                  Violation of 740 ILCS 14/15(a)
         Failure to Comply with Established Retention Schedule and Destruction Guidelines
                              (On Behalf of Plaintiffs and the Class)

        780.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        781. Defendant F & F INVESTMENTS OF ILLINOIS, INC. is a company organized

 under the laws of the State of Illinois. Defendant F & F INVESTMENTS OF ILLINOIS, INC. is

 therefore a "private entity" pursuant to BIPA.




                                                  178




                                                                                       Exhibit U - Page 180 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 31 of 150 PageID #:3086




            Defendant F &FF INVESTMENTS
       782. Defendant
       782.                             OF ILLINOIS,
                            & F INVESTMENTS          INC. is a private
                                             OF ILLINOIS,       INC. entity
                                                                       is athat
                                                                             private entity t

 collects biometric
 collects           information
              biometric         from McDonald's
                              information       workers.
                                             from   McDonald's workers.

            BIPA requires
       783. BIPA
       783.       requiresprivateprivate
                                  entities in possession
                                              entitiesof in
                                                         biometric information
                                                            possession       ofto biometric
                                                                                  "develop a information t

written policy,
written         made available
            policy,    made to  the public, establishing
                               available                 a retention schedule
                                              to the public,                  and guidelines
                                                                      establishing           for
                                                                                        a retention schedule

            destroying biometric
permanently destroying
permanently                      identifiersidentifiers
                           biometric        and biometric information when the initial
                                                             and biometric             purpose
                                                                                 information   when the ini

for collecting
for            or obtaining
      collecting        or such identifierssuch
                            obtaining       or information has been satisfied
                                                   identifiers                or within 3 years
                                                                    or information          hasof been satisfied

the individual's
the              last interaction
      individual's          lastwith the private entity,
                                  interaction       with whichever occurs first."
                                                            the private                      4/15(a).
                                                                                           1 4/15(a). occurs first.
                                                                                  740 ILCSwhichever
                                                                               entity,

            BIPA further
       784. BIPA
       784.       furtherprovides that "Absent
                              provides         a valid
                                            that                    valid issued
                                                       warrant ora subpoena
                                                   "Absent                  issued
                                                                            warrantby a acourt
                                                                                   by    orcourt
                                                                                             subpoena

of competent
of           jurisdiction,
     competent             a private entityainprivate
                   jurisdiction,               possession entity
                                                          of biometric
                                                                    inidentifiers
                                                                        possessionor biometric
                                                                                         of biometric ident

information must comply
information             with its established
                 must comply       with its  retention schedule andretention
                                                 established        destruction guidelines."
                                                                                 schedule735and destruction

ILLS 14/15(a).
ILLS  14/15(a).

            The plaintiffs
       785. The
       785.      plaintiffsand the Class
                                   and are Illinois
                                         the   Classcitizens
                                                         arethat had their "biometric
                                                              Illinois      citizens that had th

information" collected
information"           and stored by
                   collected      andMcDonald's
                                       stored / by
                                                Defendant F & F INVESTMENTS
                                                   McDonald's               OFF & F INVESTMEN
                                                                  / Defendant

ILLINOIS, INC.
ILLINOIS,      or itsor
            INC.     agents
                        its through,
                               agentsinterthrough,
                                           alia, copying/recording
                                                        inter alia,         respective finger prints
                                                                            respective finger
                                                                   of theircopying/recording      prints
                                                                                                     of their

/ palm
/  palmscans and possibly
          scans           other individual
                   and possibly            biometric
                                       other         data points.biometric data points.
                                               individual

            Defendant F &FF INVESTMENTS
       786. Defendant
       786.                             OF ILLINOIS,
                            & F INVESTMENTS          INC. did not
                                             OF ILLINOIS,         comply
                                                               INC.  didwith
                                                                          notits comply with it

established retention
established           schedule andschedule
                   retention       destruction and
                                               guidelines.
                                                     destruction guidelines.

            Defendant F &FF INVESTMENTS
       787. Defendant
       787.                             OF ILLINOIS,
                            & F INVESTMENTS          INC. collection,
                                             OF ILLINOIS,      INC. storage and use storage and u
                                                                      collection,

of thethe
of     plaintiffs' and class members'
           plaintiffs'                biometric
                              and class         identifiers,biometric
                                            members'         information oridentifiers,
                                                                            data as described herein,
                                                                                              information or data

aggrieved eacheach
aggrieved     plaintiffplaintiff
                        and class member
                                    and as provided
                                         class      in BIPAas
                                                 member     andprovided
                                                               further violated
                                                                            in the rightsand
                                                                                BIPA      of further violat

each plaintiff
each           and classand
       plaintiff         member to control
                            class    memberthis information.
                                                 to control this information.

              WHEREFORE, individually,
              WHEREFORE, individually, and on behalf
                                              and on of the proposedofclass
                                                         behalf          themembers, the class members
                                                                              proposed

plaintiffs pray for:
plaintiffs           (1) certification
                  pray    for: (1)of certification
                                       this case as a class action pursuant
                                                             of this        to 735asILCS
                                                                         case                     et
                                                                                         5/2-801, action
                                                                                      a class            pursuant t




                                             179
                                             179



                                                                               Exhibit U - Page 181 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 32 of 150 PageID #:3087




 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant F & F

 INVESTMENTS OF ILLINOIS, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et

 seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and

              requiring Defendant F & F INVESTMENTS OF ILLINOIS, INC. to comply with the
 the class by requirin

 requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory damages

 of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or
                                                                                                or

                statutory damages of $1,000.00 per violation pursuant to 740 mcs 14/20(1) in the
 alternatively,statutory
 alternatively,                                                                              the

 event the court finds that Defendant F & F INVESTMENTS OF ILLINOIS, INC. violations of

                                                                                    expensee
 BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation expens

 pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the premises.
                                                                                       premises.

                      COUNT XCI— F & F INVESTMENTS OF ILLINOIS, INC.
                                Violation of
                                Violation  of 740
                                              740 ILCS
                                                   ILCS14/115(b)(1)
                                                         14/115(b)(1)
                          FailuretotoInform
                          Failure     InformofofCollection
                                                 Collectionand/or
                                                             and/or
                                                                  Storage
                                                                     Storage
                              (On Behalf
                              (On   Behalfof
                                           ofPlaintiffs
                                              Plaintiffsand
                                                         andthe
                                                              theClass)
                                                                  Class)

        788.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        789.    Defendant F & F INVESTMENTS OF ILLINOIS, INC. is a company organized

 under the laws of the State of Illinois. Defendant F & F INVESTMENTS OF ILLINOIS, INC. is

 therefore a "private entity" pursuant to BIPA.
             "privateentity"

        790.    Defendant F & F INVESTMENTS OF ILLINOIS, INC. is a private entity
                                                                           entity that

 collects biometric information from McDonald's workers.

        791.    BIPA makes it unlawful for any private entity to, inter alia, "collect,
                                                                              "collect, cap
                                                                                        capture,
                                                                                            ture,

purchase,receive
purchase, receivethrough
                  throughtrade,
                           trade,
                                or or
                                   otherwise
                                      otherwise
                                             obtain
                                                obtain
                                                    a person's
                                                        a person's  or a customer's biometric
                                                               or a customer's

                                                                                      writing that a
identifiers or biometric information, unless it first: (1) informs the subject . . in writing

biometric identifier or biometric information is being collected or stored . .               740 ILCS

14/15(b)(1) (emphasis added).


                                                  180



                                                                                       Exhibit U - Page 182 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 33 of 150 PageID #:3088




        792. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant F & F INVESTMENTS OF

ILLINOIS, INC. or its agents through►, inter alia, copying/recording of their respective finger prints

and possibly other individual biometric data points.

        793. Defendant F & F INVESTMENTS OF ILLINOIS, INC. collection and storage of

the plaintiffs' and class member's biometric data was done without properly informing the

plaintiffs and class members in writing that a biometric identifier or biometric information was

being collected or stored.

        794. Defendant F & F INVESTMENTS OF ILLINOIS, INC. collection, storage and use

of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5t2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant F & F

INVESTMENTS OF ILLINOIS, INC. actions, as pled herein, violate BUPA, 740 ILCS 14/1 et

seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and

the class by requiring Defendant F & F INVESTMENTS OF ILLINOIS, INC. to comply with the

requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory damages

of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/70(2), or

alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the

event the court finds that Defendant F & F INVESTMENTS OF ILLINOIS, INC violations of




                                                 181



                                                                                       Exhibit U - Page 183 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 34 of 150 PageID #:3089




 BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation expense

 pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the premises.

                     COUNT XCII— F & F INVESTIVE,NTS OF ILLINOIS, INC.
                                    Violation of 740 ILCS 14/15(b)(2)
                     Failure to Inform of the Specific Purpose and Length of Term
                                  (On Behalf of Plaintiffs and the Class)

         795.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         796.   Defendant F & F INVESTMENTS OF ILLINOIS, INC. is a company organized

                       State of Illinois. Defendant F & F INVESTMENTS OF ILLINOIS, INC. is
 under the laws of the State

 therefore a "private entity" pursuant to BIPA.

        797.    Defendant F & F INVESTMENTS OF ILLINOIS, INC. is a private entity that

 collects biometric information from McDonald's workers.

        798.    BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,
                BIPA

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

                                                 first:(2) informs the subject . . . in writing of the
 identifiers or biometric information, unless it first:

 specific purpose and length of term for which a biometric identifier or biometric information is

 being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

        799.    The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant F & F INVESTMENTS OF

 ILLINOIS, INC. or its agents through, inter alia, copying/recording of their respective fingerprints

 and possibly other individual biometric data points.

        800.    Defendant F & F INVESTMENTS OF ILLINOIS, INC. failed to properly inform

 the plaintiffs ortbe class members in writing of the specific purpose and length of terms for which

 their biometric data was to be stored and used,
                                           used, as  they were required to do under 740 ILCS
                                                 as they

 14/15(b)(2).


                                                  182




                                                                                      Exhibit U - Page 184 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 35 of 150 PageID #:3090




         801. Defendant F & F INVESTMENTS OF ILLINOIS, INC. collection, storage and use

 of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant F & F

 INVESTMENTS OF ILLINOIS, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et

seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and

the class by requiring Defendant F & F INVESTMENTS OF ILLINOIS, INC. to comply with the

requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory damages

of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or

alternatively, statutory da I. ages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the

event the court finds that Defendant F & F INVESTMENTS OF ILLINOIS, INC. violations of

BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation expense

pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the premises.

                    COUNT XCEII— F && FF INVESTMENTS
                                         INVESTMENTSOF       OFILLINOIS,
                                                                  ILLINOIS,
                                                                         INC.
                                                                            INC.
                               Violation of
                               Violation  of 740
                                             740 ILCS
                                                  ILCS14/15(b)(3)
                                                        14/15(b)(3)
                              FailuretotoObtain
                              Failure     ObtainWritten
                                                   WrittenRelease
                                                             Release
                            (On Behalf
                            (On  BehalfofofPlaintiffs
                                            Plaintiffsand
                                                       andthe
                                                            theClass)
                                                                Class)

        802. Plain-tiffs incorporate the foregoing allegations as if fully set forth herein.

        803. Defendant F & F INVESTMENTS OF ILLINOIS, INC. is a company organized

under the laws of the State of Illinois. Defendant F & F INVESTMENTS OF ILLINOIS, INC. is

therefore a rivate entity" pursuant to BIPA.




                                                 183



                                                                                       Exhibit U - Page 185 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 36 of 150 PageID #:3091




         804. Defendant F & F INVESTMENTS OF ILLINOIS, INC. is a private entity that

 collects biometric information from McDonald's workers.

         805. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: . . . (3) receives a written release executed by

 the subject of the biometric identifier or biometric information . . ." 740 ILCS 14/15(b)(3)

 (emphasis added).

         806. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant F & F INVESTMENTS OF

 ILLINOIS, INC. or its agents through, inter alia, copying/recording of their respective finger prints

 and possibly other individual biometric data points.

         807. Defendant F & F INVESTMENTS OF ILLINOIS, INC. collection and storage of

 the plaintiffs' and class members' biometric data was systematic and done without first obtaining

 the written release required by 740 ILCS 14/15(b)(3).

         808. Defendant F & F INVESTMENTS OF ILLINOIS, INC. collection, storage and use

 of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant F & F

 INVESTMENTS OF ILLINOIS, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et

seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and



                                                 184



                                                                                       Exhibit U - Page 186 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 37 of 150 PageID #:3092




the class by requiring Defendant F & F INVESTMENTS OF ILLINOIS, INC. to comply with the

requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory damages

of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or

alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the

event the court finds that Defendant F & F INVESTMENTS OF ILLINOIS, INC. violations of

BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation expense

pursuant to 740 ILLS 14/20(3); and (6) for any other relief deemed appropriate in the premises.

                    COUNT XCJV— F & F INVESTMENTS OF ILLINOIS, INC.
                                 Violation of 740 ILCS 14/15(d)
                      Unauthorized Disclosure I Redisclosure I Dissemination
                             (On Behalf of Plaintiffs and the Class)

       809. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       810. Defendant F & F INVESTMENTS OF ILLINOIS, INC. is a company organized

under the laws of the State of Illinois. Defendant F & F INVESTMENTS OF ILLINOIS, INC.

therefore a "private entity" pursuant to BIPA.

       811. Defendant F & F INVESTMENTS OF ILLINOIS, INC. is a private entity that

collects biometric information from many associated workers.

       812. BIPA makes it unlawful for any private entity in possession of a biometric identifier

or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's or

customer's biometric identifier or biometric information .       740 ILCS 114/15(d).

       813. The plaintif1i and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant F & F INVESTMENTS OF

ILLINOIS, INC. or its agents through, inter alia, copying/recording of their respective finger prints

and possibly other individual biometric data points.




                                                 185



                                                                                     Exhibit U - Page 187 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 38 of 150 PageID #:3093




         814.    On information and belief, Defendant F & F INVESTMENTS OF ILLINOIS, INC.

  disclosed, redisclosed, or disseminated the biometric information of plaintiffs and the class

  members to, through, and/or among others, including but not limited to other McDonald's entities

  or persons associated with McDonald's.

         815.    Stating further, while not necessary to pleading these claims, F & F

 INVESTMENTS OF ILLINOIS, INC. did not have consent to such disclosure, redisclosure, or

 dissemination as discussed by BIPA. 740 ILSC 14/15(d)(1).

         816.    DefendantF & F INVESTMENTS OF ILLINOIS, INC. collection, storage and use

 of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant F & F

 INVESTMENTS OF ILLINOIS, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et

 seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and

 the class by requiring Defendant F & F INVESTMENTS OF ILLINOIS, INC. to comply with the

 requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory damages

 of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or

 alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the

 event the court finds that Defendant F & F INVESTMENTS OF ILLINOIS, INC. violations of

 BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation expense

 pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the premises.




                                                  186




                                                                                       Exhibit U - Page 188 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 39 of 150 PageID #:3094




                     COUNT XCV— F & F INVESTMENTS OF ILLINOIS, INC.
                               Violation of 740 ILCS 14/15(e)(1)
                          Failure to Use Reasonable Standard of Care
                             (On Behalf of Plaintiffs and the Class)

        817. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        818. Defendant F & F INVESTMENTS OF ILLINOIS, INC. is a company organized

under the laws of the State of Illinois. Defendant F & F INVESTMENTS OF ILLINOIS, INC. is

therefore a "private entity" pursuant to BIPA.

        819. Defendant F & F INVESTMENTS OF ILLINOIS, INC. is a private entity that

collects biometric information from McDonald's workers.

        820. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

disclosure all biometric identifiers and biometric information using the reasonable standard of care

within the private entity's industry . ." 740 ILCS 14/15(e).

        821. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant F & F INVESTMENTS OF

ILLINOIS, INC. or its agents through, inter alia, copying/recording of their respective finger prints

and possibly other individual biometric data points.

        822. Defendant F & F INVESTMENTS OF ILLINOIS, INC. collection and storage of

the plaintiffs' and class members' biometric data was systematic and done without storing,

transmitting, and/or protecting from disclosure all biometric identifiers and biometric information

using the reasonable standard of care within its industry as required by 740 ILCS 14/15(e)(1).

       823. Defendant F & F INVESTMENTS OF ILLINOIS, INC. collection, storage and use

of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.


                                                 187




                                                                                     Exhibit U - Page 189 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 40 of 150 PageID #:3095




                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant F & F

 INVESTMENTS OF ILLINOIS, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et

 seg.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and

 the class by requiring Defendant F & F INVESTMENTS OF ILLINOIS, INC. to comply with the

 requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory damages

 of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILLS 14/20(2), or

 alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the

 event the court finds that Defendant F & F INVESTMENTS OF ILLINOIS, INC. violations of

 BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation expense

 pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the premises.

                    COUNT XCVI— F & F INVESTMENTS OF ILLINOIS, INC        INC
                                 Violation of 740 ILCS 14/15(e)(2)
           Failure to Use Same Standard as Other Confidential and Sensitive Information
                              (On Behalf of Plaintiffs and the Class)

        824.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        825.    Defendant F & F INVESTMENTS OF ILLINOIS, INC. is a company organized

 under the laws of the State of Illinois. Defendant F & F INVESTMENTS OF ILLINOIS, INC. is

 therefore a "private entity" pursuant to BIPA.

        826.    Defendant F & F INVESTMENTS OF ILLINOIS, INC. is a private entity that

 collects biometric information from McDonald's workers.

        827.    BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information in a manner that is the same as or




                                                  188




                                                                                       Exhibit U - Page 190 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 41 of 150 PageID #:3096




more protective than the manner in which the private entity stores, transmits, and protects other

confidential and sensitive information." 740 ILCS 14/15(e)(2).

        828. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant F & F INVESTMENTS OF

ILLINOIS, INC. or its agents through., inter alia, copying/recording of their respective finger prints

and possibly other individual biometric data points.

        829. Defendant F & F INVESTMENTS OF ILLINOIS, INC. collection and storage of

the plaintiffs' and class members' biometric data was not done in a manner that was the same as

or more protective than the manner in which it stores, transmits, and protects other confidential

and sensitive information, as required by 740 ILCS 14/15(e)(2).

        830. Defendant F & F INVESTMENTS OF ILLINOIS, INC. collection, storage and use

of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for. (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant F & F

INVESTMENTS OF ILLINOIS, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et

seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and

the class by requiring Defendant F & F INVESTMENTS OF ILLINOIS, INC. to comply with the

requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory damages

of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or

alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the




                                                 189



                                                                                        Exhibit U - Page 191 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 42 of 150 PageID #:3097




 event the court finds that Defendant F & F INVESTMENTS OF ILLINOIS, INC. violations of

 BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation expense

 pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the premises.


                                     COUNT XCVIT — GUERO, LLC
                                      Violation of 740 ILCS 14/15(a)
                         Failure to Properly Establish Publicly-Available Policy
                                  (On Behalf of Plaintiffs and the Class)

         831.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         832.   Defendant GUERO, LLC is a company organised under the laws of the State of

 Illinois. Defendant GUERO, LLC is therefore a "private entity" pursuant to BIPA.

         833.   Defendant GUERO, LLC is a private entity that collects biometric information

 from McDonald's workers.

         834.   BIPA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years
                                                                                            years of
                                                                                                  of

 the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

         835.   The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant GUERO, LLC or its agents through,

       alia, copying/recording of their respective
 inter alia,                            respectivefinger  printsI I palm scans and possibly other
                                                   fingerprints

 individual biometric data points.

        836.    Defendant GUERO, LLC did not properly develop a written policy, made available

 to the public, establishing a retention schedule and guidelines for permanently
                                                                     permanentlydestroying
                                                                                 destroying

 biometric identifiers and biometric information when the initial purpose for collecting or obtaining




                                                  190



                                                                                       Exhibit U - Page 192 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 43 of 150 PageID #:3098




such identifiers or information was satisfied or within 3 years of the individual's last interaction

with the private entity, whichever occurred first

        837. Defendant GUERO, LLC collection, storage and use of the plaintiffs' and class

members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

and class member as provided in BIPA and further violated the rights of each plaintiff and class

member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 MCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

GUERO, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant GUERO, LLC to comply with the requirements of BIPA as to the collection, storage

and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

                                                    alternatively, statutory damages of $1,000.00
violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant GUERO,

                                                      attorneys' fees and costs and other
LLC violations of BIPA were negligent; (5) reasonable attorneys'

litigation expense pursuant to 740 MCS 14/20(3); and (6) for any other relief deemed appropriate

in the premises.

                                COUNT XCV111—
                                COUNT    XCV111—GUERO,
                                                     GUERO,LLC  LLC
                                 Violation of
                                 Violation of 740
                                              740 ILCS
                                                   ILCS14/15(a)
                                                          14/15(a)
        Failure to Comply with Established Retention Schedule
        Failure                                        Schedule and
                                                                  andDestruction
                                                                       DestructionGuidelines
                                                                                   Guidelines
                             (On Behalf
                             (On  Behalfof
                                         ofPlaintiffs
                                            Plaintiffsand
                                                       andthe
                                                            theClass)
                                                                 Class)

       838. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       839. Defendant GUERO, LLC is a company organized under the laws of the State of

Illinois. Defendant GUERO, LLC is therefore a "private entity" pursuant to BIPA.


                                                191



                                                                                      Exhibit U - Page 193 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 44 of 150 PageID #:3099




         840.     Defendant GUERO, LLC is a private entity that collects biometric information

 from McDonald's workers.

         841.     BIPA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biornetric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first" 740 ILCS 14/15(a).

         842.   BIPA further provides that "Absent a valid warrant or subpoena issued by a court

 of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

 information must comply with its established retention schedule and destruction guidelines." 735

 ILCS 14/15(a).

         843.   The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant GUERO, LLC or its agents through,
                                                                                      through,

 inter alia, copying/recording of their respective finger prints/ / palm scans and possibly other
                                                   finger prints

 individual biometric data points.

         844.                                       with its established retention schedule
                Defendant GUERO, LLC did not comply with

 and destruction guidelines.

        845.    Defendant GUERO, LLC collection, storage and use of the plaintiffs' and
                                                 storageand                         and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

                                                               action pursuant to 735 ILCS
 plaintiffs pray for (1) certification of this case as a class action                      5/2-801, et
                                                                                      ILCS 5/2-801,




                                                 192




                                                                                     Exhibit U - Page 194 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 45 of 150 PageID #:3100




seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

GUERO, LLC actions, as pled herein, violate BIPA, 740 ILLS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant GUERO, LLC to comply with the requirements of BIPA as to the collection, storage

and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00

per violation
per           pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant GUERO,
    violationpursuant

LLC violations
LLC                BIPA were negligent; (5) reasonable attorneys' fees and costs and other
    violationsofofBIPA

litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate
litigation

in the
   the premi ses.
       premises.

                                    COUNT XCIX—
                                    COUNT     XCIX—GUERO,
                                                       GUERO,LLC  LLC
                                  Violation of
                                  Violation     740 ILCS 14/115(b)(1)
                                             of 740
                            FailuretotoInform
                            Failure     InformofofCollection
                                                   Collectionand/or
                                                               and/or
                                                                    Storage
                                                                       Storage
                                (On Behalf
                                (On   Behalfof
                                             ofPlaintiffs
                                                Plaintiffsand
                                                           andthe
                                                                theClass)
                                                                    Class)

       846. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        847. Defendant GUERO, LLC is a company organized under the laws of the State of

Illinois. Defendant GUERO, LLC is therefore a "private entity" pursuant to BIPA.

        848. Defendant GUERO, LLC is a private entity that collects biometric information

from McDonald's workers.

        849. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase,receive
purchase, receivethrough
                  throughtrade,
                           trade,
                                or or otherwise obtain a person's or a customer's biometric
                                   otherwise

identifiers or biometric information, unless it first (1) informs the subject .        writing that a

biometric identifier or biometric information is being collected or stored .          ." 740 ILCS

            (emphasis added).
14/15(b)(1) (em




                                                193



                                                                                     Exhibit U - Page 195 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 46 of 150 PageID #:3101




         850.      The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's I Defendant GUERO, LLC or its agents through,

 inter alia, copying/recording of their
                                  theirrespective
                                        respectivefinger  prints and possibly other individual
                                                   fingerprints

 biometric data points.

         851.      Defendant GUERO, LLC
                                    LLC collection
                                        collectionand
                                                   andstorage       the plaintiffs' and class
                                                       storageofofthe

 member's biometric data was done without properly informing the plaintiffs and class members in

 writing that a biometric identifier or biometric information was being collected or stored.

         852.      Defendant GUERO,
                             GUERO,LLC
                                    LLCcollection,  storage and use of the plaintiffs' and class
                                        collection,storage

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

                     provided in BIPA and further violated the rights of each plaintiff and class
 and class member as provided

 member to control this information.

                WHEREFORE, individually,
                           individually,and
                                         andon
                                             onbehalf
                                                behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this
                                           this case
                                                case as   class action pursnAnt to 735 ILCS 5/2-801, et
                                                     asaaclass

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant
 GUERO, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and
                        pled herein,

                                    protect the interests of the plaintiffs and the class by requiring
equitable relief as is necessary to protect                                                  requiring

Defendant GUERO, LLC to comply
                        comply with
                               with the requirements of BIPA as to the collection, storage

and use of biometric data; (4) statutory
                               statutorydamages      $5,000.00 for the intentional and reckless
                                         damagesofof$5,000.00

violation of BIPA pursuant to 740 ILCS   4/20(2), or
                                  ILCS 114/20(2), or alternatively,
                                                     alternatively,statutory
                                                                    statutorydamages
                                                                               damages
                                                                                     of $1,000.00
                                                                                        of $1,000.00

per violation
per violationpursuant
              pursuanttoto
                         740
                           740
                             1LCS
                               1LCS  4/20(1) in the
                                  1 14/20(1)    the event
                                                    eventthe
                                                          thecourt
                                                              courtfinds
                                                                     findsthat
                                                                            that
                                                                               Defendant
                                                                                 Defendant
                                                                                         GUERO,
                                                                                           GUERO,

LLC violations
LLC violationsof  BIPA were negligent;
               ofBIPA       negligent;(5)
                                       (5)reasonable
                                           reasonableattorneys'
                                                      attorneys'fees
                                                                  fees
                                                                     andand
                                                                         costs
                                                                            costs
                                                                               andand
                                                                                   other
                                                                                      other

litigationexpense
litigation expensepursuant
                   pursuanttoto
                              740
                                740
                                  ILCS
                                    ILCS
                                       1 14/20(3);
                                          4/20(3); and
                                                   and(6)
                                                       (6)for
                                                           forany
                                                               anyother
                                                                   otherrelief
                                                                          reliefdeemed
                                                                                  deemed
                                                                                       appropriate
                                                                                         appropriate

in the
   the premises.
       premises.




                                                 194




                                                                                      Exhibit U - Page 196 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 47 of 150 PageID #:3102




                                      COUNT C— GUERO, LLC
                                   Violation of 740 ILCS 14/15(b)(2)
                    Failure to Inform of the Specific Purpose and Length of Term
                                 (On Behalf of Plaintiffs and the Class)

        853. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        854. Defendant GUERO, LLC is a company organized under the laws of the State of

Illinois. Defendant GUERO, LLC is therefore a "private entity" pursuant to BIPA.

        855. Defendant GUERO, LLC is a private entity that collects biometric information

from McDonald's workers.

       856. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: (2) informs the subject . . . in writing of the

specific purpose and length of term for which a biometric identifier or biometric information is

being collected, stored, and used." 740 ILCS 14/15(6)(2) (emphasis added).

       857. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant GUERO, LLC or its agents through,

inter alia, copying/recording of their respective finger prints and possibly other individual

biometric data points.

       858. Defendant GUERO, LLC failed to properly inform the plaintiffs or the class

members in writing of the specific purpose and length of terms for which their biometric data was

to be stored and used, as they were required to do under 740 ILCS 14/15(b)(2).

       859. Defendant GUERO, LLC collection, storage and use of the plaintiffs' and class

members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

and class member as provided in BIPA and further violated the rights of each plaintiff and class

member to control this information.


                                                195



                                                                                      Exhibit U - Page 197 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 48 of 150 PageID #:3103




                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 GUERO, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant GUERO, LLC to comply with the requirements of B[PA as to the collection, storage

 and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

 violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00
                                                                              damagesof

 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant GUERO,

 LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other

 litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

 in the premises.

                                        COUNT CI— GUERO, LLC
                                     Violation of 740 ILCS 14/15(b)(3)
                                     Failure to Obtain Written Release
                                   (On Behalf of Plaintiffs and the Class)

         860.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         861.    Defendant GUERO, LLC is a company organized under the laws of the State of

 Illinois. Defendant GUERO, LLC is therefore a "private entity" pursuant to BIPA.

         862.    Defendant GUERO, LLC is a private entity that collects biometric information

 from McDonald's workers.
                 workers.

         863.   BIPA makes it unlawful for any private entity to, inter alia, "collect,
                                                                              "collect, capture,
                                                                                        capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's
                                                                      customer's biometric

                                                                  receives aa written release
 identifiers or biometric information, unless it first: . . . (3) receives            release executed
                                                                                              executedby
                                                                                                       by




                                                  196




                                                                                        Exhibit U - Page 198 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 49 of 150 PageID #:3104




 the subject of the biometric identifier or biometric information . . . ." 740 ILCS 14/15(b)(3)

(emphasis added).

        864. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant GUERO, LLC or its agents through,

inter alia, copying/recording of their respective finger prints and possibly other individual

biometric data points.

        865. Defendant GUERO, LLC collection and storage of the plaintiffs' and class

members' biometric data was systematic and done without first obtaining the written release

required by 740 ILCS 14/15(b)(3).

        866. Defendant GUERO, LLC collection, storage and use of the plaintiffs' and class
                              LLC collection,

members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

and class member as provided in BIPA and further violated the rights of each plaintiff and class

member to control this information.

               WIAEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

       LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and
GUERO, LLC

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant GUERO, LLC to comply with the requirements of BIPA as to the collection, storage

           biometric data; (4) statutory damages
and use of biometric                             of $5,000.00 for the intentional and reckless
                                         damagesof

violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00

per violation pursuant to 740 ILCS 14t20(1) in the event the court finds that Defendant GUERO,

LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other




                                                197



                                                                                      Exhibit U - Page 199 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 50 of 150 PageID #:3105




  litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

  in the premises.

                                      COUNT CII— GUERO, LLC
                                     Violation of 740 ILCS 14/15(d)
                          Unauthorized Disclosure / Redisclosure / Dissemination
                                 (On Behalf of Plaintiffs and the Class)

         867.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         868.   Defendant GUERO, LLC is a company organized under the laws of the State of

 Illinois. Defendant GUERO, LLC therefore a "private entity" pursuant to BIPA.

         869.   Defendant GUERO, LLC is a private entity that collects biometric information

 from many associated workers.

         870.   BIPA makes it unlawful for any private entity in possession of a biometric identifier

 or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's or

 customer's biometric identifier or biometric information . . ." 740 ILCS 114/15(d).

         871.   The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's I Defendant GLTERO, LLC or its agents through,

 inter alia, copying/recording of their respective finger prints' and possibly other individual

 biometric data points.

        872.    On information and belief, Defendant GUERO, LLC disclosed, redisclosed, or

 disseminated the biometric information of plaintiffs and the class members to, through, and/or

 among others, including but not limited to other McDonald's entities or
                                                                      or persons
                                                                         persons associated with

 McDonald's.

        873.                               necessary to pleading these
                Stating further, while not necessary             these claims,
                                                                       claims,GUERO,
                                                                               GUERO, LLC did not

                                  redisclosure, or dissemination as discussed by BIPA. 740 MSC
 have consent to such disclosure, redisclosure,

 14/15(d)(1).



                                                198




                                                                                     Exhibit U - Page 200 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 51 of 150 PageID #:3106




         874. Defendant GUERO, LLC collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

GUERO, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant GUERO, LLC to comply with the requirements of BIPA as to the collection, storage

and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00

per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant GUERO,

LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other

litigation expense pursuant to 740 ILLS 14/20(3); and (6) for any other relief deemed appropriate

in the premises.

                                     COUNT CIU GUERO, LLC
                                   Violation of 740 ILCS 14/15(e)(1)
                              Failure to Use Reasonable Standard of Care
                                 (On Behalf of Plaintiffs and the Class)

        875. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        876. Defendant GUERO, LLC is a company organized under the laws of the State of

Illinois. Defendant GUERO, LLC is therefore a "private entity" pursuant to BIPA.

        877. Defendant GUERO, LLC is a private entity that collects biometric information

from McDonald's workers.


                                                199



                                                                                      Exhibit U - Page 201 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 52 of 150 PageID #:3107




          878.    BIPA requires a private entity to, inter
                                                     interalia,
                                                           alia,"store,   transmit, and protect
                                                                 "store,transmit,       protect from

                                                                 using the reasonable
  disclosure all biometric identifiers and biometric information using                standard of care
                                                                           reasonablestandard

 within the private
            privateentity's
                    entity's industry       ." 740 ILCS 14/15(e).

          879.    The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant GUERO, LLC or its agents through,

 interalia,
 inter alia,copying/recording
             copying/recordingofof
                                 their
                                   their
                                       respective
                                          respective
                                                  finger
                                                     finger
                                                         prints
                                                             prints
                                                                and and
                                                                    possibly otherother individual
                                                                        possibly

 biometrie data points.

          880.    Defendant GUERO, LLC collection and storage
                                                      storage of the plaintiffs'
                                                                     plaintiffs'and
                                                                                 and class

 members' biometric data was systematic and done without storing,
                                                         storing, transmitting, and/or protecting

 from disclosure all biometric identifiers and biometric information using the
                                                                           the reasonable
                                                                               reasonablestandard
                                                                                          standard

 of care within its industry as required by 740 ILCS 14/15(e)(1).

         881.     Defendant GUERO, LLC collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights
                                                               rightsof
                                                                      ofeach
                                                                         eachplaintiff
                                                                              plaintiffand
                                                                                        andclass
                                                                                             class

 member to control this information.
 member

                 WHEREFORE, individually, and on behalf of the proposed
                                                               proposedclass
                                                                        classmembers,
                                                                             members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS
                                                                                       ILCS 5/2-801, et

 seq., appointing
       appointingthe
                  theundersigned
                      undersignedcounsel
                                   counsel
                                         as as
                                            class
                                               class
                                                  counsel;
                                                     counsel;   a a declaration that Defendant
                                                           (2) (2)

 GUERO, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive
                                                                              injunctiveand
                                                                                         and

 equitablerelief
 equitable reliefasasisisnecessary
                          necessarytotoprotect
                                         protect
                                               thethe
                                                   interests
                                                      interests
                                                             of the
                                                                 of the
                                                                    plaintiffs
                                                                        plaintiffs
                                                                               and the
                                                                                   andclass
                                                                                       the class
                                                                                            by requiring
                                                                                                 by requiring

DefendantGUERO,
Defendant GUERO,LLC
                 LLCtotocomply
                          comply
                               with
                                 with
                                    thethe
                                        requirements
                                           requirements
                                                     of BIPA
                                                         of BIPA
                                                              as toasthe
                                                                       tocollection,
                                                                          the collection,
                                                                                     storage
                                                                                          storage

and use
and useof
        ofbiometric
          biometricdata;
                    data;(4)(4)
                              statutory
                                statutory
                                        damages of of $5,000.00 for the intentional
                                          damages                       intentionaland
                                                                                    andreckless
                                                                                        reckless

violation of BIPA
violation    BIPA pursuant
                  pursuanttoto740
                               740ILCS
                                   ILCS14/20(2),
                                         14/20(2),oror
                                                     alternatively,
                                                        alternatively,
                                                                    statutory
                                                                        statutory
                                                                              damages
                                                                                  damages
                                                                                      of $1,000.00
                                                                                           of $1,000.00




                                                    200




                                                                                           Exhibit U - Page 202 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 53 of 150 PageID #:3108




per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant GUERO,
per

LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other
LLC

litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

in the premises.
       premises.

                                   COUNT CIV—
                                   COUNT     CIV—GUERO,
                                                     GUERO,LLC  LLC
                                  Violation of
                                  Violation of 740
                                               740 ILCS
                                                    ILCS14/15(e)(2)
                                                           14/15(e)(2)
          Failuretoto Use Same
          Failure         Same Standard
                               StandardasasOther
                                             OtherConfidential
                                                    Confidentialandand
                                                                     Sensitive
                                                                         Sensitive
                                                                               Information
                                                                                   Information
                               (On Behalf
                               (On  Behalfof
                                           ofPlaintiffs
                                               Plaintiffsand
                                                          andthe
                                                               theClass)
                                                                   Class)

        882.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        883.   Defendant GUERO, LLC is a company organized under the laws of the State of

Illinois. Defendant GUERO, LLC is therefore a "private entity" pursuant to BIPA.
Illinois.

       884.    Defendant GUERO, LLC is a private entity that collects biometric information

from McDonald's
from McDonald'sworkers.
                workers.

        885.   BIPA requires
               BIPA requiresaaprivate
                               privateentity
                                        entity
                                             to,to,
                                                 inter
                                                    inter
                                                       alia,alia, "store, transmit, and protect from
                                                              "store,

disclosure all biometric identifiers and biometric information in a manner that is the same as or

     protective than the manner in which the private
more protective                              privateentity  stores, transmits, and protects other
                                                     entitystores,

confidential and sensitive information." 740 ILCS 14/15(e)(2).

       886.    The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored
                           storedby
                                  byMcDonald's
                                    McDonald's/ Defendant
                                                / Defendant GUERO, LLC or its agents through,
                                                          GUERO,

inter alia, copying/recording of their respective finger prints and possibly other individual

biometric data points.

       887.    Defendant GUERO, LLC collection and storage of the plaintiffs' and class

members' biometric data was not done in a manner that was the same as or more protective than

                       stores, transmits, and protects other confidential and sensitive information,
the manner in which it stores,

as required by 740 ILCS 14/15(e)(2).



                                                201



                                                                                      Exhibit U - Page 203 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 54 of 150 PageID #:3109




         888.   Defendant GUERO, LLC collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 GUERO, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

                  LLC to comply with the requirements of BIPA as to the collection, storage
 Defendant GUERO, LLC

 and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

 violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00

 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant GUERO,

 LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other

 litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

 in the premises.


                    COUNT CV — J&BJ&B ENTERPRISES
                                        ENTERPRISESOF     OFSPRING1I1ELD,
                                                              SPRING1I1ELD,    INC.
                                                                                 INC.
                                    Violation of
                                    Violation of 740
                                                 740 ILCS
                                                      ILCS14/15(a)
                                                             14/15(a)
                      FailuretotoProperly
                      Failure     ProperlyEstablish
                                            Establish
                                                    Publicly-Available
                                                       Publicly-AvailablePolicy
                                                                            Policy
                                (On Behalf
                                (On BehalfofofPlaintiffs
                                               Plaintiffsand
                                                          andthe
                                                               theClass)
                                                                   Class)

        889.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        890.    Defendant J&B EN1ERPRISES OF SPRINGFIELD, INC. is a company organized

 under the laws of the State of Illinois. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC.

is therefore a "private entity" pursuant to BIPA.
                                            BIPA.




                                                 202




                                                                                       Exhibit U - Page 204 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 55 of 150 PageID #:3110




        891. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. is a private entity that

 collects biometric information from McDonald's workers.

        892. BIPA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first" 740 ILCS 14/15(a).

        893. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant J&B ENTERPRISES OF

SPRINGFIELD, INC. or its agents through, inter alia, copying/recording of their respective finger

prints / palm scans and possibly other individual biometric data points.

        894. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. did not properly

develop a written policy, made available to the public, establishing a retention schedule and

guidelines for permanently destroying biometric identifiers and biometric information when the

initial purpose for collecting or obtaining such identifiers or information was satisfied or within 3

years of the individual's last interaction with the private entity, whichever occurred first

        895. Defendant J&B ENTERPRISES OF SPRINGFTFLD, INC. collection, storage and

use of the plaintiffs' and class members' biometric identifiers, information or data as described

here in, aggrieved each plaintiff and class member as provided in BIPA and further violated the
here

rights of each plaintiff and class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant J&B



                                                203



                                                                                      Exhibit U - Page 205 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 56 of 150 PageID #:3111




  EN IERPRISES OF SPRINGFIELD, INC. actions, as pled herein, violate BIPA, 740 ILLS 14/1

  et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs

  and the class by requiring Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. to comply

 with the requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory

 damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS

 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

 14/20(1) in the event the court finds that Defendant J&B EN IERPRISES OF SPRINGFIELD,

 INC. violations of BIPA were negligent; (5) reasonable attorneys'
                                                        attorneys'fees
                                                                   feesand
                                                                        andcosts
                                                                            costsand
                                                                                  and other

 litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other
 litigation                                                        otherrelief
                                                                         reliefdeemed
                                                                                deemedappropriate
                                                                                       appropriate

 in the
    the premises.
        premises.

                COUNT CVI—
                COUNT  CVI—J&B J&BENTERPRISES
                                    ENTERPRISES     OFOF   SPRINGFIELD, INC.
                                                        SPRINGFIELD,
                               Violation of
                               Violation of 740
                                            740 ILCS
                                                 ILCS14/15(a)
                                                        14/15(a)
     FailuretotoComply
     Failure    Complywith
                       withEstablished
                            EstablishedRetention
                                         RetentionSchedule
                                                     Schedule
                                                            andand
                                                                 Destruction
                                                                    Destruction
                                                                             Guidelines
                                                                                 Guidelines
                           (On Behalf
                           (On  Behalfof
                                       ofPlaintiffs
                                          Plaintiffsand
                                                     andthe
                                                          theClass)
                                                              Class)

         896.    Plaintiffsincorporate
                 Plaintiffs incorporatethe
                                         theforegoing
                                              foregoing
                                                      allegations
                                                         allegations
                                                                  as ifasfully
                                                                          if fully
                                                                               set set
                                                                                   forth
                                                                                       forth
                                                                                         herein.
                                                                                             herein.

         897.    Defendant J&B ENTERPRISES OF SPRINGFIELD,
                                              SPRINGFIELD,INC.
                                                           INC.isis a company organized

 underthe
 under thelaws
           lawsofofthe
                    theState
                        StateofofIllinois.
                                   Illinois.
                                           Defendant
                                             Defendant J&B ENTERPRISES OF SPRINGFIELD,
                                                                          SPRINGFIELD, INC.

 is therefore
    thereforeaa"private
                "privateentity"
                          entity"
                                pursuant
                                  pursuant
                                         to BIPA.
                                             to BIPA.

         898.    DefendantJ&B
                 Defendant J&BENTERPRISES
                               ENTERPRISESOFOF
                                             SPRINGFIELD,
                                               SPRINGFIELD,
                                                          INC.INC.
                                                                is a is
                                                                     private
                                                                        a private
                                                                             entityentity that

 collects biometric information from McDonald's workers.

         899.    BIPA requires private entities in possession of biometric information
                                                                           informationtoto"develop
                                                                                           "developa a

 writtenpolicy,
 written policy,made
                madeavailable
                     availabletoto
                                 thethe
                                      public,
                                        public,
                                              establishing
                                                 establishing
                                                           a retention
                                                               a retention
                                                                       schedule
                                                                           schedule
                                                                                and guidelines
                                                                                    and guidelines
                                                                                               for for

permanentlydestroying
permanently destroyingbiometric
                        biometric
                                identifiers
                                   identifiers
                                            andand
                                                biometric
                                                   biometric
                                                          information
                                                              information
                                                                      whenwhen
                                                                          the the initial purpose

for collecting
for collectingor
               orobtaining
                  obtainingsuch
                            suchidentifiers
                                  identifiers
                                            or or
                                               information
                                                  information
                                                           has has
                                                               beenbeen
                                                                    satisfied
                                                                         satisfied
                                                                              or within
                                                                                   or within
                                                                                        3 years
                                                                                             3 years
                                                                                                of of

the individual's last interaction with the private entity, whichever occurs first"
                                                                            first" 740 ILCS 14/15(a).



                                                    204




                                                                                            Exhibit U - Page 206 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 57 of 150 PageID #:3112




         900. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

 of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

 information must comply with its established retention schedule and destruction guidelines." 735

 ILCS 14/15(a).

        901. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant J&B ENTERPRISES OF

SPRINGFIELD, INC. or its agents through., inter alia, copying/recording of their respective finger

prints / palm scans and possibly other individual biometric data points.

        902. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. did not comply with its

established retention schedule and destruction guidelines.

        903. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. collection, storage and

use of the plaintiffs' and class members' biometric identifiers, information or data as described

herein, aggrieved each plaintiff and class member as provided in BIPA and further violated the

rights of each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant J&B

ENTERPRISES OF SPRINGFIELD, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1

et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs

and the class by requiring Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. to comply

with the requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory

damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS

14120(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS




                                                 205




                                                                                       Exhibit U - Page 207 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 58 of 150 PageID #:3113




 14/20(1) in the event the court finds that Defendant J&B ENTERPRISES OF SPRINGFIELD,

 INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other

 litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

 in the premises.

                    COUNT            J&B ENTERPRISES OF SPRINGFIELD, INC.
                                    Violation of 740 ILCS 141115(b)(1)
                              Failure to Inform of Collection and/or Storage
                                  (On Behalf of Plaintiffs and the Class)

         904.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         905.   Defendant J&B ENTERPRISES OF SPRINGFTPLD, INC. is a company organized

 under the laws of the State of Illinois. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC.

 is therefore a "private entity" pursuant to BIPA.

         906.   Defendant J&B ENTERPRISES OF SPRINGFTPLD, INC. is a private entity that

 collects biometric information from McDonald's workers.

        907.    BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: (1) informs the subject . . . in writing that a

 biometric identifier or biometric information is being collected or stored           . ." 740 ILCS

 14/15(b)(1) (emphasis added).

        908.    The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant J&B ENTERPRISES OF

 SPRINGFIELD, INC. or its agents through, inter alia, copying/recording of their respective finger

 prints and possibly other individual biometric data points.

        909.    Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. collection and storage

of the plaintiffs' and class member's biometric data was done without properly informing the



                                                 206




                                                                                      Exhibit U - Page 208 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 59 of 150 PageID #:3114




plaintiffs and class members in writing that a biometric identifier or biometric information was

being collected or stored.

        910. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. collection, storage and

use of the plaintiffs' and class members' biometric identifiers, information or data as described

herein, aggrieved each plaintiff and class member as provided in BIPA and further violated the
herein,

rights of each plaintiff and class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et
plaintiffs

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant J&B

ENTERPRISES OF SPRINGFIELD, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1

et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs

and the class by requiring Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. to comply

with the requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory

damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS
damages                                                                                 ILCS

14t20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

14/20(1) in the event the court finds that Defendant J&B ENTERPRISES OF SPRINGFIELD,

INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other
INC.

litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

in the premises.

                           CVIII— J&B ENTERPRISES
                   COUNT CVIII—
                   COUNT                  ENTERPRISESOF          SPRINGFIELD, INC.
                                                             OFSPRINGFIELD,
                                   Violation of
                                   Violation  of 740
                                                 740 ILCS
                                                      ILCS14/15(b)(2)
                                                            14/15(b)(2)
                    Failure to Inform
                               Informofofthe
                                          theSpecific
                                              SpecificPurpose
                                                        Purposeand
                                                                 andLength
                                                                       Length
                                                                           of Term
                                                                              of Term
                                 (On Behalf
                                 (On BehalfofofPlaintiffs
                                                Plaintiffsand
                                                           andthe
                                                                theClass)
                                                                    Class)

       911. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                 207



                                                                                       Exhibit U - Page 209 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 60 of 150 PageID #:3115




         912. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. is a company organized

  under the laws of the State of Illinois. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC.

 is therefore a "private entity" pursuant to BIPA.

         913. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. is a private entity that

 collects biometric information from McDonald's workers.

         914. BMA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: (2) informs the subject . . . in writing of the

 specific purpose and length of term for which a biometric identifier or biometric information is

 being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

         915. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant J&B ENTERPRISES OF

 SPRINGFIELD, INC. or its agents through, inter alia, copying/recording of their respective finger

 prints and possibly other individual biometric data points.

        916. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. failed to properly

 inform the plaintiffs or the class members in writing of the specific purpose and length of terms

 for which their biometric data was to be stored and used, as they were required to do under 740

 ILLS 14/15(b)(2).

        917. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. collection, storage and

 use of the plaintiffs' and class members' biometric identifiers, information or data as described

 herein, aggrieved each plaintiff and class member as provided in BIPA and further violated the

 rights of each plaintiff and class member to control this information.




                                                 208




                                                                                     Exhibit U - Page 210 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 61 of 150 PageID #:3116




                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant J&B

ENTERPRISES OF SPRINGFIELD, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1

et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs

and the class by requiring Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. to comply

with the requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory

damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS

14/20(2), or alternatively,. statutory damages of $1,000.00 per violation pursuant to 740 ILCS

14/20(1) in the event the court finds that Defendant J&B ENTERPRISES OF SPRINGFIELD,

                                                       attorneys' fees and costs and other
INC. violations of BIPA were negligent; (5) reasonable attorneys'

litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

in the premises.

                   COUNT CIX—
                   COUNT CIX—J&B
                               J&BENTERPRISES
                                      ENTERPRISES     OFOF
                                                         SPRINGFIELD,
                                                            SPRINGFIELD,
                                                                      INC.INC.
                              Violation of 740 ILCS
                              Violation          ILCS 14/15(b)(3)
                                                       14/15(b)(3)
                              FailuretotoObtain
                              Failure     ObtainWritten
                                                  WrittenRelease
                                                           Release
                            (On Behalf
                            (On Behalfof ofPlaintiffs
                                           Plaintiffsand
                                                      andthe
                                                           theClass)
                                                               Class)

       918. Plaintiffs incorporate the foregoing allegationsasas if fully set forth herein.
                                       foregoing allegations

       919. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. is a company organized

under the laws of the State of Illinois. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC.

is therefore a "private entity" pursuant to BIPA.

       920. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. is a private entity that

collects biometric information from McDonald's workers.
                                               workers.

       921. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's
                                                       person'sororaacustomer's
                                                                      customer'sbiometric
                                                                                  biometric


                                                209



                                                                                      Exhibit U - Page 211 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 62 of 150 PageID #:3117




 identifiers or biometric information, unless it first: . . (3) receives a written release executed by

 the subject of the biometric identifier or biometric information .          " 740 ILCS 14115(b)(3)

 (emphasis added).

         922. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant J&B ENTERPRISES OF

 SPRINGFIELD, INC. or its agents through, inter alia, copying/recording of their respective finger

 prints and possibly other individual biometric data points.

         923. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. collection and storage

 of the plaintiffs' and class members' biometric data was systematic and done without first

 obtaining the written release required by 740 ILCS 14/1 5(b)(3).

         924. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. collection, storage and

 use of the plaintiffs' and class members' biometric identifiers, information or data as described

 herein, aggrieved each plaintiff and class member as provided in BIPA and further violated the

 rights of each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant J&B

 EN I ERPRISE,S OF SPRINGFIELD, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1

 et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs

 and the class by requiring Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. to comply

 with the requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory

 damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS

 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS



                                                  210



                                                                                       Exhibit U - Page 212 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 63 of 150 PageID #:3118




 14/20(1) in the event the court finds that Defendant J&B ENTERPRISES OF SPRINGFIELD,

INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other

litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

in the premises.

                    COUNT CX— J&B ENTERPRISES OF SPRINGIIELD, INC.
                                 Violation of 740 ILCS 14/15(d)
                      Unauthorized Disclosure / Redisciosure / Dissemination
                             (On Behalf of Plaintiffs and the Class)

        925. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        926. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. is a company organized

under the laws of the State of Illinois. Defendant J&B ENTERPRISES OF SPRINGFIR D, INC

therefore a "private entity" pursuant to BIPA.

        927. Defendant J&B ENIERPRISES OF SPRINGFIELD, INC. is a private entity
                                                                         entity that

collects biometric information from many associated workers.

        928. BIPA makes it unlawful for any private entity in possession of a biometric identifier

or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's
                                                                                       person's or

customer's biometric identifier or biometric information .     ' 740 ILCS 114/15(d).

       929. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant J&B ENTERPRISES OF

SPRINGFIELD, INC. or its agents through, inter alia, copying/recording of their respective
                                                                                respectivefinger
                                                                                           finger

prints and possibly other individual biometric data points.
prints                                              points.

       930. On information and belief, Defendant J&B ENTERPRISES OF SPRINGFIELD,

INC. disclosed, redisclosed, or disseminated the biometric information of plaintiffs and the class

members to, through, and/or among others, including but not limited to other McDonald's entities

or persons associated with McDonald's.


                                                 211



                                                                                     Exhibit U - Page 213 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 64 of 150 PageID #:3119




         931.    Stating further, while not necessary to pleading these claims, J&B ENTERPRISES

 OF SPRINGFIELD, INC. did not have consent to such disclosure, redisclosure, or dissemination

 as discussed by BIPA. 740 ILSC 14/15(d)(1).

         932.    Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. collection, storage
                                                                            storage and

 use of the plaintiffs' and class members' biometric identifiers, information or data as described
                                                                                         described

         aggrieved each plaintiff and class member as provided in BIPA and further violated the
 herein, aggrieved

        of each plaintiff and class member to control this information.
 rightsof
 rights

                 WHEREFORE, individually, and on behalf of the proposed class members,
                                                                              members,the
                                                                                       the

 plaintiffs pray for:
                 for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et
                      (1) certification

                      undersigned counsel as class counsel; (2) a declaration that Defendant J&B
 seq., appointing the undersigned

 ENTERPRISES OF SPRINGFIELD, INC. actions, as pled herein, violate BIPA, 740 ILCS
                                                                             ILCS 14/1
                                                                                  14/1

              injunctive and equitable relief as is necessary to protect the interests of the plaintiffs
 et seq.; (3) injunctive

                  requiring Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. to comply
 and the class by requiring                                                   comply

 with the requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory

 damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS

 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS
              alternatively,statutory

 14/20(1) in the event the court finds that Defendant J&B ENTERPRISES OF SPRINGFIELD,
                                                                         SPRINGFIELD,

 INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other
 INC.

 litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

 in the premises.

                    COUNT CXI—
                    COUNT CXI—J&B J&BENTERPRISES
                                        ENTERPRISES     OFOFSPRINGFIELD,
                                                               SPRINGFIELD,  INC.
                                                                                INC.
                                 Violation of
                                 Violation  of 740
                                               740 ILCS
                                                    ILCS14/15(e)(1)
                                                          14/15(e)(1)
                           Failuretoto Use Reasonable
                           Failure         ReasonableStandard
                                                         StandardofofCare
                                                                        Care
                              (On Behalf
                              (On  BehalfofofPlaintiffs
                                              Plaintiffsand
                                                         andthe
                                                              theClass)
                                                                  Class)

        933.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.



                                                 212




                                                                                      Exhibit U - Page 214 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 65 of 150 PageID #:3120




        934. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. is a company organized

 under the laws of the State of Illinois. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC.

                "private entity" pursuant to BIPA.
 is therefore a "private

        935. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. is a private entity that

collects biometric information from McDonald's workers.

        936. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

disclosure all biometric identifiers and biometric information using the reasonable standard of care

within the private entity's industry . . . ." 740 ILCS 14/15(e).
           privateentity's

        937. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant J&B ENTERPRISES OF

SPRINGFIELD, INC. or its agents through, inter alia, copying/recording of their respective finger

prints and possibly other individual biometric data points.

        938. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. collection and storage

of the plaintiffs' and class members' biometric data was systematic and done without storing,

transmitting, and/or protecting from disclosure all biometric identifiers and biometric information

using the reasonable standard of care within its industry as required by 740 ILCS 14/15(eX1).

        939. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. collection, storage and

use of the plaintiffs' and class members' biometric identifiers, information or data as described

        aggrieved each plaintiff and class member as provided in BIPA and further violated the
herein,aggrieved
herein,

               plaintiff and class member to control this information.
rights of each plaintiff

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant J&B



                                                213



                                                                                      Exhibit U - Page 215 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 66 of 150 PageID #:3121




  ENTERPRISES OF SPRINGFIELD, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1

  et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs

  and the class by requiring Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. to comply

 with the requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory

 damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS

 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

 14/20(1) in the event the court finds that Defendant J&B ENTERPRISES OF SPRINGFIELD,

 INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other

 litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

 in the premises.

                    COUNT CXII— J&B ENTERPRISES OF SPIONGI(IELD, INC.
                                  Violation of 740 ILCS I4/15(e)(2)
            Failure to Use Same Standard as Other Confidential and Sensitive Information
                               (On Behalf of Plaintiffs and the Class)

         940. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         941. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. is a company organized

 under the laws of the State of Illinois. Defendant J&B ENTERPRISES OF SPRINGFIRT,D, INC.

 is therefore a "private entity" pursuant to BIPA.

         942. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. is a private entity that

 collects biometric information from McDonald's workers.

        943. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information in a manner that is the same as or

 more protective than the manner in which the private entity stores, transmits, and protects other

 confidential and sensitive information." 740 ILCS 14/15(e)(2).




                                                  214



                                                                                       Exhibit U - Page 216 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 67 of 150 PageID #:3122




        944. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant J&B EN I ERPRISES OF

SPRINGFIELD, INC. or its agents through, inter alia, copying/recording of their respective finger

prints and possibly other individual biometric data points.

        945. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. collection and storage

of the plaintiffs' and class members' biometric data was not done in a manner that was the same

as or more protective than the manner in which it stores, transmits, and protects other confidential

and sensitive information, as required by 740 ILCS 14/15(e)(2).

        946. Defendant J&B ENTERPRISES OF SPRINGFIELD, INC. collection, storage and

use of the plaintiffs' and class members' biometric identifiers, information or data as described

herein, aggrieved each plaintiff and class member as provided in BIPA and further violated the

rights of each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 LLCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant J&B

ENTERPRISES OF SPRINGFIELD, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1

et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs

and the class by requiring Defendant J&I3 ENTERPRISES OF SPRINGFIELD, INC. to comply

with the requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory

damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 LLCS

14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

14/20(1) in the event the court finds that Defendant J&B ENTERPRISES OF SPRINGFIELD,

INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other




                                                 215



                                                                                       Exhibit U - Page 217 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 68 of 150 PageID #:3123




 litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate
                                                                                       appropriate

 in the premises.


                             COUNT CXIII — JANN RESTAURANT, INC.
                                       Violation of 740 ILLS 14/15(a)
                         FailuretotoProperly
                         Failure     ProperlyEstablish
                                               Establish
                                                       Publicly-Available
                                                          Publicly-Available
                                                                           Policy
                                                                              Policy
                                   (On Behalf
                                   (On BehalfofofPlaintiffs
                                                 Plaintiffsand
                                                            andthe
                                                                 theClass)
                                                                     Class)

         947.               incorporate the foregoing allegations as if fully set forth herein.
                 Plaintiffs incorporate

         948.   Defendant JANN RESTAURANT, INC. is a company organized under the laws of

 the State of Illinois. Defendant JANN RESTAURANT, INC. is therefore a "private
                                                                       "privateentity"
                                                                                entity"

 pursuant to BIPA.

         949.   Defendant JANN RESTAURANT, INC. is a private entity that collects biometric

 information from McDonald's workers.

        950.    BIPA requires private entities in possession of biometric information to "develop
                                                                                         "developaa

         policy, made available to the public, establishing a retention schedule and guidelines for
 writtenpolicy,
 written

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first." 740 ILCS
                                                                                         ILCS 14/15(a).
                                                                                              14/15(a).

        951.    The plaintiffs and the Class are Illinois citizens that bad their "biometric

 information" collected and stored by McDonald's Defendant JANN RESTAURANT, INC.
                                                                            INC. or its

 agents throngh, inter alia, copying/recording of their respective finger prints / palm scans and

 possibly other individual biometric data points.

        952.    Defendant JANN RESTAURANT, INC. did not properly develop a written policy,

 made available to the public, establishing a retention schedule and guidelines for permanently

 destroying biometric identifiers and biometric information when the initial purpose for collecting
                                                                                         collecting




                                                  216




                                                                                       Exhibit U - Page 218 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 69 of 150 PageID #:3124




or obtaining such identifiers or information was satisfied or within 3 years of the individual's last

interaction with the private entity, whichever occurred first.

        953. Defendant JANN RESTAURANT, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant JANN

RESTAURANT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant JANN RESTAURANT, INC. to comply with the requirements of BIPA as to the

collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant JANN RESTAURANT, INC. violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                          COUNT CXIV— JANN RESTAURANT, INC,
                                 Violation of 740 ILCS 14/15(a)
        Failure to Comply with Established Retention Schedule and Destruction Guidelines
                             (On Behalf of Plaintiffs and the Class)

       954. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                  217



                                                                                         Exhibit U - Page 219 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 70 of 150 PageID #:3125




         955.     Defendant JANN RESTAURANT, INC. is a company organized under the laws of

  the State of Illinois. Defendant JANN RESTAURANT, INC. is therefore a "private entity"

 pursuant to BIPA.

         956.     Defendant JANN RESTAURANT, INC.
                                             INC. is
                                                  is aa private entity that collects biometric
                                                        privateentity

 information from McDonald's workers,

         957.                                     possession of biometric information to "develop a
                BIPA requires private entities in possession

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destioying biometric identifiers and biometric information when the initial purpose

                                                             has been satisfied or within 3 years of
 for collecting or obtaining such identifiers or information has

 the individual's last interaction with the private
                                            privateentity,                   first." 740 ILCS 14/15(a).
                                                    entity, whichever occurs first."

         958.   BIPA further provides that "Absent a valid warrant or subpoena issued by a court

 of competent jurisdiction, a private entity in possession of biometric identifiers or biometric
                                                possession of

 information must comply with its established retention schedule and destruction guidelines." 735

 ILCS 14/15(a).

        959.    The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant JANN RESTAURANT, INC. or its

 agents through, inter alia, copying/recording of their
                                                  theirrespective         prints// palm scans and
                                                        respective finger prints

 possibly other individual biometric data points.

        960.                               INC. did not comply with its established
                Defendant JANN RESTAURANT, INC.

 retention schedule and destruction guidelines.

        961.                               INC. collection, storage and use of the
                Defendant JANN RESTAURANT, INC.

                                          identifiers, information or data as described herein,
 plaintiffs' and class members' biometric identifiers,




                                                  218




                                                                                     Exhibit U - Page 220 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 71 of 150 PageID #:3126




 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant JANN
RESTAURANT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant JANN RESTAURANT, INC. to comply with the requirements of BIPA as to the

collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant JANN RESTAURANT, INC. violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                              COUNT CXV— JANN RESTAURANT, INC.
                                   Violation of 740 ILLS 14/115(b)(1)
                             Failure to Inform of Collection and/or Storage
                                 (On Behalf of Plaintiffs and the Class)

        962. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        963. Defendant JANN RESTAURANT, INC. is a company organized under the laws of

the State of Illinois. Defendant JANN RESTAURANT, INC. is therefore a "private entity"

pursuant to BIPA.

       964. Defendant JANN RESTAURANT, INC. is a private entity that collects biometric

information from McDonald's workers.




                                                  219



                                                                                         Exhibit U - Page 221 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 72 of 150 PageID #:3127




           965. BIIIA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: (1) informs the subject .           writing that a

 biometric identifier or biometric information is being collected or stored .                   740 ILCS

 14/15(b)(1) (emphasis added).

           966.   The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and 'stored by McDonald's / Defendant JANN RESTAURANT, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

           967. Defendant JANN RESTAURANT, INC. collection and storage of the plaintiffs'

 and class member's biometric data was done without properly informing the plaintiffs and class

 members in writing that a biometric identifier or biometric information was being collected or

 stored.

           968. Defendant JANN RESTAURANT, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                  WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant JANN

 RESTAURANT, INC. actions, as pled herein, violate &TA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

                                                    requirements of BIPA as to the
 Defendant JANN RESTAURANT, INC. to comply with the requirements



                                                   220



                                                                                         Exhibit U - Page 222 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 73 of 150 PageID #:3128




 collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

 intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant JANN RESTAURANT, INC. violations of BRA were negligent; (5)

                                                                  pursuant to 740 ILCS 14/20(3);
                                               litigation expense pursuant
reasonable attorneys' fees and costs and other litigation

and (6) for any other relief deemed appropriate in the premises.
                                                       premises.

                             COUNT CXVI— JANN RESTAURANT, INC.              INC.
                                    Violation of
                                    Violation   of 740
                                                   740 ILCS
                                                        ILCS14/15(b)(2)
                                                              14/15(b)(2)
                    FailuretotoInform
                    Failure     Informofofthe
                                            theSpecific
                                                SpecificPurpose
                                                          Purposeandand
                                                                      Length
                                                                         Length
                                                                             of Term
                                                                                 of Term
                                 (On Behalf
                                 (On  Behalfof ofPlaintiffs
                                                  Plaintiffsand
                                                             andthe
                                                                  theClass)
                                                                      Class)

        969.                                         allegations as if fully set forth herein.
                Plaintiffs incorporate the foregoing allegations

        970. Defendant JANN RESTAURANT, INC. is a company organized under the laws of

the State of Illinois. Defendant JANN RESTAURANT, INC. is therefore a "private entity"

pursuant to BIPA.

                                                  private entity that collects biometric
        971. Defendant JANN RESTAURANT, INC. is a private

information from McDonald's workers.

       972.    BIPA makes it unlawful for any private
                                              privateentity  to, inter alia, "collect, capture,
                                                      entityto,

                                                       person's or a customer's biometric
purchase, receive through trade, or otherwise obtain a person's

identifiers or biometric information, unless it first: (2) informs the subject . . . in writing of the

specific purpose and length of term for which a biometric identifier or biometric information is

being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

       973.    The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant JANN RESTAURANT, INC. or its

agents through, inter alia, copying/recording of their respective finger prints and possibly other
                                                       respectivefinger

individual biometric data points.


                                                 221



                                                                                       Exhibit U - Page 223 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 74 of 150 PageID #:3129




         974. Defendant JANN RESTAURANT, INC. failed to properly inform the plaintiffs or

 the class members in writing of the specific purpose and length of terms for which their biometric

 data was to be stored and used, as they were required to do under 740 ILCS 14/15(bX2).

         975. Defendant JANN RESTAURANT, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration
                                                                  declarationthat
                                                                              that Defendant JANN

 RESTAURANT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

                                                                      plaintiffs and the class by requiring
 and equitable relief as is necessary to protect the interests of the plaintiffs

 Defendant JANN RESTAURANT, INC. to comply with the requirements of BIPA as to the

 collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

 intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant JANN RESTAURANT, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                              COUNT CXVII— JANN RESTAURANT, INC.
                                   Violation of 740 ILCS 14/15(b)(3)
                                   Failure to Obtain Written Release
                                 (On Behalf of Plaintiffs and the Class)

        976.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                   222



                                                                                         Exhibit U - Page 224 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 75 of 150 PageID #:3130




        977. Defendant JANN RESTAURANT, INC. is a company organi7ed under the laws of

 the State of Illinois. Defendant JANN RESTAURANT, INC. is therefore a "private entity"

 pursuant to BIPA.

        978. Defendant JANN RESTAURANT, INC. is a private entity that collects biometric

information from McDonald's workers.

        979. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: .   . . (3) receives a written release executed by
the subject of the biometric identifier or biometric information . . . ." 740 ILCS 14/15(b)(3)

(emphasis added).

        980. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant JANN RES1 AURANT, INC. or its

agents through, inter alia, copying/recording of their respective finger prints and possibly other

individual biometric data points.

        981. Defendant JANN RESTAURANT, INC. collection and storage of the plaintiffs'

and class members' biometric data was systematic and done without first obtaining the written

release required by 740 ll,CS 14/15(b)(3),

        982. Defendant JANN RESTAURANT, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BITPA and further violated the rights of

each plaintiff and class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et




                                                 223



                                                                                         Exhibit U - Page 225 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 76 of 150 PageID #:3131




                                                   counsel; (2) a declaration that Defendant JANN
 seq., appointing the undersigned counsel as class counsel;

 RESTAURANT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant JANN RESTAURANT, INC. to comply with the requirements of BIPA as to the

 collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

 intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant JANN RESTAURANT, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

                                     appropriate in the premises.
                       relief deemed appropriate
 and (6) for any other relief

                            COUNT CXVIII—
                            COUNT     CXVIII—JANN
                                                JANNRESTAURANT,
                                                         RESTAURANT,      INC.
                                                                             INC.
                                     Violation of
                                     Violation of 740
                                                   740 ILCS
                                                        ILCS14/15(d)
                                                              14/15(d)
                         UnauthorizedDisclosure
                         Unauthorized  Disclosure/ Redisclosu
                                                   / Redisclosurere
                                                                  / Dissemination
                                                                     / Dissemination
                                 (On Behalf
                                 (On  Behalfof
                                             ofPlaintiffs
                                                Plaintiffsand
                                                           andthe
                                                                theClass)
                                                                      Class)

        983.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        984.    Defendant JANN RESTAURANT, INC. is a company organized under the laws of

 the State of Illinois. Defendant JANN RESTAURANT, INC. therefore a "private entity" pursuant

 to BIPA.

        985.    Defendant JANN RESTAURANT, INC. is a private entity that collects biometric

 information from many associated workers.

        986.    BIPA makes it unlawful for any private entity in possession of a biometric identifier

 or biometric information to, inter alia, "disclose, reclisclose, or other disseminate a person's or

 customer's biometric identifier or biometric information . . ." 740 ILCS 114/15(d).

        987.    The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant JANN RESTAURANT, INC. or its



                                                   224




                                                                                         Exhibit U - Page 226 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 77 of 150 PageID #:3132




 agents through,
 agents          inter alia,
            through,         copying/recording
                          inter                of their respective fingerof
                                   alia, copying/recording                prints and possibly
                                                                             their            other
                                                                                      respective    finger print

 individual biometric
 individual           data points.data points.
                 biometric

       988. On information
       988.     informationand belief,
                                 and Defendant
                                       belief,JANN RESTAURANT,
                                                Defendant      INC. disclosed, INC. disclose
                                                          JANN RESTAURANT,

 redisclosed, or disseminated
 redisclosed,                 the biometric information
                     or disseminated                    of plaintiffs
                                             the biometric            and the class members
                                                                  information               to,
                                                                                     of plaintiffs and the

 through, and/or
 through,        among others,
              and/or   amongincluding
                               others,but not limited to other
                                          including       but McDonald's entitiesto
                                                               not limited        or persons
                                                                                     other McDonald's ent

 associated with McDonald's.
 associated      with McDonald's.

            Stating further,
       989. Stating
       989.                  while not while
                         further,      necessarynot
                                                 to pleading these claims,
                                                      necessary            JANN
                                                                     to pleading these cla

 RESTAURANT, INC.
 RESTAURANT, INC.diddid
                     not have
                         not consent
                              have to such disclosure,
                                     consent    to suchredisciosure, or dissemination
                                                            disclosure,               as
                                                                              redisciosure, or diss

 discussed by BIPA.
 discussed          740 ILSC
               by BIPA.      14/15(d)(1).
                           740  ILSC 14/15(d)(1).

            Defendant JANN
       990. Defendant
       990.                RESTAURANT,
                         JANN          INC.INC.
                              RESTAURANT,   collection, storage and use
                                                   collection,          of the
                                                                     storage   and use of

plaintiffs' and classand
plaintiffs'           members'
                         class biometric identifiers,
                                  members'            information
                                                biometric         or data as described
                                                               identifiers,            herein,
                                                                                    information or data a

aggrieved eacheach
aggrieved     plaintiffplaintiff
                        and class member
                                    and as provided
                                         class      in B1PAas
                                                 member     andprovided
                                                                further violated
                                                                             in the rightsand
                                                                                 B1PA      of further violat

each plaintiff
each           and classand
       plaintiff         member to control
                            class    memberthis information.
                                                 to control this information.

              WHEREFORE, individually,
              WHEREFORE, individually, and on behalf
                                              and on of the proposedofclass
                                                         behalf          themembers, the class members
                                                                              proposed

plaintiffs pray for:
plaintiffs           (1) certification
                  pray    for: (1)of certification
                                       this case as a class action pursuant
                                                             of this        to 735asILCS
                                                                         case                     et
                                                                                         5/2-801, action
                                                                                      a class            pursuant t

      appointing the undersigned
seq., appointing                 counsel as class
                      the undersigned             counsel;as
                                              counsel      (2) aclass
                                                                 declaration that Defendant
                                                                        counsel;      (2) a JANN
                                                                                              declaration that D

RESTAURANT, INC.
RESTAURANT, INC.actions, as pled as
                  actions,       herein,
                                     pledviolate BIPA, 740
                                             herein,    violate  4/11BIPA,
                                                           ILCS 14/             (3) injunctive
                                                                      et seq.; 740
                                                                                (3)    injunctive
                                                                                      ILCS   1

and equitable
and           relief asrelief
      equitable         is necessary
                                 as toisprotect the interests
                                          necessary        toofprotect
                                                                the plaintiffs
                                                                            theand interests
                                                                                   the class by requiring
                                                                                                  of the plaintiffs an

Defendant JANN
Defendant      RESTAURANT,
             JANN          INC.INC.
                  RESTAURANT,   to comply
                                      to with the requirements
                                          comply    with theofrequirements
                                                               BIPA as to the of BIPA as t

collection, storagestorage
collection,         and use of biometric
                               and usedata;
                                         of (4) statutory damages
                                             biometric      data;of (4)
                                                                    $5,000.00 for the
                                                                         statutory    damages of $

intentional and reckless
intentional              violation of BIPA
                  and reckless             pursuant to
                                       violation     of740 ILCS pursuant
                                                         BIPA   14/20(2), or alternatively,
                                                                             to 740 ILCS 14/20(2), o

statutory damages
statutory         of $1,000.00
              damages          per violation pursuant
                          of $1,000.00                to 740 ILCS pursuant
                                              per violation       14/20(1) in the
                                                                                toevent
                                                                                    740theILCS
                                                                                           court 14/20(1) in the

finds thatthat
finds      Defendant JANN RESTAURANT,
                Defendant             INC. violations
                            JANN RESTAURANT,     INC.of violations
                                                        BIPA were negligent;
                                                                      of BIPA(5) were neglige




                                             225
                                             225



                                                                                Exhibit U - Page 227 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 78 of 150 PageID #:3133




 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                              COUNT CXIX— JANN RESTAURANT, INC.
                                    Violation of 740 TICS 14/15(e)(1)
                               Failure to Use Reasonable Standard of Care
                                  (On Behalf of Plaintiffs and the Class)

         991. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         992. Defendant JANN RESTAURANT, INC. is a company organized under the laws of

 the State of Illinois. Defendant JANN RESTAURANT, INC. is therefore a "private entity"

 pursuant to BIPA.

         993. Defendant JANN RESTAURANT, INC. is a private entity that collects biometric

 information from McDonald's workers.

        994. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information using the reasonable standard of care

 within the private entity's industry . . ." 740 ILCS 14/15(e).

        995. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant JANN RESTAURANT, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

        996. Defendant JANN RESTAURANT, INC. collection and storage of the plaintiffs'

 and class members' biometric data was systematic and done without storing, transmitting, and/or

 protecting from disclosure all biometric identifiers and biometric information using the reasonable

 standard of care within its industry as required by 740 ILCS 14/15(e)(1).

        997. Defendant JANN RESTAURANT, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,


                                                226



                                                                                    Exhibit U - Page 228 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 79 of 150 PageID #:3134




aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant JANN

RESTAURANT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant JANN RESTAURANT, INC. to comply with the requirements of BIPA as to the

collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant JANN RESTAURANT, INC. violations of BIM were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                           COUNT C.X.X— JANN RESTAURANT, INC.
                                Violation of 740 ILCS 14/15(e)(2)
          Failure to Use Same Standard as Other Confidential and Sensitive Information
                             (On Behalf of Plaintiffs and the Class)

       998. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       999. Defendant JANN RESTAURANT, INC. is a company organized under the laws of

the State of Illinois. Defendant JANN RESTAURANT, INC. is therefore a "private entity"

pursuant to BIPA.

       1000. Defendant JANN RESTAURANT, INC. is a private entity that collects biometric

information from McDonald's workers.




                                                  227



                                                                                         Exhibit U - Page 229 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 80 of 150 PageID #:3135




          1001. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information in a manner that is the same as or

 more protective than the manner in which the private entity stores, transmits, and protects other

 confidential and sensitive information." 740 ILCS 14/15(e)(2).

         1002. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant JANN RESTAURANT, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

         1003. Defendant JANN RESTAURANT, INC. collection and storage of the plaintiffs'

 and class members' biometric data was not done in a manner that was the same as or more

 protective than the manner in which it stores, transmits, and protects other confidential and

 sensitive information, as required by 740 ILCS 14/15(e)(2).

         1004. Defendant JANN RESTAURANT, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant JANN

 RESTAURANT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant JANN RESTAURANT, INC. to comply with the requirements of B1PA as to the

 collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the



                                                   228




                                                                                         Exhibit U - Page 230 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 81 of 150 PageID #:3136




 intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant JANN RESTAURANT, INC. violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.
                                                       premises.


                     COUNT CXXI — JEF.PERS FAMILY MANAGEMENT, INC.
                                     Violation of
                                     Violation of 740
                                                  740 ILCS
                                                       ILCS14/15(a)
                                                              14/15(a)
                       FailuretotoProperly
                       Failure     ProperlyEstablish
                                             Establish
                                                     Publicly-Available
                                                        Publicly-AvailablePolicy
                                                                             Policy
                                 (On Behalf
                                 (On BehalfofofPlaintiffs
                                                Plaintiffsand
                                                           andthe
                                                                theClass)
                                                                    Class)

        1005. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1006. Defendant JEFPERS FAMILY MANAGEMENT, INC. is a company organized

under the laws of the State of Illinois. Defendant JEFFERS FAMILY MANAGEMENT, INC. is

therefore a "private entity" pursuant to BIPA.

        1007. Defendant JEFFERS FAMILY MANAGEMENT, INC. is a private entity that

collects biometric information from McDonald's workers.

        1008. BIPA requires private entities in possession of biometric information to "develop a

written policy, made available to the public, establishing a retention schedule and guidelines for

permanently destroying biometric identifiers and biometric information when the initial purpose

for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first." 740 ILLS 14/15(a).

       1009. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant JEFFERS FAMILY

MANAGEMENT, INC. or its agents through, inter alia, copying/recording of their respective

finger prints / palm scans and possibly other individual biometric data points.




                                                 229



                                                                                      Exhibit U - Page 231 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 82 of 150 PageID #:3137




         1010. Defendant JEFFERS FAMILY MANAGEMENT, INC. did not properly develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information was satisfied or within 3 years of the

 individual's last interaction with the private entity, whichever occurred first.

         1011. Defendant JEFFERS FAMILY MANAGEMENT, INC. collection, storage and use

 of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 JEFFERS FAMILY MANAGEMENT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1

 et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs

 and the class by requiring Defendant JEFFERS FAMILY MANAGEMENT, INC. to comply with

 the requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory

 damages of $5,000.00 for the intentional and reckless violation of BRA pursuant to 740 ILCS

 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

 14/20(1) in the event the court finds that Defendant JEFFERS FAMILY MANAGEMENT, INC.

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.

                     COUNT CXXII— JEFFERS FAMILY MANAGEMENT, INC.
                                Violation of 740 ILCS 14/15(a)



                                                  230




                                                                                       Exhibit U - Page 232 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 83 of 150 PageID #:3138




        Failure to Comply with Established Retention Schedule and Destruction Guidelines
                             (On Behalf of Plaintiffs and the Class)

        1012. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1013. Defendant JEkkERS FAMILY MANAGEMENT, INC. is a company organized

under the laws of the State of Illinois. Defendant JEFFERS FAMILY MANAGEMENT, INC. is

therefore a "private entity" pursuant to BIPA.

        1014. Defendant JEEPERS FAMILY MANAGEMENT, INC. is a private entity that

collects biometric information from McDonald's workers.

                                                possession of biometric information to "develop a
        1015. BIPA requires private entities in possession

                                      public, establishing a retention schedule and guidelines for
written policy, made available to the public,

permanently destroying biometric identifiers and biometric information when the initial purpose

for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

       1016. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

                                               possession of biometric identifiers or biometric
                                     entity in possession
of competent jurisdiction, a private entity

information must comply with its established retention schedule and destruction guidelines." 735

ILLS 14/15(a).

       1017. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant 1E1- PERS FAMILY

                               through, inter alia, copying/recording of their respective
MANAGEMENT, INC. or its agents through,

finger prints / palm scans and possibly other individual biometric data points.

       1018. Defendant JEFFERS FAMILY MANAGEMENT, INC. did not comply with its

established retention schedule and destruction guidelines.




                                                 231



                                                                                      Exhibit U - Page 233 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 84 of 150 PageID #:3139




         1019. Defendant JEFFERS FAMILY MANAGEMENT, INC. collection, storage and use

 of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 JEFFERS FAMILY MANAGEMENT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1

 et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs

 and the class by requiring Defendant JEFFERS FAMILY MANAGEMENT, INC. to comply with

 the requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory

 damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 JLCS

 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

 14/20(1) in the event the court finds that Defendant JEFFERS FAMILY MANAGEMENT, INC.

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.

                    COUNT CAOCJII— JEFFERS FAMILY MANAGEMENT, INC.      INC.
                               Violation of 740 ILCS 14/115(b)(1)
                         Failure to Inform of Collection and/or Storage
                             (On Behalf of Plaintiffs and the Class)

        1020. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1021. Defendant JEFFERS FAMILY MANAGEMENT, INC. is a company organized

 under the laws of the State of Illinois. Defendant JEFFERS FAMILY MANAGEMENT, INC. is

therefore a "private entity" pursuant to BIPA.



                                                 232



                                                                                       Exhibit U - Page 234 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 85 of 150 PageID #:3140




          1022. Defendant JEFFERS FAMILY MANAGEMENT, INC. is a private entity that

 collects biometric information from McDonald's workers.

          1023. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: (1) informs the subject . . . in writing that a

biometric identifier or biometric information is being collected or stored .            " 740 ILCS

14/15(b)(1) (emphasis added).

          1024. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant JEFFERS FAMILY

MANAGEMENT, INC. or its agents through, inter alia, copying/recording of their respective

finger prints and possibly other individual biometric data points.

          1025. Defendant JEFFERS FAMILY MANAGEMENT, INC. collection and storage of

the plaintiffs' and class member's biometric data was done without properly informing the

plaintiffs and class members in writing that a biometric identifier or biometric information was

being collected or stored.

         1026. Defendant JEPPERS FAMILY MANAGEMENT, INC. collection, storage and use

of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq.,   appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

JEH, ERS FAMILY MANAGEMENT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1



                                                233



                                                                                       Exhibit U - Page 235 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 86 of 150 PageID #:3141




 et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs

 and the class by requiring Defendant JEFFERS FAMILY MANAGEMENT, INC. to comply with

 the requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory

 damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS

 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

 14/20(1) in the event the court finds that Defendant JEFFERS FAMILY MANAGEMENT, INC.

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.

                    COUNT CXXIV— JEFFERS FAMILY MANAGEMENT.,INC.
                                   Violation of 740 ILCS 14/15(b)(2)
                    Failure to Inform of the Specific Purpose and Length of Term
                                 (On Behalf of Plaintiffs and the Class)

        1027. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1028. Defendant JEFFERS FAMILY MANAGEMENT, INC. is a company organized

 under the laws of the State of Illinois. Defendant JEFFERS FAMILY MANAGEMENT, INC. is

 therefore a "private entity" pursuant to BIPA.

        1029. Defendant JEFFERS FAMILY MANAGEMENT, INC. is a private entity that

 collects biometric information from McDonald's workers.

        1030. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: (2) informs the subject . in writing of the

specific purpose and length of term for which a biometric identifier or biometric information is

being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).




                                                  234




                                                                                      Exhibit U - Page 236 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 87 of 150 PageID #:3142




        1031. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant JEFFERS FAMILY

 MANAGEMENT, INC. or its agents through, inter alia, copying/recording of their respective

 finger prints and possibly other individual biometric data points.

        1032. Defendant JEFF RS FAMILY MANAGEMENT, INC. failed to properly inform

 the plaintiffs or the class members in writing of the specific purpose and length of terms for which

their biometric data was to be stored and used, as they were required to do under 740 ILLS

 14/15(b)(2).

        1033. Defendant 3E1+ ERS FAMILY MANAGEMENT, INC. collection, storage and use

of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

JEFFERS FAMILY MANAGEMENT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1

et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiff's

and the class by requiring Defendant JE.E., ERS FAMILY MANAGEMENT, INC. to comply with

the requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory

damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS

14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

14/20(1) in the event the court finds that Defendant JEFFERS FAMILY MANAGEMENT, INC.

violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation




                                                 235



                                                                                       Exhibit U - Page 237 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 88 of 150 PageID #:3143




  expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

  premises.

                      COUNT CXXV— JEFFERS FAMILY MANAGEMENT, INC.
                                Violation of 740 ILCS 14/15(b)(3)
                                Failure to Obtain Written Release
                              (On Behalf of Plaintiffs and the Class)

         1034. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1035. Defendant JEFFERS FAMILY MANAGEMENT, INC. is a company organized
                                                                      organized

 under the laws of the State of Illinois. Defendant JEFFERS FAMILY MANAGEMENT, INC. is

 therefore a "private entity" pursuant to BIPA.
             "privateentity"

         1036. Defendant JEFFERS FAMILY MANAGEMENT, INC. is a private entity that
                                                              privateentity

 collects biometric information from McDonald's workers.

                                                                inter alia, "collect,
         1037. BMA makes it unlawful for any private entity to, inter       "collect, capture,
                                                                                      capture,

 purchase,receive
 purchase, receivethrough
                   throughtrade,
                            trade,
                                 or or otherwise obtain a person's or a customer's biometric
                                    otherwise

 identifiers or biometric information, unless itfirst: . (3) receives a written release executed by

 the subject of the biometric identifier or biometric information . . . ." 740 ILCS 14115(b)(3)

 (emphasis added).

         1038. The plaintiffs and the Class are Illinois citizens that had their
                                                                           their "biometric

 information" collected and stored by McDonald's / Defendant .TEFFERS FAMILY

 MANAGEMENT, INC. or its agents through, inter alia, copying/recording of their
                                                                          theirrespective
                                                                                respective

 finger prints and possibly other individual biometric data points.

                                                   INC. collection and storage of
        1039. Defendant JEFFERS FAMILY MANAGEMENT, INC.

 the plaintiffs' and class members' biometric data was systematic and done without first obtaining
                                                                                         obtaining

 the written
     writtenrelease
             releaserequired
                     requiredbyby
                                740740
                                    ILCS
                                       ILCS
                                         14115(b)(3).
                                            14115(b)(3).




                                                  236



                                                                                     Exhibit U - Page 238 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 89 of 150 PageID #:3144




        1040. Defendant JEFFERS FAMILY MANAGEMENT, INC. collection, storage and use

 of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 JEFFERS FAMILY MANAGEMENT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1

et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs

                 requiring Defendant JEFFERS FAMILY MANAGEMENT, INC. to comply with
and the class by requiring

the requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory

damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS

14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

14/20(1) in the event the court finds that Defendant JEFFERS FAMILY MANAGEMENT, INC.

violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

premises.

                    COUNT CXXVI—
                    COUNT CXXVI—JEFFERS
                                     JEFFERSFAMILY
                                                 FAMILY  MANAGEMENT,
                                                            MANAGEMENT,     INC.
                                                                               INC.
                                  Violation of
                                  Violation of 740
                                               740 ILCS
                                                    ILCS14/15(d)
                                                           14/15(d)
                      UnauthorizedDisclosure
                      Unauthorized  Disclosure/ Redisclosure
                                                / Redisclosure/ Dissemination
                                                                 / Dissemination
                              (On Behalf
                              (On  Behalfof
                                          ofPlaintiffs
                                             Plaintiffsand
                                                        andthe
                                                             theClass)
                                                                  Class)

        1041. Plaintiffs
              Plaintiffsincorporate
                         incorporatethe
                                      theforegoing
                                           foregoing  allegations as if fully set forth herein.
                                                   allegations

        1042. Defendant JEFFERS FAMILY MANAGEMENT, INC. is a company organized

under the laws of the   State
                        State   of Illinois. Defendant JEFFERS FAMILY MANAGEMENT, INC.

                     entity" pursuant to BIPA.
therefore a "private entity"


                                                  237



                                                                                        Exhibit U - Page 239 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 90 of 150 PageID #:3145




         1043. Defendant JEFFhRS FAMILY MANAGEMENT, INC. is a private entity that

 collects biometric information from many associated workers.

         1044. BIPA makes it unlawful for any private entity in possession of a biometric identifier

 or biometric information to, inter alia, "disclose, re-disclose., or other disseminate a person's or

 customer's biometric identifier or biometric information . " 740 1LCS 114/15(d).

         1045. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant JEFFERS FAMILY

 MANAGEMENT, INC. or its agents through, inter alia, copying/recording of their respective

 finger prints and possibly other individual biometric data points.

         1046. On information and belief, Defendant JEFFERS FAMILY MANAGEMENT, INC.

 disclosed, redisclosed, or disseminated the biometric information of plaintiffs and the class

 members to, through, and/or among others, including but not limited to other McDonald's entities

 or persons associated with McDonald's.

         1047. Stating further, while not necessary to pleading these claims, JEFFERS FAMILY

 MANAGEMENT, INC. did not have consent to such disclosure, redisclosure, or dissemination as

 discussed by BIPA. 740 ILSC 14/15(d)(1).

        1048. Defendant JEFFERS FAMILY MANAGEMENT, INC. collection,
                                                        collection, storage
                                                                    storage and use

 of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in ETA and further violated the rights of

each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant



                                                 238



                                                                                     Exhibit U - Page 240 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 91 of 150 PageID #:3146




 JEFFERS FAMILY MANAGEMENT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1

 et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs

 and the class by requiring Defendant JEFFERS FAMILY MANAGEMENT, INC. to comply with

 the requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory

 damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS

 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

 14/20(1) in the event the court finds that Defendant JEFFERS FAMILY MANAGEMENT, INC.

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

premises.

                    COUNT CXXVII—
                    COUNT CXXVII—JEFFERS
                                      JEFFERSFAMILY
                                                  FAMILY   MANAGEMENT,
                                                             MANAGEMENT,    INC.
                                                                              INC.
                                 Violation of
                                 Violation  of 740
                                               740 ILCS
                                                    ILCS14/15(e)(1)
                                                          14/15(e)(1)
                           FailuretotoUse
                           Failure    UseReasonable
                                           ReasonableStandard
                                                         Standardof of
                                                                    Care
                                                                       Care
                              (On Behalf
                              (On  BehalfofofPlaintiffs
                                              Plaintiffsand   the Class)
                                                         andthe

        1049. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1050. Defendant JEFFERS FAMILY MANAGEMENT, INC. is a company organized

under the laws of the State of Illinois. Defendant JEFFERS FAMILY MANAGEMENT, INC. is

therefore a "private entity" pursuant to BIPA.

        1051. Defendant JEFFERS FAMILY MANAGEMENT, INC. is a private entity that

collects biometric information from McDonald's workers.

                                                             "store,, transmit, and protect from
        1052. BIPA requires a private entity to, inter alia, "store

disclosure all biometric identifiers and biometric information using the reasonable standard of care

within the private entity's industry . . . ." 740 ILCS 14/15(e).

        1053. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant JEFFERS FAMILY


                                                 239



                                                                                       Exhibit U - Page 241 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 92 of 150 PageID #:3147




 MANAGEMENT, INC. or its agents through, inter alia, copying/recording of their respective

 finger prints and possibly other individual biometric data points.

         1054. Defendant JEFFERS FAMILY MANAGEMENT, INC. collection and storage of

 the plaintiffs' and class members' biometric data was systematic and done without sto g,

 transmitting, and/or protecting from disclosure all biometric identifiers and biometric information

 using the reasonable standard of care within its industry as required by 740 JLCS 14/15(e)(1).

         1055. Defendant JEFFERS FAMILY MANAGEMENT, INC. collection, storage and use

 of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 acs 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 JEFFERS FAMILY MANAGEMENT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1

 et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs

 and the class by requiring Defendant JEFFERS FAMILY MANAGEMENT, INC. to comply with

 the requirements of Bll'A as to the collection, storage and use of biometric data; (4) statutory

 damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS

 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

 14/20(1) in the event the court finds that Defendant JEFFERS FAMILY MANAGEMENT, INC.

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.



                                                  240



                                                                                       Exhibit U - Page 242 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 93 of 150 PageID #:3148




                  COUNT CXXVIII— JEFFERS FAMILY MANAGEMENT, INC.
                                                 acs 14/15(e)(2)
                                Violation of 740 acs
           Failure to Use Same Standard as Other Confidential and Sensitive Information
                              (On Behalf of Plaintiffs and the Class)

        1056. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1057. Defendant JEFFERS FAMILY MANAGEMENT, INC. is a company organized

under the laws of the State of Illinois. Defendant JEFFERS FAMILY MANAGEMENT, INC. is

therefore a "private entity" pursuant to BIPA.

        1058. Defendant JEFFERS FAMILY MANAGEMENT, INC. is a private entity that

collects biometric information from. McDonald's workers.

        1059. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

disclosure all biometric identifiers and biometric information in a manner that is the same as or

more protective than the manner in which the private entity stores, transmits, and protects other

confidential and sensitive information." 740 ILCS 14/15(e)(2).

        1060. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant JEFFERS FAMILY

MANAGEMENT, INC. or its agents through, inter alia, copying/recording of their respective

finger prints and possibly other individual biometric data points.

       1061. Defendant JEFFERS FAMILY MANAGEMENT, INC. collection and storage of

the plaintiffs' and class members' biometric data was not done in a manner that was the same as

or more protective than the manner in which it stores, transmits, and protects other confidential

and sensitive information, as required by 740 ILCS 14/15(e)(2).

       1062. Defendant JEFFERS FAMILY MANAGEMENT, INC. collection, storage and use

of the plaintiffs' and class members' biometric identifiers, information or data as described herein,




                                                 241



                                                                                     Exhibit U - Page 243 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 94 of 150 PageID #:3149




 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 JEFFERS FAMILY MANAGEMENT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1

 et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs

 and the class by requiring Defendant JakERS FAMILY MANAGEMENT, INC. to comply with

 the requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory

 damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS

 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

 14/20(1) in the event the court finds that Defendant JEFFERS FAMILY MANAGEMENT, INC.

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 1LCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.
 premises.


                 COUNT CXXIX KARAVITES RESTAURANT 33426, LLC
                                Violation of 740 ILCS 14/15(a)
                   Failure to Properly Establish Publicly-Available Policy
                            (On Behalf of Plaintiffs and the Class)

             1063.      Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

             1064.      Defendant KARAVITES RESTAURANT 33426, LLC is a company organized

 under the laws of the State of Illinois. Defendant KARAVITES RESTAURANT 33426, LLC is

 therefore a "private entity" pursuant to BIPA.




                                                  242




                                                                                       Exhibit U - Page 244 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 95 of 150 PageID #:3150




            1065.       Defendant KARAVrIES RESTAURANT 33426, LLC is a private entity that

collects biometric information from McDonald's workers.

            1066.       BIPA requires private entities in possession of biometric information to

"develop a written policy, made available to the public, establishing a retention schedule and

guidelines for permanently destroying biometric identifiers and biometric information when the initial

purpose for collecting or obtaining such identifiers or information has been satisfied or within 3 years

of the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

            1067.       The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant KARAVIIES RESTAURANT 33426,

       its agents through, inter alia, copying/recording of their respective finger prints palm scans
LLC or its

and possibly other individual biometric data points.

            1068.       Defendant KARAVITES RESTAURANT 33426, LLC did not properly

develop a written policy, made available to the public, establishing a retention schedule and guidelines

for permanently destroying biometric identifiers and biometric information when the initial purpose

for collecting or obtaining such identifiers or information was satisfied or within 3 years of the

individual's last interaction with the private entity, whichever occurred first.

            1069.       Defendant KARAVITES RESTAURANT 33426, LLC collection, storage and

use of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of each

plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 73511,CS 5/2-801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant KARAVI 1 ES




                                                 243




                                                                                        Exhibit U - Page 245 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 96 of 150 PageID #:3151




 RESTAURANT 33426, LLC actions, as pled herein, violate BIPA, 740 ILLS 14/1 et seq.; ( )
                   LLC actions,

 injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class by

 requiring Defendant KARAVITES RESTAURANT 33426, LLC to comply with the requirements of

 BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for

 the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,
                                                                                  alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant KARAVI1ES RESTAURANT 33426, LLC violations of BIPA were negligent;

                attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);
 (5) reasonable attorneys'

 and (6) for any other relief deemed appropriate in the premises.

                  COUNT 000(— KARAVITES RESTAURANT 33426, LLC                LLC
                                Violation of
                                Violation of 740
                                             740 ILCS
                                                  ILCS14/15(a)
                                                         14/15(a)
      FailuretotoComply
      Failure    Complywith
                        withEstablished
                             EstablishedRetention
                                          RetentionSchedule
                                                      Schedule
                                                             andand
                                                                  Destruction
                                                                     Destruction
                                                                              Guidelines
                                                                                  Guidelines
                            (On Behalf
                            (On BehalfofofPlaintiffs
                                           Plaintiffsand
                                                      andthe
                                                           theClass)
                                                               Class)

             1070.       Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

             1071.       Defendant KARAVI1ES RESTAURANT 33426, LLC is a company organized

 under the laws of the State of Illinois. Defendant KARAVITES RESTAURANT 33426, LLC is

 thereforeaa"private
 therefore   "privateentity"
                       entity"
                             pursuant
                               pursuant
                                      to BIPA.
                                          to BIPA.

             1072.       Defendant KARAVI1ES RESTAURANT 33426, LLC is a private
                                                                        privateentity
                                                                                entitythat
                                                                                       that

 collects biometric
          biometricinformation
                    informationfrom
                                 from
                                    McDonald's
                                      McDonald's
                                               workers.
                                                 workers.

             1073.       BIPA requires
                         BIPA requiresprivate   entities in possession of biometric information to
                                       privateentities

 "develop a written
            writtenpolicy,
                    policy,made
                           madeavailable
                                availabletoto
                                            thethe
                                                 public,
                                                   public,
                                                         establishing
                                                            establishing
                                                                      a retention
                                                                          a retention
                                                                                  schedule
                                                                                      schedule
                                                                                           and and

             for permanently destroying biometric identifiers and biometric information when the initial
 guidelines for
 guidelines

 purpose for collecting or obtaining such identifiers or information has been satisfied or within 3 years
                                                                                                    years

    the individual's last interaction with the private entity,
 of the                                                entity, whichever
                                                               whicheveroccurs
                                                                         occursfirst."
                                                                                 first." 740 ILCS 14/15(a).




                                                     244




                                                                                       Exhibit U - Page 246 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 97 of 150 PageID #:3152




            1074.       BIPA further provides that "Absent a valid warrant or subpoena issued by a

 court of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

 information must comply with its established retention schedule and destruction guidelines." 735

 ILCS 14/15(a).

            1075.       The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant KARAVTTES RESTAURANT 33426,

 LLC or its agents through, inter alia, copying/recording of their respective finger prints / palm scans

 and possibly other individual biometric data points.
                                              points.

            1076.       Defendant KARAVITES RESTAURANT 33426, LLC did not comply with its

 established retention schedule and destruction guidelines.

            1077.       Defendant KARAVITES RESTAURANT 33426, LLC collection, storage and

use of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of each

plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 mcs 5/2-801, et seq.,

appointing the undersigned counsel as class counsel;  (2) aa declaration that Defendant KARAVITES
                                            counsel; (2)

RESTAURANT 33426,          T.T                      herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)
                                 C actions, as pled herein,

                                                   protect the interests of the plaintiffs and the class by
injunctive and equitable relief as is necessary to protect

requiring Defendant KARAVITES RESTAURANT 33426, LLC to comply with the requiLeruents of

BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for

the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

                                             pursuant to 740 ILCS 14/20(1) in the
statutory damages of $1,000.00 per violation pursuant                         the event the court




                                                 245



                                                                                      Exhibit U - Page 247 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 98 of 150 PageID #:3153




 finds that Defendant ICARAV,I I ES RESTAURANT 33426, LLC violations of BIPA were negligent;

 (5) reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                  COUNT C300a— KARAVITES RESTAURANT 33426, LLC
                            Violation of 740 ILCS 14/115(b)(1)
                      Failure to Inform of Collection and/or Storage
                          (On Behalf of Plaintiffs and the Class)

             1078.       Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

             1079.       Defendant KARAVITES RESTAURANT 33426, LLC is a company organized

 under the laws of the State of Illinois. Defendant ICARAVUES RESTAURANT 33426, LLC is

 therefore a "private entity" pursuant to BIPA.

             1080.       Defendant KARAVI1ES RESTAURANT 33426, LLC is a private entity that

 collects biometric information from McDonald's workers.

             1081.       BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric identifiers

 or biometric information, unless it first: (1) informs the subject ... in writing that a biometric identifier

 or biometric information is being collected or stored .." 740 ILCS 14/15(b)(1) (emphasis added).

             1082.       The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's /Defendant KARAVIII,S RESTAURANT 33426,

LLC or its agents through, inter alia, copying/recording of their respective finger prints and possibly

other individual biometric data points.

             1083.      Defendant KARAVITES RESTAURANT 33426, LLC collection and storage

of the plaintiffs' and class member's biometric data was done without properly informing the plaintiffs

and class members in writing that a biometric identifier or biometric information was being collected

or stored.


                                                  246



                                                                                         Exhibit U - Page 248 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 99 of 150 PageID #:3154




            1084.       Defendant KARAVITES RESTAURANT 33426, LLC collection, storage and

 use of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of each

 plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant KARAVJTbS

RESTAURANT 33426, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class by

requiring Defendant KARAVI1ES RESTAURANT 33426, LLC to comply with the requirements of

BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for

the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant KARAVITES RESTAURANT 33426, LLC violations of BIPA were negligent;

(5) reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                COUNT C1013a1--- KARAVITES RESTAURANT 33426, LLC
                               Violation of 740 ILCS 14/15(b)(2)
                Failure to Inform of the Specific Purpose and Length of Term
                             (On Behalf of Plaintiffs and the Class)

           1085.       Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

           1086.       Defendant KARAVI IES RESTAURANT 33426, LLC is a company organized

under the laws of the State of Illinois. Defendant KARAVITES RESTAURANT 33426, LLC is

therefore a "private entity" pursuant to BIPA.




                                                 247



                                                                                       Exhibit U - Page 249 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 100 of 150 PageID #:3155




             1087.       Defendant KARAVI LES RESTAURANT 33426, LLC is a private entity that

  collects biometric information from McDonald's workers.

             1088.       BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

  purchase, receive through trade, or otherwise obtain a person's or a customer's biometric identifiers

  or biometric information, unless it first: (2) informs the subject . . in writing of the specific purpose

  and length of term for which a biometric identifier or biometric information is being collected, stored,

 and used." 740 ILCS 14/15(b)(2) (emphasis added).

             1089.       The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant KARAVITES RESTAURANT 33426,

 LLC or its agents through, inter alia, copying/recording of their respective finger prints and possibly

 other individual biometric data points.

             1090.       Defendant KARAVITES RESTAURANT 33426, LLC failed to properly

 inform the plaintiffs or the class members in writing of the specific purpose and length of terms for

 which their biometric data was to be stored and used, as they were required to do under 740 ILCS

 14/15(b)(2).

             1091.       Defendant KARAVI I ES RESTAURANT 33426, LI .0 collection, storage and

 use of the plaffitiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of each

 plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

                                                          class action pursuant to 735 ILCS 5/2-801, et seq.,
 plaintiffs pray for: (1) certification of this case as a class

 appointing the undersigned counsel as class counsel;  (2) a declaration that Defendant KARAVITES
                                             counsel; (2)

                       actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)
 RESTAURANT 33426, LLC actions,



                                                  248




                                                                                        Exhibit U - Page 250 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 101 of 150 PageID #:3156




 injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class by

 requiring Defendant KARAVITES RESTAURANT 33426, LLC to comply with the requirements of

 BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for

 the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14120(1) in the event the court

 finds that Defendant KARAVITES RESTAURANT 33426, LLC violations of BIPA were negligent;

 (5) reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                COUNT CXXXIII— KARAVITES RESTAURANT 33426, LLC
                          Violation of 740 ILCS 14/15(b)(3)
                          Failure to Obtain Written Release
                        (On Behalf of Plaintiffs and the Class)

            1092.       Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

            1093.       Defendant KARAVITES RESTAURANT 33426, LLC is a company organized

 under the laws of the State of Illinois. Defendant KARAVITES RESTAURANT 33426, LLC is

 therefore a "private entity" pursuant to BIPA.

            1094.       Defendant KARAVITES RESTAURANT 33426, LLC is a private entity that

 collects biometric information from McDonald's workers.

            1095.       BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric identifiers

 or biometric information, unless it first: . . . (3) receives a written release executed by the subject of

 the biometric identifier or biometric information .     ' 740 MCS 14/15(b)(3) (emphasis added).

            1096.       The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant KARAVITES RESTAURANT 33426,




                                                  249



                                                                                       Exhibit U - Page 251 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 102 of 150 PageID #:3157




  LLC or its agents through, inter alia, copying/recording of their respective finger prints and possibly

  other individual biometric data points.

             1097.       Defendant KARAVII ES RESTAURANT 33426, LLC collection and storage

  of the plaintiffs' and class members' biornetric data was systematic and done without first obtaining

  the written release required by 740 ILCS 14/15(b)(3).

             1098.       Defendant KARAVITES RESTAURANT 33426, LLC collection, storage and

         the plaintiffs' and class members' biometric identifiers, information or data as described herein,
  use of the                                                                                        herein,

            each plaintiff and class member as provided in BIPA and further violated the
  aggrievedeach
  aggrieved                                                                          the rights
                                                                                         rightsofof each

  plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members,
                                                                              members,the
                                                                                       the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant KARAVITES

 RESTAURANT 33426, LLC actions, as pled herein, violate BIPA, 740 1I,CS 14/1 et seq.; (3)

 injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the
                                                                                                the class
                                                                                                    class by
                                                                                                          by

 requiring Defendant KARAVITES RESTAURANT 33426, LLC to comply with the requirements
                                                                        requirementsofof

 BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for

 the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or
                                                                               or alternatively,
                                                                                  alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant KARAVTTES RESTAURANT 33426, LLC violations of BLPA were negligent;

 (5) reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                 COUNT CM0i1V— KARAVITES RESTAURANT 33426, LLC
                              Violation of
                              Violation    740 ILCS 14/15(d)
                                        of 740
                   Unauthorized Disclosure / Redisclosure / Dissemination
                          (On Behalf of Plaintiffs and the Class)



                                                  250



                                                                                        Exhibit U - Page 252 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 103 of 150 PageID #:3158




             1099.      Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

             1100.      Defendant KARAVITES RESTAURANT 33426, LLC is a company organized
                                                                               organized

 under the laws of the State of Illinois. Defendant KARA'VII ES RESTAURANT 33426, LLC
                                                                                  LLC

 therefore a "private entity" pursuant to BIPA.
             "privateentity"

            1101.       Defendant KARAVITES RESTAURANT 33426, LLC is a private
                                                                       privateentity
                                                                               entitythat
                                                                                      that

 collects biometric information from many associated workers.

            1102.       BIPA makes it unlawful for any private entity in possession of a biometric

 identifier or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's
                                                                                                   person's

 or customer's biometric identifier or biometric information . . . ." 740 ILCS 114/15(d).

            1103.       The plaintiffs and the Class are Illinois citizens that had their "biometric
                                                                                          "biometric

 information" collected and stored by McDonald's / Defendant KARAVI I ES RESTAURANT 33426,

 LLC or its agents through, inter alia, copying/recording of their respective finger prints and possibly

 other individual biometric data points.

            1104.       On information and belief, Defendant KARAVITES RESTAURANT 33426,

LLC disclosed, redisclosed, or disseminated the biometric information of plaintiffs and the class

            through, and/or among others, including but not limited to other McDonald's entities or
members to, through,

persons associated with McDonald's.

            1105.       Stating further, while not necessary to pleading these claims, KARAVITES

RESTAURANT 33426, LLC did not have consent to such disclosure, =disclosure, or dissemination

as discussed by 1311°A. 740 ILSC 14/15(d)(1).

            1106.       Defendant KARAVITES RESTAURANT 33426, LLC collection, storage and

use of the plaintiffs' and class members' biometric identifiers, information or data as described
                                                                                        describedherein,
                                                                                                  herein,




                                                  251



                                                                                       Exhibit U - Page 253 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 104 of 150 PageID #:3159




  aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of each

  plaintiff and class member to control this information.

                  WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

  appointing the undersigned counsel as class counsel; (2) a declaration that Defendant KARAVI1ES

  RESTAURANT 33426, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

  injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class by

  requiring Defendant KARAVITES RESTAURANT 33426, LLC to comply with the requirements of

  BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for

  the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

  statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

  finds that Defendant KARAVI1ES RESTAURANT 33426, LLC violations of BIPA were negligent;

  (5) reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

  and (6) for any other relief deemed appropriate in the premises.

                  COUNT CXXXV—
                  COUNT CXXXV—KARAVITES
                                    KARAVITESRESTAURANT
                                                     RESTAURANT      33426,
                                                                       33426,
                                                                            LLC
                                                                              LLC
                              Violation of
                              Violation of 740
                                           740 ILCS
                                                ILCS14115(e)(1)
                                                       14115(e)(1)
                        FailuretotoUse
                        Failure    UseReasonable
                                        ReasonableStandard
                                                      Standard of of
                                                                  Care
                                                                     Care
                           (On Behalf
                           (On  BehalfofofPlaintiffs
                                           Plaintiffsand
                                                      andthe
                                                           theClass)
                                                                Class)

             1107.                  incorporate the foregoing allegations as if fully set forth herein.
                         Plaintiffs incorporate

             1108.       Defendant KARAVI1ES RESTAURANT 33426, LLC is a company organized

                                Illinois. Defendant KARAVITES RESTAURANT 33426, LLC is
 under the laws of the State of Illinois.

 therefore a "private entity" pursuant to BIPA.

             1109.       Defendant KARAVI1ES RESTAURANT 33426, LLC is a private entity that

 collects biometric information from McDonald's workers.




                                                   252




                                                                                        Exhibit U - Page 254 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 105 of 150 PageID #:3160




             1110.      BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure an biometric identifiers and biometric information using the reasonable standard of care

 within the private entity's industry . . ' 740 ILCS 14/15(e).

             1111.      The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant KARAVITES RESTAURANT 33426,

 LLC or its agents through, inter alia, copying/recording of their respective finger prints and possibly

 other individual biometric data points.

            1112.       Defendant KARAVI TES RESTAURANT 33426, LLC collection and storage

 of the plaintiffs' and class members' biometric data was systematic and done without storing,

 transmitting, and/or protecting from disclosure all biometric identifiers and biometric information

 using the reasonable standard of care within its industry as required by 740 ILCS 14/15(e)(1).

            1113.       Defendant KARAVI I ES RESTAURANT 33426, LLC collection, storage and

 use of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of each

plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiff's pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant KARAVITES

RESTAURANT 33426, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

                                      necessary to protect the interests of the plaintiffs and the class by
injunctive and equitable relief as is necessary

requiring Defendant KARAVITES RESTAURANT 33426, LLC to comply with the requirements of

BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for

the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,




                                                 253



                                                                                        Exhibit U - Page 255 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 106 of 150 PageID #:3161




  statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

  finds that Defendant KARAVITES RESTAURANT 33426, LLC violations of BIPA were negligent;

  (5) reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

  and (6) for any other relief deemed appropriate in the premises.

                  COUNT CXXXVI— KARAVITES RESTAURANT 33426, LLC
                               Violation of
                               Violation  of 740
                                             740 TICS
                                                 TICS14/15(e)(2)
                                                        14/15(e)(2)
         FailuretotoUse
         Failure    UseSame
                        SameStandard
                             Standardas as
                                        Other
                                           Other
                                               Confidential
                                                  Confidential
                                                             and and
                                                                 Sensitive
                                                                      Sensitive
                                                                           Information
                                                                                Information
                             (On Behalf
                             (On BehalfofofPlaintiffs
                                            Plaintiffsand
                                                       andthe
                                                            theClass)
                                                                Class)

             1114.                                            allegations as if fully set forth herein.
                         Plaintiffs incorporate the foregoing allegations

             1115.                                             LLC isis a company organized
                         Defendant KARAVITES RESTAURANT 33426, LLC

  under the laws of the State of Illinois. Defendant KARA.VITES RESTAURANT 33426, LLC is

  therefore a "private entity" pursuant to BIPA.

             1116.       Defendant KARAVITES RESTAURANT 33426, LLC is a private entity that

  collects biometric information from McDonald's workers.

             1117.       BIPA requires a private entity to, inter alia,
                                                                  alia, "store,
                                                                        "store,transmit,
                                                                                transmit,and
                                                                                           and protect from
                                                                                             protect

  disclosure all biometric identifiers and biometric information in a manner that is the same as or more

                                                                 transmits, and protects other confidential
  protective than the manner in which the private entity stores, transmits,

  and sensitive information." 740 ILCS 14115(e)(2).

             1118.       The plaintiffs and the Class are Illinois citizens
                                                                   citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant KARAVI1 ES RESTAURANT 33426,

                                                                    respective finger prints and possibly
  LLC or its agents through, inter alia, copying/recording of their respective

  other individual biometric data points.

             1119.       Defendant KARAVITES
                                   KARAVITESRESTAURANT  33426, LLC collection and storage
                                             RESTAURANT33426,

 of the plaintiffs' and class members' biometric data was not done in a manner that was the same as or




                                                   254




                                                                                       Exhibit U - Page 256 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 107 of 150 PageID #:3162




      protective than the manner in which it stores, transmits, and protects other confidential and
 more protective

 sensitive information, as required by 740 ILCS 14/15(e)(2).

             1120.       Defendant KARAVITES RESTAURANT 33426, LLC collection, storage and

 use of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of each

 plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

                                                                       pursuant to 735 ILCS 5/2-801, et seq.,
 plaintiffs pray for: (1) certification of this case as a class action pursuant

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant KARAVITES

 RESTAURANT 33426, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

 injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class by

requiring Defendant KARAVITES RESTAURANT 33426, LLC to comply with the requirements of

BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for

the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant KARAVITES RESTAURANT 33426, LLC violations of BIPA were negligent;

(5) reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises


                COUNT COUVII
                COUNT   COUVII—    —KARAVITES
                                      KARAVITESRESTAURANT
                                                       RESTAURANT     6298,
                                                                         6298,
                                                                             LLC
                                                                               LLC
                                 Violation of
                                 Violation    740 tics 14/15(a)
                                           of 740
                   FailuretotoProperly
                   Failure     ProperlyEstablish
                                         Establish
                                                 Publicly-Available
                                                    Publicly-AvailablePolicy
                                                                         Policy
                             (On Behalf
                             (On BehalfofofPlaintiffs
                                            Plaintiffsand
                                                       andthe
                                                            theClass)
                                                                Class)

            1121.       Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                  255



                                                                                         Exhibit U - Page 257 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 108 of 150 PageID #:3163




              1122.                                            LLC isis a company organized
                         Defendant KARAVI FES RESTAURANT 6298, LLC                organized

                                                                                 LLC is
  under the laws of the State of Illinois. Defendant KARAVI iES RESTAURANT 6298, LLC

  therefore a "private entity" pursuant to BIPA.

              1123.      Defendant ICARAVFIES RESTAURANT 6298, LLC is a private
                                                                        privateentity
                                                                                entitythat
                                                                                       that

  collects biometric information from McDonald's workers.

              1124.      BIPA requires private entities in poqsession of biometric information to

                                                                          retention schedule and
  "develop a written policy, made available to the public, establishing a retention
  "develop

                                                                                             the initial
  guidelines for permanently destroying biometric identifiers and biometric information when the

  purpose for collecting or obtaining such identifiers or information has been satisfied or within
                                                                                            within 33 years
                                                                                                      years

  of the individual's last interaction with the private entity, whichever occurs first," 740 ILCS 14/15(a).

             1125.       The plaintiffs and the Class are Illinois citizens that had their "biometric
                                                                                           "biometric

  information" collected and stored by McDonald's / Defendant KARAVITES RESTAURANT 6298,

     or its agents through, inter alia, copying/recording of their respective
 LLC or
 LLC                                                                                          palm scans
                                                                   respective finger prints I palm

  and possibly other individual biometric data points.

             1126.       Defendant KARAVITES RESTAURANT 6298, LLC did not properly
                                                                          properlydevelop
                                                                                   develop

   written policy, made available to the public, establishing a retention schedule and guidelines
 a written                                                                             guidelines for
                                                                                                   for

 permanently destroying biometric identifiers and biometric information when the initial purpose for
                                                                                                 for

                                                                                   years of the
 collecting or obtaining such identifiers or information was satisfied or within 3 years

 individual's last interaction with the private entity, whichever occurred first.

             1127.       Defendant KARAVITES RESTAURANT 6298, LLC collection, storage
                                                                              storage and

 use of the plaintiffs' and class members' biometric identifiers, information or data as described herein,
                                                                                                   herein,

                                                                                        rightsofof each
 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights

 plaintiff and class member to control this information.



                                                   256




                                                                                      Exhibit U - Page 258 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 109 of 150 PageID #:3164




                 WHEREFORE, individnally, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 1LCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant KARAVITES

 RESTAURANT 6298, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; ( )

 injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class by

 requiring Defendant KARAV1TES RESTAURANT 6298, LLC to comply with the requirements of

 BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for

 the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14120(1) in the event the court

 finds that Defendant KARAVITES RESTAURANT 6298, LLC violations of BIPA were negligent;

 (5) reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

               COUNT CXXXVIII— KARAVITES RESTAURANT 6298, LLC
                              Violation of 740 ILCS 14/15(a)
     Failure to Comply with Established Retention Schedule and Destruction Guidelines
                          (On Behalf of Plaintiffs and the Class)

            1128.       Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

            1129.       Defendant KARAVITES RESTAURANT 6298, LLC is a company organized

 under the laws of the State of Illinois. Defendant KARAVITES RESTAURANT 6298, LLC is

 therefore a "private entity" pursuant to BIPA.

            1130.       Defendant KARAVITES RESTAURANT 6298, LLC is a private entity that

 collects biometric information from McDonald's workers.

            1131.       BIPA requires private entities in possession of biometric information to

"developaa written policy, made available to the public, establishing a retention schedule and
"develop

guidelines for permanently destroying biometric identifiers and biometric information when the initial


                                                  257



                                                                                        Exhibit U - Page 259 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 110 of 150 PageID #:3165




  purpose for collecting or obtaining such identifiers or information has been satisfied or within 3 years

  of the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

             1132.       BIPA further provides that "Absent a valid warrant or subpoena issued by a

  court of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

  information must comply with its established retention schedule and destruction guidelines." 735

  ILCS 14/15(a).

             1133.       The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant KARAVI l'ES RESTAURANT 6298,

  LLC or its agents through, inter alia, copying/recording of their respective finger prints / palm scans

  and possibly other individual biometric data points.

             1134.       Defendant KARAVI1ES RESTAURANT 6298, LLC did not comply with its

  established retention schedule and destruction guidelines.

             1135.       Defendant KA.FtAVIIES RESTAURANT 6298, LLC collection, storage and

 use of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of each

 plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant KARAVITES

 RESTAURANT 6298, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

 injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class by

 requiring Defendant KARAVI1ES RESTAURANT 6298, LLC to comply with the requirements of

 BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for




                                                  258




                                                                                        Exhibit U - Page 260 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 111 of 150 PageID #:3166




 the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

                                                 LLC violations of BIPA were negligent;
 finds that Defendant KARAVITES RESTAURANT 6298, LLC

                attorneys' fees and costs and other litigation
 (5) reasonable attorneys'                                     expense pursuant to 740 ILCS 14/20(3);
                                                    litigationexpense

 and (6) for any other relief deemed appropriate
                                     appropriateininthe
                                                      thepremises.
                                                           premises.

                  COUNT Cam—
                  COUNT Cam—KARAVITES
                                 KARAVITESRESTAURANT
                                                  RESTAURANT       6298,
                                                                     6298,
                                                                         LLC
                                                                           LLC
                            Violation of
                            Violation  of 740
                                          740 ILCS
                                               ILCS14/115(b)(1)
                                                     14/115(b)(1)
                      FailuretotoInform
                      Failure     InformofofCollection
                                             Collectionand/or
                                                         and/or
                                                              Storage
                                                                Storage
                          (On Behalf
                          (On   Behalfof
                                       ofPlaintiffs
                                          Plaintiffsand   the Class)
                                                     andthe

             1136.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

             1137.        Defendant KARAVITES RESTAURANT 6298, LLC is a company organized

 under the laws of the State of Illinois. Defendant KARAVITES RESTAURANT 6298, LLC is

 therefore a "private entity" pursuant to BIPA.

             1138.        Defendant KARAVI I ES RESTAURANT 6298, LLC is a private entity that

 collects biometric information from McDonald's workers.
                                                workers.

             1139.        BIPA makes
                          BIPA makesititunlawful
                                         unlawfulfor
                                                  forany
                                                      anyprivate
                                                           private
                                                                 entity
                                                                   entity
                                                                        to, to,
                                                                            inter
                                                                                inter
                                                                                  alia,alia,
                                                                                        "collect,
                                                                                             "collect,
                                                                                                  capture,
                                                                                                       capture,

 purchase,receive
 purchase, receiveThrough
                   Throughtrade,
                            trade,
                                 or or otherwise obtain a person's or a customer's biometric identifiers
                                    otherwise

                                                            subject. .. .ininwriting
 or biometric information, unless it first: (1) informs the subject           writingthat
                                                                                       that a biometric
                                                                                          a biometric    identifier
                                                                                                      identifier

 or biometric
 or biometricinformation
              informationis isbeing
                                being
                                    collected
                                      collected
                                              or or
                                                 stored
                                                    stored
                                                        . ." .740
                                                               ." 740
                                                                   ILCS
                                                                      ILCS
                                                                        14/15(b)(1)
                                                                            14/15(b)(1)
                                                                                    (emphasis
                                                                                        (emphasis
                                                                                              added).
                                                                                                  added).

             1140.        The plaintiffs
                          The plaintiffsand  the Class are Illinois citizens that had their "biometric
                                         andthe

 information" collected and stored by McDonald's / Defendant KARAVI I.ES RESTAURANT 6298,

                                                 recording of their respective finger prints and possibly
                                        copying/recording
 LLC or its agents through, inter alia, copying/

 other individual biometric data points.

             1141.       Defendant KARAVITES RESTAURANT 6298, LLC collection and storage of

 the plaintiffs' and class member's biometric data was done without properly informing the plaintiffs


                                                     259



                                                                                             Exhibit U - Page 261 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 112 of 150 PageID #:3167




  and class members in writing that a biometric identifier or biometric information was being collected

  or stored.

               1142.      Defendant KARAVI FES RESTAURANT 6298, LLC collection, storage and

  use of the plaintiffs' and class members' biometric identifiers, information or data as described
                                                                                          describedherein,
                                                                                                    herein,

                                                                                     the rights of each
  aggrieved each plaintiff and class member as provided in BIPA and further violated the

 plaintiff and class member to control this information.

                                                                               members, the
                                                            the proposed class members,
                  WHEREFORE, individually, and on behalf of the

 plaintiffs pray for: (1) certification of this case as a class action pursuant     735 ILCS 5/2-801, et seq.,
                                                                       pursuanttoto735

  appointing the undersigned counsel as class counsel; (2) a declaration
                                                             declarationthat
                                                                         that Defendant KARAVITES

 RESTAURANT 6298, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

 injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class by
                                                                interestsof

 requiring Defendant KARAVITES RESTAURANT 6298, LLC to comply
                                                       comply with
                                                              withthe
                                                                   therequirements
                                                                       requirementsofof

 BIPA as
 BIPA as to
          tothe
             thecollection,
                 collection,storage
                             storageand
                                     anduseuse
                                            of of
                                               biometric
                                                  biometric
                                                         data;
                                                            data;
                                                               (4) statutory
                                                                   (4) statutory
                                                                             damages of of $5,000.00 for
                                                                                 damages

 the intentional and reckless violation of BIPA pursuant to 740 [CS 14/20(2), or alternatively,
                                                                                 alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant KARAVITES RESTAURANT 6298, LLC violations of BIPA were negligent;

 (5) reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ICS 14/20(3);
                                                               expense pursuant

 and (6) for any other relief deemed appropriate in the premises.

                     COUNT CXL—
                     COUNT      CXL—KARAVITES
                                       KARAVITESRESTAURANTRESTAURANT     6298,
                                                                           6298,LLC
                                                                                  LLC
                                   Violation of
                                   Violation   of 740
                                                  740 ILCS
                                                       ILCS14/15(b)(2)
                                                             14/15(b)(2)
                   FailuretotoInform
                   Failure     Informofofthe
                                           theSpecific
                                                Specific
                                                       Purpose
                                                          Purpose
                                                                andand
                                                                     Length
                                                                        Length
                                                                             of Term
                                                                                 of Term
                                (On Behalf
                                (On  Behalfof  ofPlaintiffs
                                                 Plaintiffsand
                                                            andthe
                                                                 theClass)
                                                                      Class)

               1143.     Plaintiffs incorporate the foregoing allegations
                                                              allegationsas
                                                                          asififfully
                                                                                 fullyset
                                                                                       setforth
                                                                                           forthherein.
                                                                                                 herein.




                                                   260



                                                                                           Exhibit U - Page 262 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 113 of 150 PageID #:3168




             1144.       Defendant KARAVITES RESTAURANT 6298, LLC is a company organized

 under the laws of the State of Illinois. Defendant KARAVITES RESTAURANT 6298, LLC is

 therefore a "private entity" pursuant to BIPA.

             1145.       Defendant KARAVITES RESTAURANT 6298, LLC is a private entity that

 collects biometric information from McDonald's workers.

             1146.       BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric identifiers

 or biometric information, unless it first: (2) informs the subject . . in writing of the specific purpose

 and length of term for which a biometrie identifier or biometric information is being collected, stored,

 and used." 740 ILCS 14/15(b)(2) (emphasis added).

             1147.       The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant KARAVI1ES RESTAURANT 6298,

                                                                   respective finger prints and possibly
 LLC or its agents through, inter alia, copying/recording of their respective

 other individual biometric data points.

             1148.       Defendant KARAVTTES RESTAURANT 6298, LLC failed to properly inform

 the plaintiffs or the class members in writing of the specific purpose and length of terms for which

 their biometric data was to be stored and used, as they were required to do under 740 ILCS 14115(b)(2).

             1149.       Defendant KARAVITES RESTAURANT 6298, LT,C collection, storage and

 use of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of each

 plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILLS 5/2-801, et seq.,




                                                  261



                                                                                         Exhibit U - Page 263 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 114 of 150 PageID #:3169




  appointing the undersigned counsel as class counsel; (2) a declaration that Defendant ICARAVI1ES

  RESTAURANT 6298, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

  injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class by

  requiring Defendant KARAVI1ES RESTAURANT 6298, LLC to comply with the requirements of

  BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for

  the intentional and reckless violation of BIPA pursuant to 740 ILLS 14/20(2), or alternatively,

  statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

  finds that Defendant KARAVITES RESTAURANT 6298, LLC violations of BIPA were negligent;

  (5) reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

  and (6) for any other relief deemed appropriate in the premises.

                     COUNT CXLI— KARAVITES RESTAURANT 6298, LLC
                                 Violation of 740 ILCS 14/15(b)(3)
                                 Failure to Obtain Written Release
                               (On Behalf of Plaintiffs and the Class)

             1150.       Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

             1151.       Defendant KARAVITES RESTAURANT 6298, LLC is a company organin-d

  under the laws of the State of Illinois. Defendant KARAVITES RESTAURANT 6298, LLC is

  therefore a "private entity" pursuant to BIPA.

             1152.       Defendant KARAVI1ES RESTAURANT 6298, LLC is a private entity that

  collects biometric information from McDonald's workers.

             1153.       BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

  purchase, receive through trade, or otherwise obtain a person's or a customer's biometric identifiers

  or biometric information, unless it first: . . (3) receives a written release executed by the subject of

 the biometric identifier or biometric information .. ' 740 ILCS 14/15(b)(3) (emphasis added).




                                                   262



                                                                                       Exhibit U - Page 264 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 115 of 150 PageID #:3170




            1154.
            1154.      The plaintiffs
                       The  plaintiffsand the Class
                                              and are
                                                    theIllinois
                                                           Classcitizens
                                                                     arethat had their "biometric
                                                                          Illinois      citizens that had

 information" collected
 information"           and stored by
                    collected      andMcDonald's
                                        stored / by
                                                 Defendant KARAVI1ES
                                                    McDonald's       RESTAURANT
                                                                 / Defendant    6298,
                                                                             KARAVI1ES RESTAURAN

 LLC or
      orits its
            agentsagents
                   through, through,
                            inter alia, copying/recording
                                           inter alia,of copying/recording
                                                          their respective finger prints
                                                                                      ofandtheir
                                                                                            possiblyrespective fin

 other individual
 other            biometricbiometric
          individual        data points. data points.

            1155.
            1155.      Defendant KARAVITES
                       Defendant           RESTAURANT
                                   KARAVITES           6298,
                                              RESTAURANT     LLC collection
                                                          6298,             and storage ofand storage of
                                                                  LLC collection

 the plaintiffs'
 the             and class members'
       plaintiffs'         and classbiometric data wasbiometric
                                        members'       systematic anddata
                                                                      done without first obtaining the
                                                                           was systematic           and done withou

 written release
 written         required required
             release      by 740 ILCS by
                                      14/15(b)(3).
                                          740 ILCS 14/15(b)(3).

            1156.
            1156.     Defendant KARAVITES
                      Defendant           RESTAURANT
                                  KARAVITES           6298,
                                             RESTAURANT     LLC collection,
                                                         6298,              storage and storage and
                                                                 LLC collection,

 use ofof
 use   the plaintiffs' and class members'
           the plaintiffs'          and biometric identifiers, information
                                          class members'        biometric  or data as described herein,
                                                                               identifiers,       information or d

 aggrieved eacheach
 aggrieved     plaintiffplaintiff
                         and class member   provided
                                     and asclass
                                            provided in BIPA
                                                   member    and further
                                                         in BIPA    andviolated
                                                                         furtherthe rights of each the rights o
                                                                                     violated

 plaintiff and class
 plaintiff       andmember
                      classto control
                              member  thisto
                                           information.
                                              control this information.

               WHEREFORE, individually,
               WHEREFORE, individually, and on behalf
                                               and on of the proposedof
                                                          behalf      class
                                                                         themembers, the class memb
                                                                              proposed

 plaintiffs pray for:
 plaintiffs           (1) certification
                   pray    for: (1)of certification
                                        this case as a class action pursuant
                                                              of this        to 735asILLS
                                                                          case                     et seq., pursuant to
                                                                                          5/2-801, action
                                                                                       a class

 appointing the undersigned
 appointing                 counsel as class
                 the undersigned             counsel;as
                                         counsel      (2) aclass
                                                            declaration that Defendant
                                                                   counsel;      (2) a KARAVITES
                                                                                         declaration that Defe

 RESTAURANT6298,
 RESTAURANT 6298, LLC
                   LLCactions, as pled herein,
                         actions,      as pled violate BIPA, 740
                                                    herein,                et seq.; 740
                                                                 ILCS 14/1BIPA,
                                                               violate               (3) ILCS 14/1
                                                                                     (3)

 injunctive and equitable
 injunctive               relief as is necessary
                 and equitable           reliefto as
                                                  protect
                                                      is the interests of the
                                                          necessary        toplaintiffs
                                                                              protect   and the
                                                                                            the class by
                                                                                                  interests of the

 requiring Defendant
 requiring           KARAVIIES
               Defendant       RESTAURANT
                          KARAVIIES       6298, LLC
                                     RESTAURANT     to comply
                                                  6298,   LLCwith
                                                              tothe requirements
                                                                  comply    withof the requireme

 BIPA asas
 BIPA    to the
             to collection, storage and use
                 the collection,            of biometric
                                          storage     anddata;
                                                            use(4) statutory damages ofdata;
                                                                   of biometric         $5,000.00
                                                                                              (4)forstatutory dam

 the intentional
 the             and reckless
        intentional       andviolation
                               recklessof BIPA pursuant to 740
                                             violation     of ILCS
                                                               BIPA14/20(2),
                                                                    pursuant or alternatively,
                                                                                   to 740 ILCS 14/20(2

 statutory damages
 statutory         of $1,000.00
               damages          per violation pursuant
                           of $1,000.00                to 740 ILCS pursuant
                                               per violation       14/20(1) in the
                                                                                 toevent
                                                                                     740theILCS
                                                                                            court 14/20(1) in

 finds thatthat
 finds      Defendant KARAVIIES
                 Defendant      RESTAURANT
                             KARAVIIES     6298, LLC6298,
                                       RESTAURANT    violations
                                                             LLCof BIPA were negligent;
                                                                    violations    of BIPA were neg

 (5) reasonable
 (5)            attorneys'
       reasonable          fees and costsfees
                        attorneys'       and other
                                                andlitigation
                                                       costsexpense pursuantlitigation
                                                              and other     to 740 ILLS 14/20(3);
                                                                                           expense pursuant

and (6)(6)
and     for any
             forother
                  anyrelief deemed
                        other      appropriate
                                relief         in the premises.
                                          deemed      appropriate in the premises.




                                             263
                                             263



                                                                                 Exhibit U - Page 265 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 116 of 150 PageID #:3171




                     COUNT CXLII— KARAVITES RESTAURANT 6298, LLC
                                 Violation of 740 ILCS 14/15(d)
                      Unauthorized Disclosure / Redisclosure / Dissemination
                             (On Behalf of Plaintiffs and the Class)

             1157.       Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

             1158.       Defendant KARAVITES RESTAURANT 6298, LLC is a company organi7ed

  under the laws of the State of Illinois. Defendant KARAVITES RESTAURANT 6298, LLC therefore

  a "private entity" pursuant to BIPA.

             1159.       Defendant ICARAVI1ES RESTAURANT 6298, LLC is a private entity that

  collects biometric information from many associated workers.

             1160.       BIPA makes it unlawful for any
                                                    any private entity in possession of a biometric
                                                        privateentity

 identifier or biometric information to, inter alia,
                                               alia, "disclose,
                                                     "disclose,redisclose,
                                                                redisclose, or other disseminate a person's

 or customer's biometric identifier or biometric information
                                                 information. .. .. .."."740
                                                                          740 ILCS 114/15(d).

             1161.       The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant KARAVITES RESTAURANT 6298,
                                                   DefendantKARAVITES

 LLC or its agents through, inter alia, copying/recording
                                        copying/recordingofoftheir   respective finger prints and possibly
                                                              theirrespective

 other individual biometric data points.

            1162.        On information and belief, Defendant KARAVITES RESTAURANT 6298,

 LLC disclosed, rethsclosed, or disseminated the biometric information
                                                           informationofofplaintiffs  and the class
                                                                           plaintiffsand

 members to, through, and/or among others, including but not limited to other McDonald's entities or

 persons associated with McDonald's.

            1163.       Stating further, while not necessary to pleading these claims, KARAVITES

 RESTAURANT 6298, LLC did not have consent to such disclosure,
                                                   disclosure,redisclosure,
                                                               redisclosure,orordissemination
                                                                                  dissemination
                                                                                              as as

           by BIPA. 740 MSC 14/15(d)(1).
 discussed by
 discussed




                                                 264



                                                                                       Exhibit U - Page 266 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 117 of 150 PageID #:3172




              1164.        DefendantKARAVITES
                           Defendant KARAVITESRESTAURANT
                                               RESTAURANT6298,
                                                           6298,
                                                               LLC
                                                                 LLC
                                                                   collection,
                                                                     collection,
                                                                               storage an andd
                                                                                  storage

 use of the
        the plaintiffs'
            plaintiffs'and
                        andclass
                             classmembers'
                                   members'biometric
                                              biometric
                                                     identifiers,
                                                        identifiers,
                                                                  information
                                                                      information
                                                                              or data
                                                                                   oras
                                                                                      data
                                                                                        described
                                                                                           as described
                                                                                                  herein,herein,

 aggrievedeach
 aggrieved eachplaintiff
                plaintiffand
                          andclass
                               classmember
                                     memberas as
                                              provided
                                                 provided
                                                       in BIPA
                                                           in BIPA
                                                                and and
                                                                    further
                                                                         further
                                                                            violated
                                                                                 violated
                                                                                     the rights
                                                                                           the rights
                                                                                                of eachof each

 plaintiffand
 plaintiff andclass
               classmember
                     membertotocontrol
                                 control
                                       thisthis
                                             information.
                                                information.

                  WHEREFORE,individually,
                  WHEREFORE, individually,and
                                            and
                                              onon
                                                 behalf
                                                   behalf
                                                        of the
                                                           of the
                                                               proposed
                                                                  proposed
                                                                        classclass
                                                                               members,
                                                                                   members,
                                                                                        the the

 plaintiffspray
 plaintiffs prayfor:
                 for:(1)
                       (1)certification
                           certificationof of
                                           thisthis
                                                 case
                                                    case
                                                      as aasclass
                                                             a class
                                                                  action
                                                                     action
                                                                         pursuant
                                                                            pursuant
                                                                                  to 735
                                                                                       to ILCS
                                                                                           735 ILCS  5/2-801, et seq.,
                                                                                                5/2-801,

 appointingthe
 appointing theundersigned
                undersignedcounsel
                             counsel
                                   as as
                                      class
                                         class
                                            counsel;
                                               counsel;
                                                     (2) (2)
                                                          a declaration
                                                             a declaration
                                                                        that that
                                                                             Defendant
                                                                                  Defendant
                                                                                       KARAVITES
                                                                                            KARAVITES

 RESTAURANT6298,
 RESTAURANT 6298,LLC
                 LLCactions,
                     actions,asaspled
                                   pled
                                      herein,
                                        herein,
                                              violate
                                                violate
                                                      BIPA,
                                                        BIPA,
                                                            740740
                                                                ILCS 14/114/1 et seq.; ( )
                                                                   ILCS

 injunctiveand
 injunctive andequitable
                equitablerelief
                           relief
                                asas
                                  is is
                                     necessary
                                        necessary
                                               to protect
                                                  to protect
                                                          the the
                                                              interests
                                                                  interests
                                                                        of theofplaintiffs
                                                                                 the plaintiffs
                                                                                           and the
                                                                                                andclass
                                                                                                     theby
                                                                                                         class by

 requiringDefendant
 requiring DefendantKARAVITES
                     KARAVITESRESTAURANT
                               RESTAURANT6298,
                                           6298,
                                               LLC
                                                 LLC
                                                   to comply
                                                       to comply
                                                             withwith
                                                                  the requirements
                                                                      the requirements
                                                                                   of of

 BIPA as
 BIPA as to
          tothe
             thecollection,
                 collection,storage
                             storageand
                                     anduseuse
                                            of of
                                               biometric
                                                  biometric
                                                         data;
                                                            data;
                                                               (4) statutory
                                                                   (4) statutory
                                                                             damages
                                                                                 damages
                                                                                     of $5,000.00
                                                                                          of $5,000.00
                                                                                                  for for

 the intentional
 the intentionaland
                 andreckless
                      reckless
                             violation
                               violation
                                       of of
                                          BIPA
                                             BIPA
                                                pursuant
                                                  pursuant
                                                         to 740
                                                             to 740
                                                                ILCSILCS 4/20(2), or
                                                                      1 14/20(2), or alternatively,
                                                                                     alternatively,

 statutorydamages
 statutory damagesofof$1,000.00
                       $1,000.00per
                                 perviolation
                                      violation
                                              pursuant
                                                pursuant
                                                       to 740
                                                           to 740
                                                               ILCS
                                                                  ILCS
                                                                    14/20(1)
                                                                        14/20(1)
                                                                             in the
                                                                                  in event
                                                                                     the event
                                                                                           the court
                                                                                                the court

 finds that
       thatDefendant
            DefendantKARAVITES
                      KARAVITESRESTAURANT
                                RESTAURANT6298,
                                            6298,
                                                LLC
                                                  LLC
                                                    violations
                                                       violations
                                                               of BIPA
                                                                  of BIPA
                                                                       werewere
                                                                            negligent;
                                                                                negligent;

 (5) reasonable
     reasonableattorneys'
                attorneys'fees
                            feesand
                                  and
                                    costs
                                      costs
                                          andand
                                              other
                                                 other
                                                    litigation
                                                         litigation
                                                                expense
                                                                    expense
                                                                        pursuant
                                                                            pursuant
                                                                                 to 740to1LCS
                                                                                          740 1LCS
                                                                                               14/20(3);
                                                                                                    14/20(3);

and (6) for
        for any
            anyother
                otherrelief
                      reliefdeemed
                             deemedappropriate
                                     appropriate
                                               in the
                                                   in the
                                                      preinises.
                                                          preinises.

                   COUNT CXLI
                   COUNT CXLIIIKARAVITES
                                   KARAVITESRESTAURANT
                                                   RESTAURANT        6298,
                                                                       6298,
                                                                           LLC
                                                                             LLC
                              Violation of
                              Violation  of 740
                                            740 ILCS
                                                 ILCS14/15(e)(1)
                                                       14/15(e)(1)
                        FailuretotoUse
                        Failure     UseReasonable
                                        ReasonableStandard
                                                      Standard of of
                                                                  Care
                                                                     Care
                           (On Behalf
                           (On  BehalfofofPlaintiffs
                                           Plaintiffsand
                                                      andthe
                                                           theClass)
                                                                Class)

             1165.        Plaintiffsincorporate
                          Plaintiffs incorporatethe
                                                  theforegoing
                                                       foregoing
                                                               allegations
                                                                  allegations
                                                                           as ifasfilly
                                                                                   if filly
                                                                                        set set
                                                                                            forth
                                                                                                forth
                                                                                                  herein.
                                                                                                      herein.

             1166.        DefendantKARAVITES
                          Defendant KARAVITESRESTAURANT
                                              RESTAURANT6298,
                                                          6298,
                                                              LLC
                                                                LLC
                                                                  is aiscompany
                                                                         a company
                                                                                organized
                                                                                   organized

underthe
under thelaws
          lawsofofthe
                   theState
                       StateofofIllinois.
                                  Illinois.
                                          Defendant
                                            Defendant
                                                    KARAVITES
                                                      KARAVITES
                                                              RESTAURANT
                                                                RESTAURANT
                                                                         6298,
                                                                            6298,
                                                                               LLCLLC
                                                                                   is is

thereforeaa"private
therefore   "privateentity"
                      entity"
                            pursuant
                              pursuant
                                     to BIPA.
                                         to BIPA.




                                                      265




                                                                                                Exhibit U - Page 267 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 118 of 150 PageID #:3173




              1167.      Defendant KARAVI IES RESTAURANT 6298, LLC is a private entity that

  collects biometric information from McDonald's workers.

              1168.      BIPA requires a private entity to, inter alia, "store, transmit, and protect from

  disclosure all biometric identifiers and biometric information using the reasonable standard of care

  within the private entity's industry        740 ILCS 14/15(e).

             1169.       The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant KARAVIIES RESTAURANT 6298,

  LLC or its agents through, inter alia, copying/recording of their respective finger prints and possibly

  other individual biometric data points.

             1170.       Defendant KARAVITES RESTAURANT 6298, LLC collection and storage of

                 and class members' biometric data was systematic and done without sto g,
 the plaintiffs' and
 the

 transmitting, and/or protecting from disclosure all biometric identifiers and biometric information
 transmitting,

 using the reasonable standard of care within its industry as required by 740 ILCS 14/15(e)(1).

             1171.       Defendant KARAVI FES RESTAURANT 6298, LLC collection, storage and

 use of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of each

 plaintiff and class member to control this information.
 plaintiff

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant KARAVII ES

 RESTAURANT 6298, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

 injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class by

 requiring Defendant KARAVIIES RESTAURANT 6298, LLC to comply with the requirements
                                                                       requirementsofof




                                                  266




                                                                                        Exhibit U - Page 268 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 119 of 150 PageID #:3174




 BIPA asas
 BIPA    to the
             to collection, storage and use
                 the collection,            of biometric
                                          storage     anddata;
                                                            use(4) statutory damages ofdata;
                                                                   of biometric         $5,000.00
                                                                                              (4)forstatutory dam

 the intentional
 the             and reckless
        intentional       andviolation
                               recklessof BIPA pursuant to 740
                                             violation     of ILCS
                                                               BIPA14/20(2),
                                                                    pursuant or alternatively,
                                                                                   to 740 ILCS 14/20(2

 statutory damages
 statutory         of $1,000.00
               damages          per violation pursuant
                           of $1,000.00                to 740 ILCS pursuant
                                               per violation       14/20(1) in the
                                                                                 toevent
                                                                                     740theILCS
                                                                                            court 14/20(1) in

 finds thatthat
 finds      Defendant KARAVI1ES
                 Defendant      RESTAURANT
                             KARAVI1ES     6298, LLC6298,
                                       RESTAURANT    violations
                                                             LLCof BIPA were negligent;
                                                                   violations     of BIPA were neg

 (5) reasonable
 (5) reasonableattorneys'  fees andand
                attorneys' fees     costscosts
                                          and other litigation
                                                  and    other expense pursuant toexpense
                                                                  litigation      740 1LCS 14/20(3);
                                                                                           pursuant to 740 1LC

 and (6) for
 and     for any
             any other reliefrelief
                   other      deemed appropriate in the premises. in the premises.
                                      deemed appropriate

                COUNT OWN—
                COUNT OWN— ICARAVITES
                           ICARAVITESRESTAURANT
                                      RESTAURANT6298,
                                                 6298,LLC
                                                       LLC
                             Violation of
                             Violation   of 740
                                            740 ILCS
                                                 ILCS14/15(e)(2)
                                                       14/15(e)(2)
       FailuretotoUse
       Failure    UseSame
                      SameStandard
                           Standardas as
                                      Other
                                         OtherConfidential
                                                  Confidential
                                                            and and
                                                                Sensitive
                                                                     Sensitive
                                                                          Information
                                                                               Information
                           (On Behalf
                           (On BehalfofofPlaintiffs
                                           Plaintiffsand
                                                      andthe
                                                           theClass)
                                                               Class)

           1172.      Plaintiffs incorporate
                      Plaintiffs             the foregoingthe
                                       incorporate         allegations as if fully
                                                                foregoing          set forth herein. as if fully set f
                                                                                 allegations

           1173.      DefendantKARAVITES
                      Defendant KARAVITESRESTAURANT
                                          RESTAURANT6298,
                                                      6298,
                                                          LLC
                                                            LLC is
                                                                is a company organized
                                                                     a company    organized

 under thethe
 under     laws of the
                   the State of Illinois.
                         State            Defendant KARAVITES
                                    of Illinois.              RESTAURANT
                                                      Defendant KARAVITES 6298, LLC is
                                                                           RESTAURANT  6298, LLC

 therefore a "private
 therefore   "privateentity"
                      entity" pursuant
                              pursuant to BIPA.
                                           to BIPA.

           1174.
           1174.      Defendant KARAVTIES
                      Defendant           RESTAURANT
                                  KARAVTIES           6298,
                                             RESTAURANT     LLC isLLC
                                                         6298,     a private
                                                                        is a entity that
                                                                                private  entity tha

 collects biometric information from McDonald's
          biometric information                 workers. workers.
                                     from McDonald's

           1175.
           1175.      BIPA requires
                      BIPA  requiresa private entity to, inter
                                          a private            alia, "store,
                                                           entity       to,transmit,
                                                                             inter and protect"store,
                                                                                     alia,     from   transmit,

disclosure all biometric
disclosure               identifiers andidentifiers
                  all biometric          biometric information in a manner that
                                                         and biometric          is the same as orin
                                                                             information          more
                                                                                                    a manner that i

protective than
protective than thethe
                    manner in which
                       manner     inthewhich
                                        private entity stores, transmits,
                                                the private         entityand protects
                                                                               stores, othertransmits,
                                                                                             confidential and protects

and sensitive
and           information."
      sensitive             740 ILCS 14/15(e)(2).
                     information."       740 ILCS 14/15(e)(2).

           1176.
           1176.     The plaintiffs
                     The  plaintiffsand the Class are Illinois
                                            and the
                                                  are          citizens citizens
                                                         Illinois       that had their that
                                                                                       "biometric
                                                                                             had their "biom

information" collected
information"           and stored by
                   collected      andMcDonald's
                                       stored / by
                                                Defendant KARAVITES
                                                   McDonald's       RESTAURANT
                                                                / Defendant    6298,
                                                                            KARAVITES RESTAURANT

LLC or
     orits its
           agentsagents
                  through, through,
                           inter alia, copying/recording
                                          inter alia,of copying/recording
                                                         their respective finger prints
                                                                                     ofandtheir
                                                                                           possiblyrespective fin

other individual
other            biometricbiometric
         individual        data points. data points.




                                             267
                                             267




                                                                                 Exhibit U - Page 269 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 120 of 150 PageID #:3175




              1177.       Defendant KARAVI 1ES RESTAURANT 6298, LLC collection and storage of

  the plaintiffs' and class members' biometric data was not done in a manner that was the same as or

  more protective than the manner in which it stores, transmits, and protects other confidential and

  sensitive information, as required by 740 ILCS 14/15(e)(2).

              1178.       Defendant KARAW1ES RESTAURANT 6298, LLC collection, storage and

  use of the plaintiffs' and class members' biometric identifiers, information or data as described herein,

  aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of each

  plaintiff and class member to control this information.

                  WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

  appointing the undersigned counsel as class counsel; (2) a declaration that Defendant ICARAVIIES

  RESTAURANT 6298, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

  injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class by

  requiring Defendant KARA'W1 ES RESTAURANT 6298, LLC to comply with the requirements of

  BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for

 the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant KARAVI lbS RESTAURANT 6298, LLC violations of BIPA were negligent;

 (5) reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.


                                   COUNT CXLV — LUNA, INC.
                                   Violation of 740 ILCS 14/15(a)
                      Failure to Properly Establish Publicly-Available Policy
                               (On Behalf of Plaintiffs and the Class)




                                                   268




                                                                                        Exhibit U - Page 270 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 121 of 150 PageID #:3176




         1179. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1180. Defendant LUNA, INC. is a company organized under the laws of the State of

  Illinois. Defendant LUNA, INC. is therefore a "private entity" pursuant to BIPA.

         1181. Defendant LUNA, INC. is a private entity that collects biometric information from

  McDonald's workers.

                             private entities in possession of biometric information to "develop a
         1182. BIPA requires private

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private
                                            privateentity,
                                                    entity, whichever occurs first." 740 ILCS 14/15(a).

         1183. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant LUNA, INC. or its agents through,

 inter alia, copying/recording of their respective finger prints / palm scans and possibly other

 individual biometric data points.

        1184. Defendant LUNA, INC. did not properly develop a written policy, made available

 to the public, establishing a retention schedule and guidelines for permanently destroying

 biometric identifiers and biometric information when the initial purpose for collecting or obtaining

 such identifiers or information was satisfied or within 3 years of the individual's last interaction

 with the private entity, whichever occurred first.

        1185. Defendant LUNA, INC. collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.




                                                 269



                                                                                      Exhibit U - Page 271 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 122 of 150 PageID #:3177




                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5t2-801, et

                                                    counsel; (2) a declaration that Defendant LUNA,
  seq., appointing the undersigned counsel as class counsel;

                        herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable
  INC. actions, as pled herein,                                                         equitable

  relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

  LUNA, INC. to comply with the requirements of B1PA as to the collection, storage and use of

  biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

  BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per
                       ILCS 14/20(2),

  violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant LUNA, INC.
                                                                                            INC.

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation
                                                                                       litigation

         pursuanttoto 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the
 expense pursuant
 expense

 premises.

                                   COUNT CXLVI— LUNA, INC.      INC.
                                   Violation of
                                   Violation of 740
                                                740 ILCS
                                                     ILCS114/15(a)
                                                             4/15(a)
         FailuretotoComply
         Failure    Complywith
                           withEstablished
                                EstablishedRetention
                                             RetentionSchedule
                                                         Schedule
                                                                andand
                                                                     Destruction
                                                                        Destruction
                                                                                 Guidelines
                                                                                     Guidelines
                               (On Behalf
                               (On  Behalfof
                                           ofPlaintiffs
                                              Plaintiffsand
                                                         andthe
                                                              theClass)
                                                                  Class)

         1186. Plaintiffs
               Plaintiffsincorporate
                          incorporatethe
                                       the
                                         foregoing
                                           foregoing
                                                   allegations
                                                      allegations
                                                               as if
                                                                  asfully
                                                                     if fully
                                                                          set set
                                                                              forth
                                                                                  forth
                                                                                    herein.
                                                                                        herein.

         1187. Defendant LUNA, INC. is a company organized under the laws of the State of

 Illinois. Defendant LUNA, INC. is therefore a "private entity" pursuant to BIPA.

         1188. Defendant LUNA, INC. is a private entity that collects biometric information from

 McDonald's workers.

                                                                                        "develop a
         1189. BIPA requires private entities in possession of biometric information to "develop

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently deslrvying biometric identifiers and biometric information when the initial purpose




                                                  270



                                                                                       Exhibit U - Page 272 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 123 of 150 PageID #:3178




 for collecting
 for collectingor
                orobtaining
                   obtainingsuch
                             suchidentifiers
                                   identifiers
                                             or or
                                                information
                                                   information
                                                            has has
                                                                beenbeen
                                                                     satisfied
                                                                          satisfied
                                                                               or within
                                                                                    or within
                                                                                         3 years
                                                                                              3 years
                                                                                                 of of

 the individual's
 the individual'slast
                  lastinteraction
                        interaction
                                  with
                                    with
                                       thethe
                                           private
                                              private
                                                   entity,
                                                       entity,
                                                           whichever
                                                               whichever
                                                                     occurs
                                                                         occurs
                                                                            first."first."
                                                                                     740 ILCS
                                                                                           740 ILCS
                                                                                               14/15(a).
                                                                                                     14/15(a).

         1190. BIPA
               BIPA further
                    furtherprovides
                            providesthat
                                      that
                                         "Absent
                                           "Absent
                                                 a valid
                                                    a valid
                                                         warrant
                                                            warrant
                                                                 or subpoena
                                                                      or subpoena
                                                                             issuedissued
                                                                                     by a court
                                                                                           by a court

 of competent
    competentjurisdiction,
              jurisdiction,a aprivate
                                private
                                      entity
                                        entity
                                             in possession
                                                in possession
                                                           of biometric
                                                               of biometric
                                                                        identifiers
                                                                            identifiers
                                                                                    or biometric
                                                                                         or biometric

 informationmust
 information mustcomply
                  complywith
                         withitsitsestablished
                                     established
                                               retention
                                                  retention
                                                         schedule
                                                            schedule
                                                                  and and
                                                                      destruction
                                                                          destruction
                                                                                  guidelines."
                                                                                       guidelines."
                                                                                               735 735

 ILCS 14/15(a).
 ILCS 14/15(a).

         1191. The
               The plaintiffs
                   plaintiffsand
                              andthe
                                  theClass
                                      Classare
                                             are
                                               Illinois
                                                  Illinois
                                                        citizens
                                                           citizens
                                                                 thatthat
                                                                       hadhad
                                                                           theirtheir
                                                                                 "biometric
                                                                                      "biometric

 information"collected
 information" collectedand
                        andstored
                             stored
                                  by by
                                     McDonald's
                                        McDonald's
                                                / Defendant
                                                   / Defendant
                                                            LUNA,
                                                               LUNA,
                                                                  INC.INC.
                                                                       or itsoragents
                                                                                 its agents
                                                                                       through,
                                                                                            through,

 inter alia,
       alia, copying/recording
             copying/recordingofoftheir
                                    their
                                        respective
                                          respective
                                                   finger
                                                      finger
                                                          prints
                                                             prints
                                                                 / palm
                                                                     / palm
                                                                        scans
                                                                            scans
                                                                              and possibly
                                                                                  and possibly
                                                                                           otherother

 individualbiometric
 individual biometricdata
                      datapoints.
                            points.

         1192. Defendant
               DefendantLUNA,
                         LUNA,INC.
                               INC.did
                                    didnot
                                        notcomply
                                            complywith
                                                   withitsits
                                                           established
                                                              established
                                                                       retention
                                                                          retention
                                                                                 schedule
                                                                                     schedule
                                                                                          and and

 destructionguidelines.
 destruction guidelines.

         1193. Defendant
               DefendantLUNA,
                         LUNA,INC.
                               INC.collection,
                                    collection,storage
                                                 storage
                                                       and
                                                         and
                                                           useuse
                                                               of of
                                                                  thethe
                                                                      plaintiffs'
                                                                         plaintiffs'
                                                                                  andand
                                                                                      classclass

 members'biometric
 members' biometricidentifiers,
                     identifiers,
                                information
                                  information
                                            or data as as described herein, aggrieved each
                                               or data                                each plaintiff
                                                                                           plaintiff

 and class
 and classmember
           memberasasprovided
                      providedin in
                                  BIPA
                                    BIPA
                                       andand
                                           further
                                              further
                                                   violated
                                                       violated
                                                            the rights
                                                                 the rights
                                                                       of each
                                                                            of each
                                                                               plaintiff
                                                                                     plaintiff
                                                                                         and class
                                                                                               and class

 membertotocontrol
 member     controlthis
                     thisinformation.
                           information.

                 WHEREFORE,individually,
                 WHEREFORE, individually,and
                                           and
                                             onon
                                                behalf
                                                  behalf
                                                       of the
                                                          of the
                                                              proposed
                                                                 proposed
                                                                       classclass
                                                                              members,
                                                                                  members,
                                                                                       the the

plaintiffspray
plaintiffs prayfor:
                for:(1)
                      (1)certification
                          certificationof of
                                          thisthis
                                                case
                                                   case
                                                     as aasclass
                                                            a class
                                                                 action
                                                                    action
                                                                        pursuant
                                                                           pursuant
                                                                                 to 735
                                                                                      to 1LCS
                                                                                         735 1LCS  5/2-801, et
                                                                                              5/2-801,

seq., appointing
      appointingthe
                 theundersigned
                     undersignedcounsel
                                  counsel
                                        as as
                                           class
                                              class
                                                 counsel;
                                                    counsel;
                                                          (2) (2)
                                                               a declaration
                                                                  a declaration
                                                                             that that
                                                                                  Defendant
                                                                                       Defendant
                                                                                            LUNA,LUNA,

INC. actions,
INC. actions,as
              aspled
                 pledherein,
                      herein,violate
                               violate
                                     BIPA,
                                       BIPA,
                                           740
                                             740
                                               ILCS
                                                 ILCS 14/1 et seq.; (3) injunctive
                                                    14/1                injunctiveand
                                                                                   andequitable
                                                                                       equitable

relief as
relief as isis necessary
               necessarytotoprotect
                             protectthethe
                                         interests
                                           interests  of the plaintiffs and
                                                   of the               and the
                                                                             theclass
                                                                                 classby
                                                                                       byrequiring
                                                                                          requiringDefendant
                                                                                                    Defendant

LUNA, INC.
      INC. to
            tocomply
               complywith the requirements of BIPA
                     withthe                  BIPA as
                                                   as to
                                                       tothe
                                                          thecollection,
                                                              collection,storage  and use of
                                                                          storageand

biometricdata;
biometric data;(4)
                (4)statutory
                     statutory  amages of $5,000.00 for
                             d damages              for the
                                                        theintentional
                                                            intentionaland
                                                                        andreckless
                                                                             reckless
                                                                                    violation
                                                                                      violation
                                                                                              of of




                                                    271



                                                                                             Exhibit U - Page 273 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 124 of 150 PageID #:3179




  BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

  violation pursuant to 740 ILLS 14/20(1) in the event the court finds that Defendant LUNA, INC.

  violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

  expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

  premises.

                                      COUNT CXLVII--
                                      COUNT     CXLVII--LUNA,
                                                            LUNA,INC.
                                                                    INC.
                                    Violation of
                                    Violation  of 740
                                                  740 ILCS
                                                       ILCS14/115(b)(1)
                                                             14/115(b)(1)
                              FailuretotoInform
                              Failure     InformofofCollection
                                                     Collectionand/or
                                                                 and/or
                                                                      Storage
                                                                         Storage
                                  (On Behalf
                                  (On   Behalfof
                                               ofPlaintiffs
                                                  Plaintiffsand
                                                             andthe
                                                                  theClass)
                                                                      Class)

                                          foregoing allegations as if fully set forth herein.
         1194. Plaintiffs incorporate the foregoing

                               INC. is a company organized under the laws of the State of
         1195. Defendant LUNA, INC.

                            INC. is therefore a "private entity" pursuant to BIPA.
  Illinois. Defendant LUNA, INC.

         1196. Defendant LUNA, INC. is a private entity that collects biometric information from

  McDonald's workers.

         1197. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

  identifiers or biometric information, unless it first: (1) informs the subject . . in writing that a

  biometric identifier or biometric information is being collected or stored . . . ." 740 ILCS

 14/15(b)(1) (emphasis added).

         1198. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant LUNA, INC. or its agents through,

 inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.
                points.




                                                 272



                                                                                     Exhibit U - Page 274 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 125 of 150 PageID #:3180




         1199. Defendant LUNA, INC. collection and storage of the plaintiffs' and class member's

 biometric data was done without properly informing the plaintiffs and class members in writing

 that a biometric identifier or biometric information was being collected or stored.

         1200. Defendant LUNA, INC. collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5t2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant LUNA,

 INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

 LUNA, INC. to comply with the requirements of BIPA as to the collection, storage and use of

 biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

 BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant LUNA, INC.

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

premises.

                                   COUNT CXLVIII— LUNA, INC.
                                   Violation of 740 ILCS 14/15(b)(2)
                    Failure to Inform of the Specific Purpose and Length of Term
                                 (On Behalf of Plaintiffs and the Class)

        1201, Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                 273



                                                                                       Exhibit U - Page 275 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 126 of 150 PageID #:3181




          1202. Defendant LUNA, INC. is a company organized under the laws of the State of

  Illinois. Defendant LUNA, INC. is therefore a "private entity" pursuant to BIPA.

          1203. Defendant LUNA, INC. is a private entity that collects biometric information from

  McDonald's workers.

          1204. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

  purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

  identifiers or biometric information, unless it first: (2) informs the subject . .     writing of the

  specific purpose and length of term for which a biometric identifier or biometric information is

  being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

         1205. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant LUNA, INC. or its agents thro ugh,
                                                                                       through,

  inter alia, copying/recording of their respective finger prints and possibly other individual

  biometric data points.

         1206. Defendant LUNA, INC. failed to properly inform the plaintiffs or the class

  members in writing of the specific purpose and length of terms for which their biometric data was

  to be stored and used, as they were required to do under 740 ILCS 14/15(b)(2).

         1207. Defendant LUNA, INC. collection, storage and use of the plaintiffs' and class

  members' biometric identifiers, information or data as described herein, aggrieved each plaintiff
                                                                                          plaintiff

  and class member as provided in BIPA and further violated the rights of each plaintiff and class

  member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members,
                                                                              members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5t2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant LUNA,



                                                 274



                                                                                       Exhibit U - Page 276 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 127 of 150 PageID #:3182




 INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

 LUNA, INC. to comply with the requirements of BIPA as to the collection, storage and use of

 biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

 BIPA pursuant to 740 ILLS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant LUNA, INC.

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.

                                     COUNT CXLIK— LUNA, INC.
                                    Violation of 740 ILCS 14/15(b)(3)
                                    Failure to Obtain Written Release
                                  (On Behalf of Plaintiffs and the Class)

        1208. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1209. Defendant LUNA, INC. is a company organized under the laws of the State of

Illinois. Defendant LUNA, INC. is therefore a "private entity" pursuant to BIPA.

       1210. Defendant LUNA, INC. is a private entity that collects biometric information from

McDonald's workers.

       1211. BIPA makes it unlawful for any private entity to, inter all; "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: . . . (3) receives a written release executed by

the subject of the biometric identifier or biometric information . . ." 740 ILLS 14/15(b)(3)

(emphasis added).

       1212. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant LUNA, INC. or its agents through,


                                                 275



                                                                                       Exhibit U - Page 277 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 128 of 150 PageID #:3183




  inter alia, copying/recording of their respective finger prints and possibly other individual

  biometric data points.

         1213. Defendant LUNA, INC. collection and storage of the plaintiffs' and class members'

  biometric data was systematic and done without first obtaining the written release required by 740

  ILCS 14/15(b)(3).

         1214. Defendant LUNA, INC. collection, storage and use of the plaintiffs' and class

  members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

  and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

                                                   counsel; (2) a declaration that Defendant LUNA,
 seq., appointing the undersigned counsel as class counsel;

 INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

 LUNA, INC. to comply with the requirements of BIPA as to the collection, storage and use of

 biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

                                        alternatively, statutory damages
 BIPA pursuant to 740 ILCS 14/20(2), or alternatively,                   of $1,000.00 per
                                                                 damagesof

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant LUNA, INC.

                                                   attorneys' fees and costs and other litigation
 violations of B1PA were negligent; (5) reasonable attorneys'

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.

                                        COUNT CL—        LUNA, INC.
                                                  CL— LUNA,
                                       Violation of 740 ILCS
                                                        ILCS 14/15(d)
                                                               14/15(d)
                           UnauthorizedDisclosure
                           Unauthorized  Disclosure/ Redisclosure
                                                     / Redisclosure
                                                                  / Dissemination
                                                                     / Dissemination
                                   (On Behalf of Plaintiffs and the Class)



                                                 276




                                                                                      Exhibit U - Page 278 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 129 of 150 PageID #:3184




         1215. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1216. Defendant LUNA, INC. is a company organized under the laws of the State of

 Illinois. Defendant LUNA, INC. therefore a "private entity" pursuant to BIPA.

         1217. Defendant LUNA, INC. is a private entity that collects biometric information from

 many associated workers.

        1218. BIPA makes it unlawful for any private entity in possession of a biometric identifier

 or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's or

 customer's biometric identifier or biometric information . " 740 ILCS 114/15(d).

        1219. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant LUNA, INC. or its agents through,

 inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

        1220. On information and belief, Defendant LUNA, INC. disclosed, redisclosed, or

 disseminated the biometric information of plaintiffs and the class members to, through, and/or

 among others, including but not limited to other McDonald's entities or persons associated with

 McDonald's.

        1221. Stating further, while not necessary to pleading these claims, LUNA, INC. did not

                                     ' closure, or dissemination as discussed by BIPA. 740 ILSC
 have consent to such disclosure, redis

14/15(d)(1).

        1222. Defendant LUNA, INC. collection, storage and use of the plaintiffs' and class

members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

and class member as provided in BIPA and further violated the rights of each plaintiff and class

member to control this information.


                                                277



                                                                                      Exhibit U - Page 279 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 130 of 150 PageID #:3185




                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant LUNA,

  INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

  relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

  LUNA, INC. to comply with the requirements of BIPA as to the collection, storage and use of

  biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

  BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

  violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant LUNA, INC.

  violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

  expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

  premises.

                                         COUNT CLI— LUNA, INC.
                                    Violation of 740 ILCS 14/15(e)(1)
                               Failure to Use Reasonable Standard of Care
                                  (On Behalf of Plaintiffs and the Class)

         1223. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1224. Defendant LUNA, INC. is a company organized under the laws of the State of

  Illinois. Defendant LUNA, INC. is therefore a "private entity" pursuant to BIPA.

         1225. Defendant LUNA, INC. is a private entity that collects biometric information from

 McDonald's workers.

         1226. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information using the reasonable standard of care

 within the private entity's ind try . . " 740 ILCS 14/15(e).




                                                  278




                                                                                      Exhibit U - Page 280 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 131 of 150 PageID #:3186




         1227. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant LUNA, INC. or its agents through,

                                        respective finger prints and possibly other individual
 inter alia, copying/recording of their respective

 biometric data points.

         1228. Defendant LUNA, INC. collection and storage of the plaintiffs' and class members'

                    systematic and done without storing, transmitting, and/or protecting from
 biometric data was systematic

 disclosure all biometric identifiers and biometric information using the reasonable standard of care

 within its industry as required by 740 ILCS 14/1 5(e)(1).

                                    collection, storage and use of the plaintiffs' and class
         1229. Defendant LUNA, INC. collection,

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this infOrmation.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5t2-801, et

                                                   counsel; (2) a declaration that Defendant LUNA,
 seq., appointing the undersigned counsel as class counsel;

 INC. actions, as pled herein, violate BIPA, 740 ILLS 14/1 et seq.; (3) injunctive and equitable

 relief as is necessary to protect the interests of the plaintiffs
                                                        plaintiffs and the class by requiring Defendant

                               requirements of BIPA as to the collection, storage and use of
 LUNA, INC. to comply with the requirements

 biometric data; (4) statutory damages of $5,000.00 for
                                                    for the
                                                        theintentional
                                                            intentionaland
                                                                        andreckless
                                                                             reckless
                                                                                    violation
                                                                                      violation
                                                                                              of of

     pursuanttoto 740 ILCS 14/20(2), or alternatively, statutory
BIPA pursuant
BIPA                                                   statutorydamages
                                                                 damagesofof$1,000.00
                                                                             $1,000.00per
                                                                                       per

violation pursuant
violation pursuanttoto740
                       740ILCS
                            ILCS 14/20(1) in the event the court finds that Defendant LUNA, INC.
                               14/20(1)

violations of BIPA were negligent; (5) reasonable attorneys'
                                                  attorneys'fees
                                                             feesand
                                                                  andcosts
                                                                      costsand
                                                                            andother
                                                                                 other
                                                                                     litigation
                                                                                         litigation




                                                 279




                                                                                       Exhibit U - Page 281 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 132 of 150 PageID #:3187




  expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

  premises.

                                         COUNT CLII— LUNA, INC.
                                    Violation of 740 ILCS 14/15(e)(2)
              Failure to Use Same Standard as Other Confidential and Sensitive Information
                                 (On Behalf of Plaintiffs and the Class)

          1230. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

          1231. Defendant LUNA, INC. is a company organized under the laws of the State of

  Illinois. Defendant LUNA, INC. is therefore a "private entity" pursuant to BIPA.
                                                         entity"pursuant

          1232. Defendant LUNA, INC. is a private entity that collects biometric information from

  McDonald's workers.

                                                   inter alia, "store,
          1233. BIPA requires a private entity to, inter       "store,transmit,
                                                                       transmit, and protect from

  disclosure all biometric identifiers and biometric information in a manner that is the same as or

  more protective than the manner in which the private entity stores,
                                                              stores, transmits,
                                                                       transmits, and protects other

  confidential and sensitive information." 740 ILCS 14/15(e)(2).

         1234. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant LUNA, INC. or its agents through,

                                                    finger prints and possibly
  inter alia, copying/recording of their respective finger            possibly other individual

  biometric data points.

         1235. Defendant LUNA, INC. collection and storage of the plaintiffs' and class members'

  biometric data was not done in a manner that was the same as or more protective than the manner

                                                                     sensitive information, as required
  in which it stores, transmits, and protects other confidential and sensitive

  by 740 ILCS 14/15(e)(2).

         1236. Defendant LUNA, INC. collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved
                                                                          aggrievedeach
                                                                                    eachplaintiff
                                                                                         plaintiff



                                                  280




                                                                                      Exhibit U - Page 282 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 133 of 150 PageID #:3188




 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

       appointing the undersigned counsel as class counsel; (2) a declaration that Defendant LUNA,
 seq., appointing

      actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable
 INC. actions,

 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

                      with the requirements of B[PA as to the collection, storage and use of
       INC. to comply with
 LUNA, INC.

           data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of
 biometricdata;
 biometric

      pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per
 BIPA pursuant

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant LUNA, INC.

                         negligent; (5) reasonable attorneys' fees and costs and other litigation
 violations of BIPA were negligent;
 violations

 expense pursuant to 740 ILCS 1400(3); and (6) for any other relief deemed appropriate in the




                                  COUNT CLIII —1VIARYMAC,
                                     Violation of 740 ILCS 14/15(a)
                        Failure to Properly Establish Publicly-Available Policy
                                 (On Behalf of Plaintiffs and the Class)

        1237. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1238. Defendant MARYMAC, INC. is a company organized under the laws of the State

of Illinois. Defendant MARYMAC, INC. is therefore a "private entity" pursuant to BIPA.

        1239. Defendant MARYMAC, INC. is a private entity that collects biometric information

from McDonald's workers.




                                                 281



                                                                                       Exhibit U - Page 283 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 134 of 150 PageID #:3189




          1240. BIPA requires private entities in possession of biometric information to "develop a

  written policy, made available to the public, establishing a retention schedule and guidelines for

  permanently destroying biometric identifiers and biometric information when the initial purpose

  for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

  the individual's last interaction with the private entity, whichever occurs first" 740 ILCS 14/15(a).

          1241. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant MARYMAC, INC. or its agents

  through, inter alia, copying/recording of their respective finger prints / palm scans and possibly

  other individual biometric data points.

          1242. Defendant MARYMAC, INC. did not properly develop a written policy, made

  available to the public, establishing a retention schedule and guidelines for permanently destroying

  biometric identifiers and biometric information when the initial purpose for collecting or obtaining

  such identifiers or information was satisfied or within 3 years of the individual's last interaction

  with the private entity, whichever occurred first.

          1243. Defendant MARYMAC, INC. collection, storage and use of the plaintiffs' and class

  members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

  and class member as provided in BIPA and fiarther violated the rights of each plaintiff and class

  member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MARYMAC, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring




                                                   282




                                                                                         Exhibit U - Page 284 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 135 of 150 PageID #:3190




 Defendant MARYMAC, INC. to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA purses nt to 740 ILCS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 MARYMAC, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                                COUNT CL1V— MARYMAC,
                                  Violation of 740 ILCS 14/15(a)
         Failure to Comply with Established Retention Schedule and Destruction Guidelines
                              (On Behalf of Plaintiffs and the Class)

         1244. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1245. Defendant MARYMAC, INC. is a company organized under the laws of the State

 of Illinois. Defendant MARYMAC, INC. is therefore a "private entity" pursuant to BIPA.

         1246. Defendant MARYMAC, INC. is a private entity that collects biometric information

 from McDonald's workers.

         1247. BIPA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

        1248. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

 of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

 information must comply with its established retention schedule and destruction guidelines." 735

ILCS 14/15(a).


                                                 283



                                                                                       Exhibit U - Page 285 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 136 of 150 PageID #:3191




                                                                           their "biometric
         1249. The plaintiffs and the Class are Illinois citizens that had their

  information" collected and stored by McDonald's / Defendant MARYMAC, INC.
                                                                       INC. or its agents
                                                                            orits

  through, inter alia, copying/recording of their respective finger prints / palm scans and
                                                                                        and possibly
                                                                                            possibly

  other individual biometric data points.

         1250. Defendant MARYMAC, INC. did not comply with its established retention

  schedule and destruction guidelines.

         1251. Defendant MARYMAC, INC. collection, storage and use of the plaintiffs' and class

                                                                           aggrieved each plaintiff
  members' biometric identifiers, information or data as described herein, aggrieved
  members'

  and class member as provided in BIPA and further violated the rights of each plaintiff and class

  member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MARYMAC, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by
                                                                                               by requiring

                                                                       the collection,
 Defendant MARYMAC, INC. to comply with the requirements of BIPA as to the

 storage and use of biometric data; (4) statutory damages of $5,000.00 for
 storage                                                               for the intentional and
                                                                           theintentional

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory
                                                                             statutory damages of

 $1,000.00 per violation pursuant to 7401LCS 14/20(1) in the event the court finds that Defendant

 MARYMAC, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any
                                                                         any other relief deemed

 appropriate in the premises.

                                     COUNT CLV—
                                     COUNT    CLV—MARYMAC,
                                                      MARYMAC,INC. INC.
                                     Violation of
                                     Violation of 740
                                                  740 ILCS
                                                       ILCS114/115(b)(1)
                                                             4/115(b)(1)



                                                   284




                                                                                         Exhibit U - Page 286 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 137 of 150 PageID #:3192




                              Failure to Inform of Collection and/or Storage
                                  (On Behalf of Plaintiffs and the Class)

         1252. Plaintiffs incorporate the foregoing allegations as if ally set forth herein.

         1253. Defendant MARYMAC, INC. is a company organized under the laws of the State

 of Illinois. Defendant MARYMAC, INC. is therefore a "private entity" pursuant to B1PA.

         1254. Defendant MARYMAC, INC. is a private entity that collects biometric information

 from McDonald's workers.

         1255. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: (1) informs the subject . . in writing that a

 biometric identifier or biometric information is being collected or stored . . . ." 740 ILCS

 14/15(b)(1) (emphasis added).

         1256. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MARYMAC, INC. or its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

        1257. Defendant MARYMAC, INC. collection and storage of the plaintiffs' and class

 member's biometric data was done without properly informing the plaintiffs and class members in

 writing that a biometric identifier or biometric information was being collected or stored.

        1258. Defendant MARYMAC, INC. collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.




                                                 285



                                                                                       Exhibit U - Page 287 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 138 of 150 PageID #:3193




                  WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

  MARYMAC, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

  and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

  Defendant MARYMAC, INC. to comply with the requirements of BIPA as to the collection,

  storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

  reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

  $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

  MARYMAC, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

  and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

  appropriate in the premises.

                                    COUNT CLVI— MARYMAC, INC.
                                     Violation of 740 ILCS 14/15(b)(2)
                      Failure to Inform of the Specific Purpose and Length of Term
                                   (On Behalf of Plaintiffs and the Class)

         1259. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1260. Defendant MARYMAC, INC. is a company organized under the laws of the State

  of Illinois. Defendant MARYMAC, INC. is therefore a "private entity" pursuant to BIPA.

         1261. Defendant MARYMAC, INC. is a private entity that collects biometric information

 from McDonald's workers.

         1262. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: (2) informs the subject . . in writing of the




                                                   286



                                                                                         Exhibit U - Page 288 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 139 of 150 PageID #:3194




 specific purpose and length of term for which a biometric identifier or biometric information is

 being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

        1263. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MARYMAC, INC. or its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

        1264. Defendant MARYMAC, INC. failed to properly inform the plaintiffs or the class

members in writing of the specific purpose and length of terms for which their biometric data was

to be stored and used, as they were required to do under 740 ILCS 14/15(b)(2).

        1265. Defendant MARYMAC, INC. collection, storage and use of the plaintiffs' and class

members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

and class member as provided in BIPA and further violated the rights of each plaintiff and class

member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILLS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MARYMAC, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant MARYMAC, INC. to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

MARYMAC, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs




                                                  287




                                                                                          Exhibit U - Page 289 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 140 of 150 PageID #:3195




  and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

  appropriate in the premises.

                                     COUNT CUM— MARYMAC, INC.
                                      Violation of 740 ILCS 14/15(b)(3)
                                      Failure to Obtain Written Release
                                    (On Behalf of Plaintiffs and the Class)

          1266. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

          1267. Defendant MARYMAC, INC. is a company organized under the laws of the State

  of Illinois. Defendant MARYMAC, INC. is therefore a "private entity" pursuant to BIPA.

          1268. Defendant MARYMAC, INC. is a private entity that collects biometric information

  from McDonald's workers.

                                           any private entity to, inter alia, "collect, capture,
          1269. BIPA makes it unlawful for any

  purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

  identifiers or biometric information, unless it first: . . (3) receives a written release executed by

  the subject of the biometric identifier or biometric information . . ." 740 ILCS 14/15(b)(3)

  (emphasis added).

         1270. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant MARYMAC, INC. or its agents

  through, inter alia, copying/recording of their respective finger prints and possibly other individual

  biometric data points.

         1271. Defendant MARYMAC, INC. collection and storage of the plaintiffs' and class

  members' biometric data was systematic and done without first obtaining the written release

 required by 740 ILCS 14115(b)(3).

         1272. Defendant MARYMAC, INC. collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff



                                                  288




                                                                                       Exhibit U - Page 290 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 141 of 150 PageID #:3196




 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MARYMAC, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant MARYMAC, INC. to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILLS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 MARYMAC, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the preinises.

                                 COUNT CLVD1— MARYMAC, INC.
                                    Violation of 740 ILCS 14/15(d)
                         Unauthorized Disclosure / Redisclosure / Dissemination
                                (On Behalf of Plaintiffs and the Class)

        1273. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1274. Defendant MARYMAC, INC. is a company organized under the laws of the State

 of Illinois. Defendant MARYMAC, INC. therefore a "private entity" pursuant to BIPA.

        1275. Defendant MARYMAC, INC. is a private entity that collects biometric information

 from many associated workers.




                                                  289



                                                                                          Exhibit U - Page 291 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 142 of 150 PageID #:3197




          1276. BIPA makes it unlawful for any private entity in possession of a biometric identifier

                                                                                         person's or
  or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's

  customer's biometric identifier or biometric information . ." 740 ILCS 114/15(d).

          1277. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant MARYMAC, INC.
                                                                       INC. or its agents
                                                                            orits

                                                            finger prints and possibly other individual
 through, inter alia, copying/recording of their respective finger

 biometric data points.

         1278. On information and belief, Defendant M.ARYMAC, INC. disclosed, redisclosed, or

 disseminated the biometric information of plaintiffs and the class members to, through,
                                                                                through, and/or

                                                                                 associated with
                                                             entities or persons associated
 among others, including but not limited to other McDonald's entities

 McDonald's.

         1279. Stating further, while not necessary to pleading these claims, MARYMAC, INC.

 did not have consent to such disclosure, redisclosure, or dissemination as discussed by BIPA. 740

 ILSC 14/15(d)(1).

         1280. Defendant MARYMAC, INC. collection, storage and use of the plaintiffs' and class
                                       collection, storage

                                                                  herein, aggrieved each plaintiff
 members' biometric identifiers, information or data as described herein,

 and class member as provided in BIPA and further violated the rights
                                                               rightsof       plaintiff and class
                                                                      of each plaintiff

 member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

                                                   counsel; (2) a declaration that Defendant
 seq., appointing the undersigned counsel as class counsel;

 MARYMAC, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests
                                                     interestsof                               by requiring
                                                               of the plaintiffs and the class by




                                                   290



                                                                                          Exhibit U - Page 292 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 143 of 150 PageID #:3198




 Defendant MARYMAC, INC. to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 MARYMAC, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                                    COUNT CLIX— MARYMAC, INC.
                                     Violation of 740 ILCS 14/15(e)(1)
                                Failure to Use Reasonable Standard of Care
                                   (On Behalf of Plaintiffs and the Class)

         1281. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1282. Defendant MARYMAC, INC. is a company organized under the laws of the State

 of Illinois. Defendant MARYMAC, INC. is therefore a "private entity" pursuant to BIPA.

        1283. Defendant MARYMAC, INC. is a private entity that collects biometric information

 from McDonald's workers.

        1284. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information using the reasonable standard of care

within the private entity's industry . . ' 740 ILCS 14/15(e).

        1285. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MARYMAC, INC. or its agents

through, inter alia, copying/recording of their respective finger prints and possibly other individual
         interalia,

biometric data points.

        1286. Defendant MARYMAC, INC. collection and storage of the plaintiffs' and class

members' biometric data was systematic and done without storing, transmitting, and/or protecting


                                                 291



                                                                                      Exhibit U - Page 293 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 144 of 150 PageID #:3199




  from disclosure all biometric identifiers and biometric information using the reasonable standard

  of care within its industry as required by 740 ILCS 14/15(e)(1).

          1287. Defendant MARYMAC, INC. collection, storage and use of the plaintiffs' and class

  members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

  and class member as provided in BIPA and further violated the rights of each plaintiff and class

  member to control this information.

                  WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

  MARYMAC, INC.
           INC. actions,         herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive
                actions, as pled herein,

  and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

  Defendant MARYMAC, INC. to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

                            pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of
 reckless violation of BIPA pursuant

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 MARYMAC, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant
                              pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                                  COUNT CLX-CLX- MARYMAC,
                                                  MARYMAC,INC.     INC.
                                  Violation of
                                  Violation  of 740
                                                740 ILCS
                                                     ILCS14/15(e)(2)
                                                           14/15(e)(2)
            FailuretotoUse
            Failure    UseSame
                           SameStandard
                                Standardas as
                                           Other
                                              Other
                                                  Confidential
                                                      Confidential
                                                                and and
                                                                    Sensitive
                                                                         Sensitive
                                                                              Information
                                                                                   Information
                                (On Behalf
                                (On BehalfofofPlaintiffs
                                               Plaintiffsand
                                                          andthe
                                                               theClass)
                                                                   Class)

                          incorporate the foregoing
         1288. Plaintiffs incorporate     foregoing allegations as if fully set forth herein.

         1289. Defendant MARYMAC,
                         MARYMAC,INC.        company organi7ed under the laws of the State
                                  INC.isisaacompany

 of Illinois. Defendant MARYMAC, INC. is therefore a "private
                                                     "private entity" pursuant to BIPA.



                                                    292




                                                                                          Exhibit U - Page 294 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 145 of 150 PageID #:3200




         1290. Defendant MARYMAC, INC. is aa private
                                             private entity that collects biometric information

 from McDonald's workers.

                                                              "store, transmit, and protect from
         1291. BIPA requires a private entity to, inter alia, "store,

 disclosure all biometric identifiers and biometric information in a manner that is the same as or

 more protective than the manner in which the private entity stores, transmits, and protects other

 confidential and sensitive information." 740 ILCS 14/15(e)(2).

        1292. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MARYMAC, INC. or its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

        1293. Defendant MARYMAC, INC. collection and storage of the plaintiffs' and class

 members' biometric data was not done in a manner that was the same as or more protective than

 the manner in which it stores, transmits, and protects other confidential and sensitive information,

 as required by 740 ILCS 14/15(e)(2).

        1294. Defendant MARYMA.C, INC. collection, storage and use of the plaintiffs' and class

                                                                  herein, aggrieved each plaintiff
 members' biometric identifiers, information or data as described herein,

 and class member as provided hi BIPA and further violated
                                                  violated the  rights of each plaintiff and class
                                                            therights

 member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

                                                               action pursuant to 735 ILLS 512-801, et
plaintiffs pray for: (1) certification of this case as a class action

                                                  counsel; (2) a declaration that Defendant
seq., appointing the undersigned counsel as class counsel;

MARYMAC, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring




                                                  293



                                                                                         Exhibit U - Page 295 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 146 of 150 PageID #:3201




  Defendant MARYMAC, INC. to comply with the requirements of BIPA as to the collection,

  storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

  reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

  $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

  MARYMAC, INC. violations of BIPA were negligent; (5) reasonable attorneys'
                                                                  attorneys'fees  and costs
                                                                             feesand

  and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

  appropriate in the premises.


                    COUNT CLXI — MCDONALD'S RESTAURANTS OF IL, INC.
                                    Violation of 740 DLCS 14/15(a)
                       Failure to Properly Establish Publicly-Available Policy
                                (On Behalf of Plaintiffs and the Class)

         1295. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.
                                                                                      herein.

         1296. Defendant MCDONALD'S RESTAURANTS OF IL, INC. is a company organized

 under the laws of the State of Illinois. Defendant MCDONALD'S RESTAURANTS OF IL, INC.

 is therefore a "private entity" pursuant to BIPA.

         1297. Defendant MCDONALD'S RESTAURANTS OF IL, INC. is a private entity that

 collects biometric information from McDonald's workers.
                                                workers.

         1298. B1PA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines
                                                                                     guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first" 740 ILCS 14/15(a).

        1299. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MCDONALD'S RESTAURANTS




                                                 294



                                                                                     Exhibit U - Page 296 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 147 of 150 PageID #:3202




 OF IL, INC. or its agents through, inter alia, copying/recording of their respective finger prints /

 palm scans and possibly other individual biometric data points.

         1300. Defendant MCDONALD'S RESTAURANTS OF IL, INC. did not properly

 develop a written policy, made available to the public, establishing a retention schedule and

 guidelines for permanently destroying biometric identifiers and biometric information when the

 initial purpose for collecting or obtaining such identifiers or information was satisfied or within 3

 years of the individual's last interaction with the private entity, whichever occurred first.

        1301. Defendant MCDONALD'S RESTAURANTS OF IL, INC. collection, storage and

use of the plaintiff's' and class members' biometric identifiers, information or data as described

herein, aggrieved each plaintiff and class member as provided in BIM and further violated the

rights of each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MCDONALD'S RESTAURANTS OF IL, INC. actions, as pled herein, violate BIPA, 740 ILCS

14/1 et seq.; ( ) injunctive and equitable relief as is necessary to protect the interests of the

plaintiffs and the class by requiring Defendant MCDONALD'S RESTAURANTS OF IL, INC. to

comply with the requirements of BIPA as to the collection, storage and use of-biometric data; (4)

statutory damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740

ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

14/20(1) in the event the court finds that Defendant MCDONALD'S RESTAURANTS OF IL,

INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other




                                                 295



                                                                                       Exhibit U - Page 297 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 148 of 150 PageID #:3203




  litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

  in the premises.

                    COUNT CLX11— MCDONALD'S RESTAURANTS OF 11, INC.
                                   Violation of 740 ILCS 14/15(a)
          Failure to Comply with Established Retention Schedule and Destruction Guidelines
                               (On Behalf of Plaintiffs and the Class)

          1302. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

          1303. Defendant MCDONALD'S RESTAURANTS OF IL, INC. is a company organized

  under the laws of the State of Illinois. Defendant MCDONALD'S RESTAURANTS OF IL, INC.

  is therefore a "private entity" pursuant to BIPA.

          1304. Defendant MCDONALD'S RESTAURANTS OF IL, INC. is a private entity that

  collects biometric information from McDonald's workers.

          1305. BIPA requires private entities in possession of biometric information to "develop a

  written policy, made available to the public, establishing a retention schedule and guidelines for

  permanently destroying biometric identifiers and biometric information when the initial purpose

  for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

  the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

         1306. B1PA further provides that "Absent a valid warrant or subpoena issued by a court

  of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

  information must comply with its established retention schedule and destruction guidelines." 735

  TLCS 14/15(a).

         1307. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant MCDONALD'S RESTAURANTS

  OF IL, INC. or its agents through, inter
                                     interalia,
                                           alia,copying/ recording of their respective finger prints /
                                                 copying/recording

  palm scans and possibly other individual biometric data points.



                                                  296




                                                                                      Exhibit U - Page 298 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 149 of 150 PageID #:3204




         1308. Defendant MCDONALD'S RESTAURANTS OF IL, INC. did not comply with its

 established retention schedule and destruction guideline&

         1309. Defendant MCDONALD'S RESTAURANTS OF IL, INC. collection, storage and

 use of the plaintiffs' and class members' biometric identifiers, information or data as described

 herein, aggrieved each plaintiff and class member as provided in BIPA and further violated the

 rights of each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) ceitcfiication of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MCDONALD'S RESTAURANTS OF IL, INC. actions, as pled herein, violate BIPA, 740 ILCS

 14/1 et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the

plaintiffs and the class by requiring Defendant MCDONALD'S RESTAURANTS OF IL, INC. to

comply with the requirements of BIPA as to the collection, storage and use of biometric data; (4)

statutory damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740

ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

14120(1) in the event the court finds that Defendant MCDONALD'S RESTAURANTS OF IL,

INC. violations of B1PA were negligent; (5) reasonable attorneys' fees and costs and other

litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

in the premises.

                   COUNT CLX:01— MCDONALD'S RESTAURANTS OF IL, INC.
                               Violation of 740 ILCS 14/115(b)(1)
                         Failure to Inform of Collection and/or Storage
                             (On Behalf of Plaintiffs and the Class)

        1310. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                 297



                                                                                        Exhibit U - Page 299 of 467
Case: 1:20-cv-01659 Document #: 5 Filed: 03/09/20 Page 150 of 150 PageID #:3205




          1311. Defendant MCDONALD'S RESTAURANTS OF IL, INC. is a company organized

  under the laws of the State of Illinois. Defendant MCDONALD'S RESTAURANTS OF IL, INC

  is therefore a "private entity" pursuant to BIPA.

          1312. Defendant MCDONALD'S RESTAURANTS OF IL, INC. is a private entity that

  collects biometric information from McDonald's workers.

          1313. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

  purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

  identifiers or biometric information, unless it first: (1) informs the subject . . . in writing that a

  biometric identifier or biometric information is being collected or stored . . ." 740 ILCS

  14/15(b)(1) (emphasis added).

          1314. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant MCDONALD'S RESTAURANTS

  OF IL, INC. or its agents through, inter alia, copying/recording of their respective finger prints and

  possibly other individual biometric data points.

         1315. Defendant MCDONALD'S RESTAURANTS OF IL, INC. collection and storage

  of the plaintiffs' and class member's biometric data was done without properly informing the

  plaintiffs and class members in writing that a biometric identifier or biometric information was

  being collected or stored.

         1316. Defendant MCDONALD'S RESTAURANTS OF IL, INC. collection, storage and

  use of the plaintiffs' and class members' biometric identifiers, information or data as described

          aggrieved each plaintiff and class member as provided in. BIPA and further violated the
  herein, aggrieved

  rights of each plaintiff and class member to control this information.




                                                  298




                                                                                      Exhibit U - Page 300 of 467
